 

Exhibit 10.1

 

EXECUTION COPY

 



 

 

CREDIT AGREEMENT

 

Dated as of September 1, 2015

 

by and among

 

Lexington REALTY Trust,

 

and

 

Lepercq Corporate Income Fund L.P.,

 

as Borrowers,

 

The financial institutions INITIALLY SIGNATORY hereto

and their assignees pursuant to Section 12.5,

as Lenders,

 

and

 

KEYBANK NATIONAL ASSOCIATION,

as Agent

 _______________________________________________________

 

KEYBANC CAPITAL MARKETS, inc.

and

wells fargo securities, llc

  as Joint Lead Arrangers   and   Joint Bookrunners,    

wells fargo Bank, national association,

  as Syndication Agent

 

and

 

REGIONS BANK,

  as Documentation Agent

 



 



 

 

 

 

TABLE OF CONTENTS

 

article I. - DEFINITIONS 1 Section 1.1. Definitions. 1 Section 1.2. General;
References to Times. 28 Section 1.3. Financial Attributes of Non-Wholly Owned
Subsidiaries. 28 article II. - CREDIT FACILITY 28 Section 2.1. Term Loans. 28
Section 2.2. Revolving Loans. 29 Section 2.3. Bid Rate Loans. 30 Section 2.4.
Swingline Loans. 34 Section 2.5. Letters of Credit. 36 Section 2.6. Rates and
Payment of Interest on Loans. 40 Section 2.7. Number of Interest Periods. 41
Section 2.8. Repayment of Loans. 41 Section 2.9. Prepayments. 41 Section 2.10.
Continuation. 42 Section 2.11. Conversion. 43 Section 2.12. Notes. 43 Section
2.13. Voluntary Reduction of the Revolving Loan Commitment. 44 Section 2.14.
Extension of Revolving Termination Date. 44 Section 2.15. Expiration or Maturity
Date of Letters of Credit Past Revolving Termination Date. 44 Section 2.16.
Amount Limitations. 45 Section 2.17. Increase in Revolving Loan Commitments;
Additional Term Loans. 46 Section 2.18. Joint and Several Liability. 47 Section
2.19. Borrower Representative. 49 article III. - Payments, Fees and Other
General Provisions 49 Section 3.1. Payments. 49 Section 3.2. Pro Rata Treatment.
50 Section 3.3. Sharing of Payments, Etc. 50 Section 3.4. Several Obligations.
51 Section 3.5. Minimum Amounts. 51 Section 3.6. Fees. 51 Section 3.7.
Computations. 52 Section 3.8. Usury. 52 Section 3.9. Agreement Regarding
Interest and Charges. 53 Section 3.10. Statements of Account. 53 Section 3.11.
Defaulting Lenders. 53 Section 3.12. Taxes. 57 article IV. - Yield Protection,
Etc. 58 Section 4.1. Additional Costs; Capital Adequacy. 58 Section 4.2.
Suspension of LIBOR Loans and LIBOR Margin Loans. 60 Section 4.3. Illegality. 61
Section 4.4. Compensation. 61 Section 4.5. Affected Lenders. 61

 

- i -

 

 

Section 4.6. Treatment of Affected Loans. 62 Section 4.7. Change of Lending
Office. 62 Section 4.8. Assumptions Concerning Funding of LIBOR Loans. 63
article V. - Conditions Precedent 63 Section 5.1. Initial Conditions Precedent.
63 Section 5.2. Conditions Precedent to All Loans and Letters of Credit. 65
article VI. - Representations and Warranties 65 Section 6.1. Representations and
Warranties. 65 Section 6.2. Survival of Representations and Warranties, Etc. 71
article VII. - Affirmative Covenants 72 Section 7.1. Preservation of Existence
and Similar Matters. 72 Section 7.2. Compliance with Applicable Law. 72 Section
7.3. Maintenance of Property. 72 Section 7.4. Conduct of Business. 72 Section
7.5. Insurance. 72 Section 7.6. Payment of Taxes and Claims. 73 Section 7.7.
Visits and Inspections. 73 Section 7.8. Use of Proceeds; Letters of Credit. 73
Section 7.9. Environmental Matters. 74 Section 7.10. Books and Records. 74
Section 7.11. Further Assurances. 74 Section 7.12. Guarantors. 74 Section 7.13.
REIT Status. 75 Section 7.14. Exchange Listing. 75 article VIII. - Information
75 Section 8.1. Quarterly Financial Statements. 75 Section 8.2. Year-End
Statements. 76 Section 8.3. Compliance Certificate. 76 Section 8.4. Other
Information. 76 article IX. - Negative Covenants 78 Section 9.1. Financial
Covenants. 78 Section 9.2. Restricted Payments. 79 Section 9.3. Indebtedness. 79
Section 9.4. [Reserved]. 80 Section 9.5. [Reserved]. 80 Section 9.6. Liens;
Negative Pledges; Other Matters. 80 Section 9.7. Merger, Consolidation, Sales of
Assets and Other Arrangements. 80 Section 9.8. Fiscal Year. 81 Section 9.9. Use
of Proceeds; Letters of Credit. 81 Section 9.10. Modifications of Organizational
Documents. 82 Section 9.11. Transactions with Affiliates. 82 Section 9.12. ERISA
Exemptions. 82 article X. - Default 82 Section 10.1. Events of Default. 82
Section 10.2. Remedies Upon Event of Default. 85 Section 10.3. Remedies Upon
Default. 86

 

- ii -

 

 

Section 10.4. Allocation of Proceeds. 86 Section 10.5. Performance by Agent. 87
Section 10.6. Rights Cumulative. 87 Section 10.7. Marshaling; Payments Set
Aside. 88 Section 10.8. Rescission of Acceleration by Requisite Lenders. 88
article XI. - The Agent 89 Section 11.1. Authorization and Action. 89 Section
11.2. Agent’s Reliance, Etc. 89 Section 11.3. Notice of Defaults. 90 Section
11.4. Agent as Lender. 90 Section 11.5. Approvals of Lenders. 90 Section 11.6.
Lender Credit Decision, Etc. 91 Section 11.7. Indemnification of Agent. 91
Section 11.8. Successor Agent. 92 Section 11.9. Titled Agents. 93 article XII. -
MISCELLANEOUS 93 Section 12.1. Notices. 93 Section 12.2. Expenses. 94 Section
12.3. Setoff. 95 Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers.
95 Section 12.5. Successors and Assigns. 96 Section 12.6. Amendments. 101
Section 12.7. Nonliability of Agent and Lenders. 104 Section 12.8.
Confidentiality. 104 Section 12.9. Indemnification. 105 Section 12.10.
Termination; Survival. 107 Section 12.11. Severability of Provisions. 107
Section 12.12. GOVERNING LAW. 107 Section 12.13. Patriot Act. 107 Section 12.14.
Electronic Delivery of Certain Information. 108 Section 12.15. Public/Private
Information. 108 Section 12.16. Counterparts. 108 Section 12.17. Obligations
with Respect to Loan Parties. 109 Section 12.18. Independence of Covenants. 109
Section 12.19. Limitation of Liability. 109 Section 12.20. Entire Agreement. 109
Section 12.21. Construction. 109 Section 12.22. Time is of the Essence. 109
Section 12.23. Headings. 109

 

- iii -

 

 

SCHEDULE I Commitments SCHEDULE 1.1.(A) Scheduled LIBOR Loans SCHEDULE 1.1.(B)
List of Loan Parties SCHEDULE 6.1.(b) Ownership Structure SCHEDULE 6.1.(f) Title
to Properties; Liens SCHEDULE 6.1.(g) Indebtedness and Guaranties SCHEDULE
6.1.(h) Existing Derivatives Contracts SCHEDULE 6.1.(i) Litigation SCHEDULE ELC
KeyBank Existing LC’s     EXHIBIT A Form of Assignment and Assumption EXHIBIT B
Form of Notice of Borrowing EXHIBIT C Form of Notice of Continuation EXHIBIT D
Form of Notice of Conversion EXHIBIT E Form of Revolving Note EXHIBIT F Form of
Opinion of Counsel EXHIBIT G Form of Compliance Certificate EXHIBIT H Form of
Guaranty EXHIBIT I Form of Bid Rate Note EXHIBIT J Form of Notice of Swingline
Borrowing EXHIBIT K Form of Swingline Note EXHIBIT L Form of 2020 Term Note
EXHIBIT M Form of 2021 Term Note EXHIBIT N Form of Bid Rate Quote Request
EXHIBIT O Form of Bid Rate Quote EXHIBIT P Form of Bid Rate Quote Acceptance
EXHIBIT Q Form of Designation Agreement

 

- iv -

 

 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (this “Agreement”) dated as of September 1, 2015 by and
among LEXINGTON REALTY TRUST, a real estate investment trust formed under the
laws of the State of Maryland (the “Trust”) and LEPERCQ CORPORATE INCOME FUND
L.P., a limited partnership formed under the laws of the State of Delaware
(“LCIF”; collectively with the Trust, the “Borrowers” and each individually a
“Borrower”), each of the financial institutions initially a signatory hereto
together with their assignees pursuant to Section 12.5. (the “Lenders”), and
KEYBANK NATIONAL ASSOCIATION, as Agent (the “Agent”), with KEYBANC CAPITAL
MARKETS, INC. and WELLS FARGO SECURITIES, LLC, as Joint Lead Arrangers and Joint
Bookrunners (collectively, the “Arrangers”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Syndication Agent, and REGIONS BANK, as Documentation Agent (the
“Documentation Agent”).

 

WHEREAS, on the terms and conditions contained herein, the Agent and the Lenders
desire to make available to the Borrowers credit facilities in the aggregate
initial amount of $905,000,000, consisting of (a) a senior revolving credit
facility in the aggregate initial amount of $400,000,000, which will include a
$40,000,000 letter of credit sub-facility and a $40,000,000 swingline
subfacility, (b) a senior term loan facility in the aggregate initial amount of
$250,000,000 that will mature in 2020, and (c) a senior term loan facility in
the aggregate initial amount of $255,000,000 that will mature in 2021, (the
facilities described in clauses (a) through (c), collectively, the “Facility”),
all on the terms and conditions contained herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

 



article I. - DEFINITIONS

 

Section 1.1.          Definitions.

 

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

 

“1031 Property” means property held by a “qualified intermediary” (a “QI”), as
defined in the Treasury Regulations promulgated pursuant to Section 1031 of the
Internal Revenue Code, or an “exchange accommodation titleholder” (an “EAT”), as
defined in Internal Revenue Service Revenue Procedure 2000-37, as modified by
Internal Revenue Procedure 2004-51, (or in either case, by one or more Wholly
Owned Subsidiaries thereof, singly or as tenants in common) which is a single
purpose entity and has entered into an “exchange agreement” or a “qualified
exchange accommodation agreement” with a Borrower or a Wholly Owned Subsidiary
in connection with the acquisition (or possible disposition) of such property by
a Borrower or a Wholly Owned Subsidiary pursuant to, and qualifying for tax
treatment under, Section 1031 of the Internal Revenue Code.

 

“Absolute Rate” has the meaning set forth in Section 2.3.(c)(ii)(C).

 

“Absolute Rate Auction” means a solicitation of Bid Rate Quotes setting forth
Absolute Rates pursuant to Section 2.3.

 

“Absolute Rate Loan” means a Bid Rate Loan, the interest rate on which is
determined on the basis of an Absolute Rate pursuant to an Absolute Rate
Auction.

 

 1 

 

 

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

 

“Additional Costs” has the meaning given that term in Section 4.1.

 

“Additional Term Loans” has the meaning given that term in Section 2.17.

 

“Adjusted EBITDA” means, for any given period, (a) the EBITDA of the Trust and
its Subsidiaries determined on a consolidated basis for such period, minus
(b) Capital Reserves for such period.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Agent or any Lender be deemed to be an Affiliate of any Borrower.

 

“Agent” means KeyBank National Association, as contractual representative for
the Lenders under the terms of this Agreement, and any of its successors.

 

“Agreement Date” means the date as of which this Agreement is dated.

 

“Anti-Corruption Laws” means all Applicable Laws of any jurisdiction concerning
or relating to bribery, corruption or money laundering, including without
limitation, the Foreign Corrupt Practices Act of 1977, as amended.

 

“Anti-Terrorism Laws” has the meaning given that term in Section 6.1.(y).

 

“Applicable Facility Fee” means the percentage set forth in the table below
corresponding to the Pricing Level at which the “Applicable Margin” is
determined in accordance with the definition thereof:

 

Pricing Level  Facility Fee  Pricing Level 1   0.125% Pricing Level 2   0.150%
Pricing Level 3   0.200% Pricing Level 4   0.250% Pricing Level 5   0.300%

 

“Applicable Law” means all applicable provisions of constitutions, statutes,
laws, rules, regulations and orders of all governmental bodies and all orders
and decrees of all courts, tribunals and arbitrators.

 

 2 

 

“Applicable Margin” means from time to time, with respect to a particular Class
and Type of Loans, the percentage rate set forth in the immediately following
table corresponding to the level (each a “Pricing Level”) into which the Trust’s
Debt Rating then falls. Any change in the Trust’s Debt Rating which would cause
it to move to a different Pricing Level shall be effective as of the first day
of the first calendar month immediately following receipt by the Agent of
written notice delivered by the Borrowers in accordance with Section 8.4.(k)
that the Trust’s Debt Rating has changed; provided, however, if the Borrowers
have not delivered the notice required by such Section but the Agent becomes
aware that the Trust’s Debt Rating has changed, then the Agent may, in its sole
discretion, upon written notice to the Borrower Representative, adjust the
Pricing Level effective as of the first day of the first calendar month
following the date the Agent becomes aware that the Trust’s Debt Rating has
changed. During any period that the Trust has received only two Debt Ratings
that are not equivalent, the Applicable Margins shall be determined based on the
Pricing Level corresponding to the higher of such two Debt Ratings; provided
however that if one of the Debt Ratings is from Fitch then the Applicable
Margins shall be determined based on the Pricing Level corresponding to the Debt
Rating of S&P or Moody’s, as applicable. During any period that the Trust has
received Debt Ratings from three Rating Agencies and such Debt Ratings are not
equivalent, the Applicable Margins shall be determined based on the Pricing
Level corresponding to the lower of the two highest such Debt Ratings. During
any period for which the Trust has received a Debt Rating from only one Rating
Agency, then the Applicable Margins shall be determined based on such Debt
Rating so long as such Debt Rating is from either S&P or Moody’s. During any
period that the Trust has (i) not received a Debt Rating from any Rating Agency
or (ii) received a Debt Rating from only one Rating Agency that is neither S&P
or Moody’s, the Applicable Margins shall be determined based on Pricing Level 5.
The provisions of this definition shall be subject to Section 2.6.(c).

 

Pricing Level  Debt Rating  Applicable
Margin for
Revolving
Loans which
are LIBOR
Loans   Applicable
Margin for
Revolving
Loans which
are Base
Rate Loans   Applicable
Margin for
Term Loans
which are
LIBOR
Loans   Applicable
Margin for
Term Loans
which are
Base Rate
Loans  Pricing Level 1  At least A- or A3   0.85%   0.00%   0.90%   0.00%
Pricing Level 2  At least BBB+ or Baa1   0.90%   0.00%   0.95%   0.00% Pricing
Level 3  At least BBB or Baa2   1.00%   0.00%   1.10%   0.10% Pricing Level 4 
At least BBB- or Baa3   1.20%   0.20%   1.35%   0.35% Pricing Level 5  Below
BBB-, Baa3 or unrated   1.55%   0.55%   1.75%   0.75%

 

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

“Arrangers” means Keybanc Capital Markets Inc. and Wells Fargo Securities, LLC,
as joint lead arrangers and joint bookrunners, together with their successors
and permitted assigns.

 

“Assignment and Assumption” means an Assignment and Assumption Agreement among a
Lender, an Eligible Assignee, the Agent, and, if applicable, the Borrower
Representative, substantially in the form of Exhibit A.

 

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus one-half of one percent (0.50%) and (c) the LIBOR Market
Index Rate plus 1.00%. Each change in the Base Rate shall take effect
simultaneously with the corresponding change or changes in the Prime Rate, the
Federal Funds Rate or the LIBOR Market Index Rate (provided that clause (c)
shall not be applicable during any period in which LIBOR is unavailable or
unascertainable).

 

 3 

 

 

“Base Rate Loan” means a Revolving Loan or Term Loan (or any portion thereof)
bearing interest at a rate based on the Base Rate.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Bid Rate Borrowing” has the meaning given that term in Section 2.3.(b).

 

“Bid Rate Loan” means a loan made by a Revolving Lender under Section 2.3.(f).

 

“Bid Rate Note” means a promissory note of the Borrowers substantially in the
form of Exhibit I, payable to a Revolving Lender, or its registered assignee, as
originally in effect and otherwise duly completed.

 

“Bid Rate Quote” means an offer in accordance with Section 2.3.(c) by a
Revolving Lender to make a Bid Rate Loan with one single specified interest
rate.

 

“Bid Rate Quote Request” has the meaning given that term in Section 2.3.(b).

 

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include a Borrower’s successors and permitted assigns.

 

“Borrower Information” has the meaning set forth in Section 2.6.(c).

 

“Borrower Representative” means the Trust.

 

“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in Boston, Massachusetts are authorized or required to close and
(b) with reference to a LIBOR Loan, any such day that is also a day on which
dealings in Dollar deposits are carried out in the London interbank market.

 

“Capital Reserves” means, for any period and with respect to a Property, an
amount equal to (a) $0.05 per square foot times (b) a fraction, the numerator of
which is the number of days in such period and the denominator of which is 365.
If the term Capital Reserves is used without reference to any specific Property,
then the amount shall be determined on an aggregate basis with respect to all
Properties of the Trust and its Subsidiaries and a proportionate share of all
Properties of all Unconsolidated Affiliates.

 

“Capitalization Rate” means 7.50%.

 

“Capitalized Lease Obligation” means an obligation under a lease (or other
arrangement conveying the right to use property) that is required to be
capitalized for financial reporting purposes in accordance with GAAP. The amount
of a Capitalized Lease Obligation is the capitalized amount of such obligation
as would be required to be reflected on a balance sheet of the applicable Person
prepared in accordance with GAAP as of the applicable date.

 

 4 

 

 

“Capitalized Value” means the sum of all of the following (without duplication)
of the Trust and its Subsidiaries on a consolidated basis determined in
accordance with GAAP applied on a consistent basis: (a) cash and Cash
Equivalents, plus (b)(i) Adjusted EBITDA for the two most recent quarters
multiplied by (ii) 2 divided by (iii) the Capitalization Rate, plus (c) the GAAP
book value of Properties acquired during the two most recent quarters, plus (d)
Construction-in-Process until the Property is substantially complete, plus (e)
the GAAP book value of Unimproved Land, Mortgage Receivables and other
promissory notes. Borrowers’ Ownership Share of Unconsolidated Affiliates will
be included in calculations of Capitalized Value consistent with the above
treatment for wholly owned assets. For purposes of determining Capitalized
Value, EBITDA attributable to assets described in any of the immediately
preceding clauses (c) through (e) or to any assets disposed of during the two
most recent quarters shall be excluded from Adjusted EBITDA. To the extent that
(v) the Capitalized Value attributable to assets owned by Unconsolidated
Affiliates would exceed 25.0% of Capitalized Value, such excess shall be
excluded from Capitalized Value, (w) the Capitalized Value attributable to
Unimproved Land would exceed 10.0% of Capitalized Value, such excess shall be
excluded from Capitalized Value, (x) the Capitalized Value attributable to
Construction-in-Process would exceed 15.0% of Capitalized Value, such excess
shall be excluded from Capitalized Value, (y) the Capitalized Value attributable
to Mortgage Receivables and other promissory notes would exceed 10.0% of
Capitalized Value, such excess shall be excluded from Capitalized Value, and
(z) the Capitalized Value attributable to Properties leased under Ground Leases
would exceed 20.0% of Capitalized Value, such excess shall be excluded from
Capitalized Value. In addition to the limitations set forth in the immediately
preceding sentence but after giving effect to any deductions for excesses
attributable to Unimproved Land, Construction-in-Process, and Mortgage
Receivables and other promissory notes made pursuant to the immediately
preceding sentence, to the extent that the Capitalized Value attributable to
such assets in the aggregate would exceed 25.0% of Capitalized Value, such
excess shall be excluded from Capitalized Value. In addition to the limitations
set forth in the immediately preceding two sentences, but after giving effect to
any deductions for excesses attributable to assets owned by Unconsolidated
Affiliates, Unimproved Land, Construction-in-Process, Mortgage Receivables,
other promissory notes, and Properties leased under Ground Leases from
Capitalized Value made pursuant to the immediately preceding two sentences, to
the extent that the Capitalized Value attributable to such assets in the
aggregate would exceed 40% of Capitalized Value, such excess shall be excluded
from Capitalized Value.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the Agent,
for the benefit of the Agent and the Revolving Lenders, as collateral for Letter
of Credit Liabilities or obligations of Revolving Lenders to fund participations
in respect of Letter of Credit Liabilities, cash or deposit account balances or,
if the Agent shall agree in its sole discretion, other credit support, in each
case pursuant to documentation in form and substance reasonably satisfactory to
the Agent. “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.

 

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000.00 and which bank
or its holding company has a short-term commercial paper rating of at least A-2
or the equivalent by S&P or at least P-2 or the equivalent by Moody’s;
(c) reverse repurchase agreements with terms of not more than seven days from
the date acquired, for securities of the type described in clause (a) above and
entered into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000.00 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.

 

 5 

 

 

“Class” means (a) when used with respect to a Commitment, refers to whether such
Commitment is a Revolving Loan Commitment, a 2020 Term Loan Commitment or a 2021
Term Loan Commitment, (b) when used with respect to a Loan, refers to whether
such Loan is a Revolving Loan, a 2020 Term Loan or a 2021 Term Loan and (c) when
used with respect to a Lender, refers to whether such Lender has a Loan or
Commitment with respect to a particular Class of Loans or Commitments.

 

“Collateral Account” means a special non-interest bearing deposit account
maintained by, or on behalf of, the Agent and under its sole dominion and
control.

 

“Commitment” means, as to each Lender, the Revolving Loan Commitment, a 2020
Term Loan Commitment or a 2021 Term Loan Commitment of such Lender (including
any combination or all of them, as the context requires).

 

“Compliance Certificate” has the meaning given that term in Section 8.3.

 

“Construction-in-Process” means as of any date of determination, cash
expenditures for land and improvements (including indirect costs internally
allocated and development costs) determined in accordance with GAAP on all
Properties that are under development as of such date or are scheduled to
commence development within twelve months from such date of determination.

 

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.10.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.11.

 

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, or (b) the issuance, increase or renewal of a Letter of Credit.

 

“Debt Rating” means, as of any date of determination, the rating as determined
by a Rating Agency of a Person’s non-credit enhanced, senior unsecured long term
debt. The Debt Rating in effect at any date is the Debt Rating that is in effect
at the close of business on such date.

 

“Debt Service” means, for any period, the sum of (a) Interest Expense, and
(b) all regularly scheduled principal payments made with respect to Indebtedness
of the Trust and its Subsidiaries during such period, other than any balloon,
bullet, early repayment or similar principal payment which, in each case, repays
such Indebtedness in full. Debt Service shall include a proportionate share of
items (a) and (b) of all Unconsolidated Affiliates.

 

 6 

 

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

 

“Defaulting Lender” means, subject to Section 3.11.(c), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Agent and the Borrower Representative in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Agent, the Swingline Lender or any other Lender
any other amount required to be paid by it hereunder (including, in the case of
a Revolving Lender, in respect of its participation in Letters of Credit or
Swingline Loans) within 2 Business Days of the date when due, (b) has notified
the Borrower Representative, the Agent or the Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within 3 Business Days after written request by the
Agent or the Borrower Representative, to confirm in writing to the Agent and the
Borrower Representative that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Agent and the Borrower Representative), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Agent that a Lender is a Defaulting Lender under any one or more of
clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 3.11.(c)) upon delivery of written notice of such determination to the
Borrower Representative, the Swingline Lender and each Lender.

 

“Derivatives Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement. Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.

 

 7 

 

 

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include Agent or any Lender).

 

“Designated Lender” means a special purpose corporation which is an Affiliate
of, or sponsored by, a Revolving Lender, that is engaged in making, purchasing
or otherwise investing in commercial loans in the ordinary course of its
business and that issues (or the parent of which issues) commercial paper rated
at least P-1 (or the then equivalent grade) by Moody’s or A-1 (or the then
equivalent grade) by S&P that, in either case, (a) is organized under the laws
of the United States of America or any state thereof, (b) shall have become a
party to this Agreement pursuant to Section 12.5 (g) and (c) is not otherwise a
Lender.

 

“Designating Lender” has the meaning given that term in Section 12.5.(g).

 

“Designation Agreement” means a Designation Agreement between a Revolving Lender
and a Designated Lender and accepted by the Agent, substantially in the form of
Exhibit Q or such other form as may be agreed to by such Revolving Lender, such
Designated Lender and the Agent.

 

“Development Property” means a Property which is being developed to become an
office, industrial or retail property.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“EAT” has the meaning given that term in the definition of 1031 Property.

 

“EBITDA” means, with respect to a Person for any period (without duplication):
(a) net income (loss) of such Person for such period determined on a
consolidated basis, in accordance with GAAP, excluding the following (but only
to the extent included in determination of such net income (loss)):
(i) depreciation and amortization; (ii) Interest Expense; (iii) income tax
expense (benefit); (iv) extraordinary or non-recurring gains and losses;
(v) noncash charges and credits; (vi) gains and losses from sales of assets and
(vii) equity in net income (loss) of its Unconsolidated Affiliates;
plus (b) such Person’s Ownership Share of EBITDA of its Unconsolidated
Affiliates. EBITDA shall be adjusted to remove any impact from straight line
rent leveling adjustments required under GAAP and amortization of intangibles
associated with the amortization of above or below market rents pursuant to FASB
ASC 805.

 

“Effective Date” means the later of: (a) the Agreement Date; and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived in writing by all of the Lenders.

 

 8 

 

 

“Eligible 1031 Property” means a 1031 Property which satisfies all of the
following requirements: (a) such 1031 Property is (i) an office, industrial or
retail property or (ii) such other commercial Property as the Agent may approve
in its reasonable discretion; (b) a Borrower or a Wholly Owned Subsidiary leases
such 1031 Property from the applicable QI or EAT (or Wholly Owned
Subsidiary(ies) thereof, as applicable) and a Borrower or a Wholly Owned
Subsidiary manages such 1031 Property; (c) a Borrower or a Wholly Owned
Subsidiary is obligated to purchase such 1031 Property (or Wholly Owned
Subsidiary(ies) of the applicable QI or EAT that owns such 1031 Property) from
the applicable QI or EAT and the applicable QI or EAT is obligated to sell such
1031 Property (or Wholly Owned Subsidiary(ies) thereof that owns such 1031
Property, as applicable) to a Borrower or a Wholly Owned Subsidiary; provided,
however that in the case of a disposition of a 1031 Property by a Borrower or
Subsidiary (a “Relinquished Property”), a Borrower or a Subsidiary shall not be
obligated to repurchase such 1031 Property (or Wholly Owned Subsidiary(ies)
thereof that owns such 1031 Property, as applicable) from the applicable QI or
EAT (or Wholly Owned Subsidiary(ies) thereof that owns such 1031 Property, as
applicable) and the applicable QI or EAT (or Wholly Owned Subsidiary(ies)
thereof that owns such 1031 Property, as applicable) shall not be obligated to
resell such 1031 Property (or Wholly Owned Subsidiary(ies) thereof that owns
such 1031 Property, as applicable) to a Borrower or Subsidiary unless such 1031
Property (or Wholly Owned Subsidiary(ies) thereof that owns such 1031 Property,
as applicable) is not transferred or assigned, within 180 days of its
acquisition by the applicable QI or EAT (or Wholly Owned Subsidiary(ies) thereof
that owns such 1031 Property, as applicable), to a Person other than a Borrower
or Subsidiary; (d) the applicable QI or EAT (or Wholly Owned Subsidiary(ies)
thereof that owns such 1031 Property, as applicable) acquired such 1031 Property
with the proceeds of a loan made by a Borrower or a Wholly Owned Subsidiary,
which loan is secured either by a Mortgage on such 1031 Property or a pledge of
all of the Equity Interests of the applicable QI or EAT (or Wholly Owned
Subsidiary(ies) thereof that owns such 1031 Property, as applicable);
(e) neither such 1031 Property, nor any interest of a Borrower or any Subsidiary
therein, is subject to any Lien (other than (i) Permitted Liens and (ii) the
Lien of a Mortgage or pledge referred to in the immediately preceding
clause (d)) or a Negative Pledge; and (f) such 1031 Property is free of all
structural defects or major architectural deficiencies, title defects,
environmental conditions or other adverse matters except for defects,
deficiencies, conditions or other matters individually or collectively which are
not material to the profitable operation of such 1031 Property. In no event
shall a 1031 Property qualify as an Eligible 1031 Property for a period in
excess of 180 consecutive days. For purposes of determining Unencumbered
Property Value, such 1031 Property shall be deemed to have been owned or leased
by any applicable Borrower or Wholly Owned Subsidiary from the date acquired by
the applicable QI or EAT (or Wholly Owned Subsidiary(ies) thereof that owns such
1031 Property, as applicable).

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Agent (such approval not to be unreasonably withheld or delayed); provided
that notwithstanding the foregoing, “Eligible Assignee” shall not include
(i) any Borrower or any Affiliates or Subsidiaries of any Borrower or (ii) any
Defaulting Lender or any of its Subsidiaries, or any Person who upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (ii).

 

“Eligible Unencumbered Property” means a Property which satisfies all of the
following requirements: (a) such Property is located in a state of the United
States of America or in the District of Columbia and is wholly owned in fee
simple by, or subject to a Ground Lease in favor of, a Borrower or a Wholly
Owned Subsidiary of a Borrower, with the non-wholly owned Property owned by CTO
Associates Limited Partnership being deemed to satisfy this requirement so long
as the Trust’s relative percentage ownership of the voting Equity Interests in
such Person does not decrease from the Trust’s relative percentage ownership
interest on January 13, 2012; (b) such Property is (i) an office, industrial or
retail Property, or (ii) such other commercial Property as the Agent may approve
in its reasonable discretion; (c) tenants of such Property are not more than 30
days past due in respect of lease payments; (d) such Property is free of all
structural defects or major architectural deficiencies, title defects,
environmental conditions or other adverse matters except for defects,
deficiencies, conditions or other matters individually or collectively which are
not material to the profitable operation of such Property; (e) regardless of
whether such Property is owned or leased by a Borrower or a Subsidiary, the
applicable Borrower has the right directly through its Subsidiary, to take the
following actions without the need to obtain the consent of any Person: (i) to
create Liens on such Property as security for Indebtedness of the applicable
Borrower or such Subsidiary, as applicable, and (ii) to sell, transfer or
otherwise dispose of such Property; and (f) neither such Property nor, if such
Property is owned by a Subsidiary of a Borrower, any of such Borrower’s direct
or indirect ownership interest in such Subsidiary, is subject to (i) any Liens
other than Permitted Liens of the types described in clauses (a) through (f) of
the definition of such term and (ii) any Negative Pledge. An Eligible 1031
Property shall also constitute an Eligible Unencumbered Property.

 

 9 

 

 

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, treatment, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the United States
Environmental Protection Agency and any applicable rule of common law and any
judicial interpretation thereof relating primarily to environmental protection
or Hazardous Materials.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.

 

“Equity Issuance” means any issuance by a Person of any Equity Interest in such
Person and shall in any event include the issuance of any Equity Interest upon
the conversion or exchange of any security constituting Indebtedness that is
convertible or exchangeable, or is being converted or exchanged, for Equity
Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

 

“ERISA Group” means the Borrowers, any of their Subsidiaries and all members of
a controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrowers or any of
their Subsidiaries, are treated as a single employer under Section 414 of the
Internal Revenue Code.

 

“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

 

“Excluded Subsidiary” means any Subsidiary (a) holding title to assets that are
or are to become collateral for any Secured Indebtedness of such Subsidiary and
(b) that is prohibited from Guarantying the Indebtedness of any other Person
pursuant to (i) any document, instrument or agreement evidencing such Secured
Indebtedness or (ii) a provision of such Subsidiary’s organizational documents
which provision was included in such Subsidiary’s organizational documents as a
condition to the extension of such Secured Indebtedness.

 

 10 

 

 

“Existing Credit Agreement” means that (i) certain Second Amended and Restated
Credit Agreement dated as of February 12, 2013, as amended, by and among the
Borrowers, the institutions from time to time party thereto as Lenders and
KeyBank, as Agent, and (ii) the agreements, instruments and other documents
executed in connection with such credit agreement.

 

“Existing LC” means, collectively, the letters of credit issued by KeyBank under
the Existing Credit Agreement outstanding on the Agreement Date set forth on
Schedule ELC annexed hereto.

 

“Existing Term Loan Agreement” means that certain Amended and Restated Term Loan
Agreement dated as February 12, 2013 by and among the Borrowers, the financial
institutions from time to time party thereto as “Lenders”, Wells Fargo as
“Administrative Agent”, and the other parties thereto.

 

“Extended Letter of Credit” has the meaning given that term in Section 2.5.(b).

 

“Facility” has the meaning set forth in the second introductory paragraph
hereof.

 

“Fair Market Value” means, (a) with respect to  a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal Funds brokers of
recognized standing selected by the Agent.

 

“Fee Letter” means that certain Fee Letter dated July 27, 2015 by and among the
Trust, LCIF, the Arrangers, KeyBank and Wells Fargo.

 

“Fees” means the fees and commissions provided for or referred to in
Section 3.6. and any other fees payable by the Borrowers hereunder or under any
other Loan Document.

 

“Fitch” means Fitch, Inc., and its successors.

 

“Fixed Charges” means, for any period, the sum of (a) Debt Service for such
period and (b) all Preferred Dividends paid during such period. The Trust’s
Ownership Share of the Fixed Charges of Unconsolidated Affiliates of the Trust
shall be included in determinations of Fixed Charges.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

 

 11 

 

 

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to the Agent, such Defaulting Lender’s
Revolving Loan Commitment Percentage of the outstanding Letter of Credit
Liabilities other than Letter of Credit Liabilities as to which such Defaulting
Lender’s participation obligation has been reallocated to other Revolving
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Revolving Loan
Commitment Percentage of outstanding Swingline Loans other than Swingline Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Revolving Lenders.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funds From Operations” means, for a given period, net income (loss) of the
Trust and its Subsidiaries determined on a consolidated basis for such period
exclusive of the following (to the extent included in the determination of such
net income (loss)): (a) gains (or losses) from debt restructuring and sales of
property during such period, (b) any non-cash charges recorded from asset
impairments and (c) depreciation with respect to real estate assets and
amortization (other than amortization of deferred financing costs) of such
Person for such period, all after adjustment for unconsolidated partnerships and
joint ventures. Adjustments for unconsolidated entities will be calculated to
reflect funds from operations on the same basis. Funds From Operations will be
adjusted to remove all impact of straight lining of rents, amortization of
intangibles associated with the amortization of above or below market rents,
pursuant to Statement of Financial Accounting Standards No. 141 and calculation
of interest expense in accordance with FSB APB 14-1.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board (including Statement of Financial
Accounting Standards No. 168, “The FASB Accounting Standards Codification”) or
in such other statements by such other entity as may be approved by a
significant segment of the accounting profession, which are applicable to the
circumstances as of the date of determination; provided that, for any
calculations hereunder, to the extent GAAP requires balance sheet or income
statement accounts to be stated at fair market value or any change in GAAP that
changes lease accounting, the impact of such change in GAAP shall be excluded.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law.

 

“Ground Lease” means a ground lease containing the following terms and
conditions: (a) a remaining term (including any unexercised extension options
that the lessee can unilaterally exercise without the need to obtain the consent
of the lessor or to pay the lessor any amount as a condition to the
effectiveness of such extension) of 15 years or more from the Agreement Date;
(b) the right of the lessee to mortgage and encumber its interest in the leased
property without the consent of the lessor; (c) the obligation of the lessor to
give the holder of any mortgage Lien on such leased property written notice of
any defaults on the part of the lessee and agreement of such lessor that such
lease will not be terminated until such holder has had a reasonable opportunity
to cure or complete foreclosures, and fails to do so; (d) reasonable
transferability of the lessee’s interest under such lease, including ability to
sublease; and (e) such other rights customarily required by mortgagees making a
loan secured by the interest of the holder of the leasehold estate demised
pursuant to a ground lease; provided that the ground lease with respect to the
Property located in Palo Alto, California owned by Newkirk Orper L.P. in the
form in effect as of February 12, 2013, shall be deemed to satisfy the
requirements of a Ground Lease hereunder.

 

 12 

 

 

“Guarantor” means any Person that is a party to the Guaranty as a “Guarantor”.

 

“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes: (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by: (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment
of amounts drawn down by beneficiaries of letters of credit (including Letters
of Credit), or (v) the supplying of funds to or investing in a Person on account
of all or any part of such Person’s obligation under a Guaranty of any
obligation or indemnifying or holding harmless, in any way, such Person against
any part or all of such obligation. As the context requires, “Guaranty” shall
also mean the Guaranty to which the Guarantors are parties substantially in the
form of Exhibit H.

 

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP” toxicity
or “EP toxicity”; (b) oil, petroleum or petroleum derived substances, natural
gas, natural gas liquids or synthetic gas and drilling fluids, produced waters
and other wastes associated with the exploration, development or production of
crude oil, natural gas or geothermal resources; (c) any flammable substances or
explosives or any radioactive materials; (d) asbestos in any form; (e) toxic
mold; and (f) electrical equipment which contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty parts per
million.

 

“Increase Effective Date” has the meaning given that term in Section 2.17.

 

 13 

 

 

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed or for the deferred purchase price of
property or services (excluding trade debt incurred in the ordinary course of
business); (b) all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or services rendered; (c) Capitalized
Lease Obligations of such Person; (d) all reimbursement obligations (contingent
or otherwise) of such Person in respect of letters of credit or acceptances
(whether or not the same have been presented for payment); (e) all Off-Balance
Sheet Obligations of such Person; (f) all obligations of such Person to
purchase, redeem, retire, defease or otherwise make any payment in respect of
any Mandatorily Redeemable Stock issued by such Person or any other Person,
valued at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; (g) all obligations of such Person in respect
of any purchase obligation, repurchase obligation, takeout commitment or forward
equity commitment, in each case evidenced by a binding agreement (excluding any
such obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock)); (h) net obligations
under any Derivatives Contract not entered into as a hedge against existing
Indebtedness, in an amount equal to the Derivatives Termination Value thereof;
(i) all Indebtedness of other Persons which such Person has Guaranteed or is
otherwise recourse to such Person (except for guaranties of customary exceptions
for fraud, misapplication of funds, environmental indemnities and other similar
events, and other similar exceptions to nonrecourse liability (but not
exceptions relating to voluntary bankruptcy, collusive involuntary bankruptcy,
insolvency, or receivership or other similar events)); (j) all Indebtedness of
another Person secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on property
or assets owned by such Person, even though such Person has not assumed or
become liable for the payment of such Indebtedness or other payment obligation;
and (k) such Person’s Ownership Share of the Indebtedness of any Unconsolidated
Affiliate of such Person. Notwithstanding the preceding sentence, the
calculation of liabilities shall not include any fair value adjustments to the
carrying value of liabilities to record such liabilities at fair value pursuant
to electing the fair value option election under FASB ASC 825-10-25 (formerly
known as FAS 159, The Fair Value Option for Financial Assets and Financial
Liabilities) or other FASB standards allowing entities to elect fair value
option for financial liabilities. All Loans and Letter of Credit Liabilities
shall constitute Indebtedness of the Borrowers. Indebtedness shall be adjusted
to remove (i) any impact of intangibles pursuant to ASC 805, as codified by the
Financial Accounting Standards Board in June of 2009, (ii) any impact from Asset
Retirement Obligations pursuant to ASC 410, as codified by the Financial
Accounting Standards Board in June of 2009, (iii) any potential impact from an
accounting standard substantially similar to that proposed in the exposure draft
issued by the Financial Accounting Standards Board in August of 2010 related to
Leases (Topic 840), and (iv) any indebtedness that can be fully satisfied by
issuing Equity Interests (other than Mandatorily Redeemable Stock) at a
Borrower’s option. Indebtedness of a Person shall include Indebtedness of any
other Person to the extent such Indebtedness is recourse to the first Person.

 

“Information Materials” has the meaning given to such term in Section 12.15.

 

“Intellectual Property” has the meaning given that term in Section 6.1.(t).

 

“Interest Expense” means, for any period, without duplication, (a) total
interest expense of the Trust and its Subsidiaries, including capitalized
interest not funded under a construction loan interest reserve account,
determined on a consolidated basis for such period, plus (b) the Trust’s
Ownership Share of Interest Expense of Unconsolidated Affiliates for such
period. Notwithstanding anything to the contrary, Interest Expense shall not
include any amortization of deferred financing costs or the impact of ASC
470.20, as codified by the Financial Accounting Standards Board, in accordance
with GAAP.

 

“Interest Period” means,

 

(a)          with respect to each LIBOR Loan, each period commencing on the date
such LIBOR Loan is made, or in the case of the Continuation of a LIBOR Loan the
last day of the preceding Interest Period for such Loan, and ending on the
numerically corresponding day in the first, second or third calendar month
thereafter (or in the case of each Scheduled LIBOR Loan, ending on the date set
forth in the column titled “Last Day of Initial Interest Period” of the table on
Schedule 1.1.(A) that corresponds to such Scheduled LIBOR Loan), as the Borrower
Representative may select in a Notice of Borrowing, Notice of Continuation or
Notice of Conversion, as the case may be, except that each Interest Period that
commences on the last Business Day of a calendar month (or on any day for which
there is no numerically corresponding day in the appropriate subsequent calendar
month) shall end on the last Business Day of the appropriate subsequent calendar
month.

 

 14 

 

 

(b)          with respect to each Bid Rate Loan, the period commencing on the
date such Bid Rate Loan is made and ending on any Business Day not less than 7
nor more than 180 days thereafter, as the Borrower Representative may select as
provided in Section 2.3.(b).

 

Notwithstanding the foregoing: (a) the Borrowers shall not select any Interest
Period for a Class of Loans that ends after the Termination Date for such Class
of Loans; and (b) each Interest Period that would otherwise end on a day which
is not a Business Day shall end on the immediately following Business Day (or,
if such immediately following Business Day falls in the next calendar month, on
the immediately preceding Business Day).

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, whether by means of:
(a) the purchase or other acquisition of any Equity Interest in another Person,
(b) a loan, advance or extension of credit to, capital contribution to, Guaranty
of Indebtedness of, or purchase or other acquisition of any Indebtedness of,
another Person, including any partnership or joint venture interest in such
other Person, or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of assets of another Person that constitute the business
or a division or operating unit of another Person. Any binding commitment to
make an Investment in any other Person, as well as any option of another Person
to require an Investment in such Person, shall constitute an Investment. Except
as expressly provided otherwise, for purposes of determining compliance with any
covenant contained in a Loan Document, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

 

“Investment Grade Rating” means a Debt Rating of BBB- or better from S&P or
Fitch, or Baa3 or better from Moody’s.

 

“KeyBank” means KeyBank National Association, together with its successors and
assigns.

 

“L/C Commitment Amount” equals up to $40,000,000.00.

 

“Lender” shall mean the various Lenders which have each issued or hereafter
issue a Commitment hereunder, together with their respective successors and
permitted assigns, and as the context requires, includes the Swingline Lender;
provided, however, that the term “Lender” shall exclude each Designated Lender
when used in reference to any Loan other than a Bid Rate Loan, the Commitments
or terms relating to any Loan other than a Bid Rate Loan and shall further
exclude each Designated Lender for all other purposes under the Loan Documents
except that any Designated Lender which funds a Bid Rate Loan shall, subject to
Section 12.5.(d), have only the rights (including the rights given to a Lender
contained in Sections 12.2. and 12.9.) and obligations of a Lender associated
with holding such Bid Rate Loan.

 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified as such on its signature page hereto or in the applicable
Assignment and Assumption, or such other office of such Lender of which such
Lender may notify the Agent in writing from time to time.

 

“Letter of Credit” has the meaning given that term in Section 2.5.(a).

 

 15 

 

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

 

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations at such time due and payable in respect of all drawings made under
such Letter of Credit. For purposes of this Agreement, a Revolving Lender (other
than the Revolving Lender acting as the Agent) shall be deemed to hold a Letter
of Credit Liability in an amount equal to its participation interest in the
related Letter of Credit under Section 2.5(i), and the Revolving Lender acting
as the Agent shall be deemed to hold a Letter of Credit Liability in an amount
equal to its retained interest in the related Letter of Credit after giving
effect to the acquisition by the Revolving Lenders other than the Lender acting
as the Agent of their participation interests under such Section.

 

“Leverage Ratio” has the meaning given that term in Section 9.1.(a).

 

“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the rate of interest per annum (expressed
to the fifth decimal place) determined on the basis of the rate for deposits in
Dollars for a period equal to the applicable Interest Period which appears on
Reuters Screen LIBOR01 Page (or any applicable successor page) at approximately
11:00 a.m. (London time) two Business Days prior to the first day of the
applicable Interest Period by (ii) a percentage equal to 1 minus the stated
maximum rate (stated as a decimal) of all reserves, if any, required to be
maintained with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”) as specified in Regulation D of the Board of
Governors of the Federal Reserve System (or against any other category of
liabilities which includes deposits by reference to which the interest rate on
LIBOR Loans is determined or any applicable category of extensions of credit or
other assets which includes loans by an office of any Lender outside of the
United States of America). If, for any reason, the rate referred to in the
preceding clause (i) does not appear on Reuters Screen LIBOR01 Page (or any
applicable successor page), then the rate to be used for such clause (i) shall
be determined by the Agent to be the arithmetic average of the rate per annum at
which deposits in Dollars would be offered by first class banks in the London
interbank market to the Agent at approximately 11:00 a.m. (London time) two
Business Days prior to the first day of the applicable Interest Period for a
period equal to such Interest Period. Any change in the maximum rate of reserves
described in the preceding clause (ii) shall result in a change in LIBOR on the
date on which such change in such maximum rate becomes effective. If LIBOR
determined as provided above would be less than zero, LIBOR shall be deemed to
be zero for each LIBOR Loan that has not been identified by the Borrowers in
accordance with the terms of this Agreement as being subject to a Derivatives
Contract that has been entered into to hedge against fluctuations in interest
rates. Notwithstanding anything to the contrary set forth in this definition,
with respect to each Scheduled LIBOR Loan, solely for the Interest Period
commencing on the Effective Date and ending on the date corresponding to such
Scheduled LIBOR Loan set forth in the column titled “Last Day of Initial
Interest Period” of the table on Schedule 1.1.(A), LIBOR means the rate of
interest corresponding to such Scheduled LIBOR Loan set forth in the column
titled “LIBOR” of the table on Schedule 1.1.(A).

 

“LIBOR Auction” means a solicitation of Bid Rate Quotes setting forth LIBOR
Margin Loans based on LIBOR pursuant to Section 2.3.

 

 16 

 

 

“LIBOR Loan” means a Revolving Loan or Term Loan (or any portion thereof) (other
than a Base Rate Loan) bearing interest at a rate based on LIBOR.

 

“LIBOR Margin” has the meaning given that term in Section 2.3.(c)(ii)(D).

 

“LIBOR Margin Loan” means a Bid Rate Loan the interest rate on which is
determined on the basis of LIBOR pursuant to a LIBOR Auction.

 

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan (other than a Scheduled LIBOR Loan) having a
one-month Interest Period determined at approximately 10:00 a.m. for such day
(rather than 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period as otherwise provided in the definition of “LIBOR”), or
if such day is not a Business Day, the immediately preceding Business Day. The
LIBOR Market Index Rate shall be determined on a daily basis.

 

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, charge or lease constituting a Capitalized
Lease Obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom; (b) any arrangement,
express or implied, under which any property of such Person is transferred,
sequestered or otherwise identified for the purpose of subjecting the same to
the payment of Indebtedness or performance of any other obligation in priority
to the payment of the general, unsecured creditors of such Person; (c) the
filing of any financing statement under the UCC or its equivalent in any
jurisdiction, other than any precautionary filing not otherwise constituting or
giving rise to a Lien, including a financing statement filed (i) in respect of a
lease not constituting a Capitalized Lease Obligation pursuant to Section 9-505
(or a successor provision) of the UCC or its equivalent as in effect in an
applicable jurisdiction or (ii) in connection with a sale or other disposition
of accounts or other assets not prohibited by this Agreement in a transaction
not otherwise constituting or giving rise to a Lien; and (d) any agreement by
such Person to grant, give or otherwise convey any of the foregoing.

 

“Loan” means a Revolving Loan, a Term Loan, a Bid Rate Loan or a Swingline Loan,
as the context may require, made by a Lender to any Borrower pursuant to the
terms hereof.

 

“Loan Document” means this Agreement, each Note, each Letter of Credit Document,
the Guaranty, and each other document or instrument now or hereafter executed
and delivered by a Loan Party in connection with, pursuant to or relating to
this Agreement (other than any Derivatives Contract).

 

“Loan Party” means each of the Borrowers and each Person who guarantees all or a
portion of the Obligations. Schedule 1.1.(B) sets forth the Loan Parties in
addition to the Borrowers as of the Agreement Date.

 

 17 

 

“Mandatorily Redeemable Stock” means, with respect to the Trust or any
Subsidiary, any Equity Interest thereof which by the terms of such Equity
Interest (or by the terms of any security into which it is convertible or for
which it is exchangeable or exercisable), upon the happening of any event or
otherwise, (a) matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise (other than an Equity Interest to the extent redeemable
in exchange for common stock or other equivalent common Equity Interests),
(b) is convertible into or exchangeable or exercisable for Indebtedness or
Mandatorily Redeemable Stock, or (c) is redeemable at the option of the holder
thereof, in whole or in part (other than an Equity Interest which is redeemable
solely in exchange for common stock or other equivalent common Equity
Interests), in each case on or prior to the date that is the latest date on
which all Loans are scheduled to be due and payable. For the avoidance of doubt,
the parties hereto agree that the following Equity Interests of the Trust do not
qualify as Mandatorily Redeemable Stock based on their terms as in effect on the
Agreement Date: (x) 6.50% Series C Cumulative Convertible Preferred Stock
established pursuant to Articles Supplementary filed by the Trust on December 8,
2004 with the Department of Assessments and Taxation of the State of Maryland,
and (y) 6.00% Convertible Guaranteed Notes issued pursuant to an Indenture dated
January 29, 2007, a fourth Supplemental Indenture dated as of December 31, 2008,
a fifth Supplemental Indenture dated as of June 9, 2009, a sixth Supplemental
Indenture dated as of January 26, 2010, a seventh Supplemental Indenture dated
as of September 28, 2012, an eighth Supplemental Indenture, dated as of February
13, 2013, a ninth Supplemental Indenture, dated May 6, 2013, a tenth
Supplemental Indenture, dated June 10, 2013, and an eleventh Supplemental
Indenture, dated September 30, 2013.

 

“Material Adverse Effect” means a materially adverse effect on (a) the business
or financial condition of the Trust and its Subsidiaries taken as a whole,
(b) the ability of the Borrowers and the Guarantors, taken as a whole, to
perform their obligations under the Loan Documents, (c) the validity or
enforceability of any of the Loan Documents, or (d) the rights and remedies of
the Lenders or the Agent under any of the Loan Documents.

 

“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which any Borrower, any other Loan Party
or any other Subsidiary is a party as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto could reasonably be
expected to have a Material Adverse Effect.

 

“Moody’s” means Moody’s Investors Service, Inc., and its successors.

 

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real property
granting a Lien on such interest in real property as security for the payment of
Indebtedness of such Person or another Person.

 

“Mortgage Receivable” means a promissory note made by a Person other than a
Borrower or one of its Subsidiaries that is secured by a Mortgage of which a
Borrower or one of their respective Subsidiaries is the holder and retains the
rights of collection of all payments thereunder.

 

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.

 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.

 

 18 

 

 

“Net Operating Income” means, for any Property and for a given period, the sum
of the following (without duplication and determined on a consistent basis with
prior periods): (a) rents and other revenues received in the ordinary course
from such Property (including proceeds of rent loss or business interruption
insurance (but not in excess of the actual rent otherwise payable) but excluding
pre-paid rents and revenues and security deposits except to the extent applied
in satisfaction of tenants’ obligations for rent) minus (b) all expenses paid
(excluding interest but including an appropriate accrual for property taxes and
insurance) related to the ownership, operation or maintenance of such Property,
including but not limited to property taxes, assessments and the like,
insurance, utilities, payroll costs, maintenance, repair and landscaping
expenses, marketing expenses, and general and administrative expenses (including
an appropriate allocation for legal, accounting, advertising, marketing and
other expenses incurred in connection with such Property, but specifically
excluding general overhead expenses of a Borrower or any Subsidiary and any
property management fees).

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all or all directly
affected Lenders in accordance with the terms of Section 12.6. and (ii) has been
approved by the Requisite Lenders (and, in the case of any consent, waiver or
amendment that require the approval of all or all directly affected Lenders of a
particular Class, Requisite Class Lenders of such Class).

 

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
bankruptcy, insolvency, receivership and other similar events, and other similar
exceptions to nonrecourse liability) is contractually limited to specific assets
of such Person encumbered by a Lien securing such Indebtedness. Liability of a
Person under a completion guarantee for a Development Property, to the extent
relating to the Nonrecourse Indebtedness of another Person, shall not, in and of
itself, prevent such liability from being characterized as Nonrecourse
Indebtedness.

 

“Note” means a Revolving Note, a 2020 Term Note, a 2021 Term Note, a Bid Rate
Note or a Swingline Note, as the context may require.

 

“Notice of Borrowing” means a notice in the form of Exhibit B to be delivered to
the Agent pursuant to Section 2.1.(b) and/or Section 2.2.(b) evidencing the
Borrowers’ request for a borrowing of Loans.

 

“Notice of Continuation” means a notice in the form of Exhibit C to be delivered
to the Agent pursuant to Section 2.10. evidencing the Borrowers’ request for the
Continuation of a LIBOR Loan.

 

“Notice of Conversion” means a notice in the form of Exhibit D to be delivered
to the Agent pursuant to Section 2.11. evidencing the Borrowers’ request for the
Conversion of a Loan from one Type to another Type.

 

“Notice of Swingline Borrowing” means a notice in the form of Exhibit I to be
delivered to the Agent pursuant to Section 2.4. evidencing the Borrowers’
request for a Swingline Loan.

 

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrowers and the other Loan Parties owing to the Agent or any Lender of
every kind, nature and description, under or in respect of this Agreement or any
of the other Loan Documents, including, without limitation, the Fees and
indemnification obligations, whether direct or indirect, absolute or contingent,
due or not due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any promissory note, and including interest and fees that
accrue after the commencement by or against any Loan Party of any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest or fees are allowed claims in such proceeding.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

 19 

 

 

“Off-Balance Sheet Obligations” means liabilities and obligations of the Trust,
any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which the Trust would be required to disclose in the
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of the Trust’s report on Form 10-Q or Form 10-K (or their
equivalents) which the Trust is required to file with the Securities and
Exchange Commission (or any Governmental Authority substituted therefor).

 

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational documents of such Subsidiary or Unconsolidated Affiliate.

 

“Participant” has the meaning given that term in Section 12.5.(d).

 

“Participant Register” has the meaning given that term in Section 12.5.(d).

 

“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

 

“Permitted Liens” means, as to any Person: (a) Liens securing taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
Lien imposed pursuant to any of the provisions of ERISA or pursuant to any
Environmental Laws) or the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which are not at the time required to be paid
or discharged under Section 7.6; (b) Liens consisting of deposits or pledges
made, in the ordinary course of business, in connection with, or to secure
payment of, obligations under workers’ compensation, unemployment insurance or
similar Applicable Laws; (c) Liens consisting of encumbrances in the nature of
zoning restrictions, easements, and rights or restrictions of record on the use
of real property, which do not materially detract from the value of such
property for its intended business use or impair the intended business use
thereof in the business of such Person; (d) the rights of tenants under leases
or subleases not interfering with the ordinary conduct of business of such
Person; (e) Liens in favor of the Agent for the benefit of the Lenders as
security for the Obligations; (f) Liens in favor of a Borrower or a Guarantor
securing obligations owed by a Subsidiary to such Borrower or such Guarantor;
and (g) Liens in existence as of the Agreement Date and set forth in Part II of
Schedule 6.1.(f).

 

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

 

 20 

 

 

“Post-Default Rate” means, in respect of any principal of any Class of Loans or
any other Obligation, a rate per annum equal to the Base Rate as in effect from
time to time plus the Applicable Margin for Base Rate Loans for such Class plus
two percent (2.0%).

 

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by a Borrower or another Subsidiary. Preferred Dividends shall not include
dividends or distributions (a) paid or payable solely in Equity Interests (other
than Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests, (b) paid or payable to a Borrower or another Subsidiary which is a
Loan Party, or (c) constituting or resulting in the redemption of Preferred
Equity Interests, other than scheduled redemptions not constituting balloon,
bullet or similar redemptions in full.

 

“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

 

“Pricing Level” has the meaning given that term in the definition of Applicable
Margin.

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Lender then acting as the Agent as its prime
rate. Each change in the Prime Rate shall be effective as of the opening of
business on the day such change in such prime rate occurs. The parties hereto
acknowledge that the rate announced publicly by the Lender acting as Agent as
its prime rate is an index or base rate and shall not necessarily be its lowest
or best rate charged to its customers or other banks.

 

“Principal Office” means the office of the Agent located at 225 Franklin Street,
Boston, Massachusetts, or such other office of the Agent as the Agent may
designate from time to time.

 

“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (a)(i) the amount of such Lender’s Revolving Loan Commitment plus (ii) the
aggregate outstanding principal amount of such Lender’s Term Loans, if any, to
(b)(i) the aggregate amount of the Revolving Loan Commitments of all Lenders
plus (ii) the aggregate amount of all outstanding Term Loans; provided, however,
that if at the time of determination the Revolving Loan Commitments have
terminated or been reduced to zero, the “Pro Rata Share” of each Lender shall be
the ratio, expressed as a percentage of (A) the sum of the unpaid principal
amount of all outstanding Revolving Loans, Term Loans, Swingline Loans and
Letter of Credit Liabilities owing to such Lender as of such date to (B) the sum
of the aggregate unpaid principal amount of all outstanding Revolving Loans,
Term Loans, Swingline Loans and Letter of Credit Liabilities of all Lenders as
of such date. If at the time of determination the Revolving Loan Commitments
have been terminated and there are no outstanding Loans or Letter of Credit
Liabilities, then the Pro Rata Shares of the Lenders shall be determined as of
the most recent date on which any Loans and/or Letters of Credit Liabilities
were outstanding. For purposes of this definition, a Revolving Lender shall be
deemed to hold a Swingline Loan or a Letter of Credit Liability to the extent
such Revolving Lender has acquired a participation therein under the terms of
this Agreement and has not failed to perform its obligations in respect of such
participation.

 

“Property” means any parcel of real property owned or leased (in whole or in
part) or operated by any Borrower, any Subsidiary or any Unconsolidated
Affiliate of the Borrowers.

 

 21 

 

 

“QI” has the meaning given that term in the definition of 1031 Property.

 

“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

 

“Rating Agency” means any of S&P, Moody’s and Fitch.

 

“Recourse Indebtedness” means with respect to a Person, Indebtedness for
borrowed money that is not Nonrecourse Indebtedness.

 

“Reference Debt” means all Unsecured Indebtedness of the Trust and its
Subsidiaries.

 

“Register” has the meaning given that term in Section 12.5.(c).

 

“Regulatory Change” means, with respect to any Lender, any change or new
interpretation effective after the Agreement Date in Applicable Law (including
without limitation, Regulation D of the Board of Governors of the Federal
Reserve System) or the adoption or making after such date of any interpretation,
directive or request applying to a class of banks, including such Lender, of or
under any Applicable Law (whether or not having the force of law and whether or
not failure to comply therewith would be unlawful) by any Governmental Authority
or monetary authority charged with the interpretation or administration thereof
or compliance by any Lender with any request or directive regarding capital
adequacy; provided, that, notwithstanding anything herein to the contrary, (i)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in implementation thereof and (ii) all requests, rules, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Regulatory Change,” regardless of the
date enacted, adopted, issued or implemented.

 

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrowers to reimburse the Agent for any drawing honored by
the Agent under a Letter of Credit.

 

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Requisite Class Lenders” means, with respect to a Class of Lenders on any date
of determination, Lenders of such Class (a) having more than 50% of the
aggregate amount of the Commitments of such Class, or (b) if the Commitments of
such Class have terminated, holding more than 50% of the principal amount of the
aggregate outstanding Loans of such Class, and in the case of Revolving Lenders,
outstanding Letter of Credit Liabilities and Swingline Loans; provided that in
determining such percentage at any given time, all then existing Defaulting
Lenders of such Class will be disregarded and excluded. For purposes of this
definition, a Revolving Lender shall be deemed to hold a Swingline Loan or a
Letter of Credit Liability to the extent such Revolving Lender has acquired a
participation therein under the terms of this Agreement and has not failed to
perform its obligations in respect of such participation.

 

 22 

 

 

“Requisite Lenders” means, as of any date, Lenders having more than 50% of the
aggregate amount of (a) the Revolving Loan Commitments (or if the Revolving Loan
Commitments have been terminated or reduced to zero, the principal amount of the
aggregate outstanding Revolving Loans, Bid Rate Loans, Swingline Loans and
Letter of Credit Liabilities) and (b) the aggregate outstanding principal amount
of the Term Loans; provided that (i) in determining such percentage at any given
time, all then existing Defaulting Lenders will be disregarded and excluded, and
(ii) at all times when there are two or more Lenders (excluding Defaulting
Lenders), the term “Requisite Lenders” shall in no event mean less than two
Lenders. For purposes of this definition, a Revolving Lender shall be deemed to
hold a Swingline Loan or Letter of Credit Liability to the extent such Lender
has acquired a participation therein under the terms of this Agreement and has
not failed to perform its obligations in respect of such participation.

 

“Responsible Officer” means with respect to a Borrower or any other Subsidiary,
the chief executive officer and the chief financial officer of such Borrower or
such Subsidiary.

 

“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Trust or any Subsidiary now
or hereafter outstanding, except a dividend payable solely in Equity Interests
of identical class to the holders of that class; (b) any redemption, conversion,
exchange, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any Equity Interest of the Trust
or any Subsidiary now or hereafter outstanding; and (c) any payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire any Equity Interests of the Trust or any Subsidiary now
or hereafter outstanding, except also, in the case of the foregoing clauses (a),
(b) or (c), a dividend or distribution payable or other payment made solely in
(i) shares in any other class of Equity Interests not constituting Mandatorily
Redeemable Stock, with terms that are not materially more favorable, taken as a
whole and in the good faith determination of the Borrowers, than the Equity
Interests with respect to which such dividend, distribution or other payment was
made and (ii) shares of any class of common Equity Interests.

 

“Revolving Lenders” shall mean the various Lenders which have a Revolving Loan
Commitment and/or hold Revolving Loans hereunder.

 

“Revolving Loan” means a loan made by a Lender to any Borrower pursuant to
Section 2.2.(a).

 

“Revolving Loan Commitment” means, as to each Revolving Lender, such Revolving
Lender’s obligation to make Revolving Loans pursuant to Section 2.2., to issue
(in the case of the Agent) and to participate (in the case of the other
Revolving Lenders) in Letters of Credit pursuant to Section 2.5.(i), and to
participate in Swingline Loans pursuant to Section 2.4.(e), in an amount up to,
but not exceeding the amount set forth for such Revolving Lender on Schedule I
as such Revolving Lender’s “Revolving Loan Commitment” or as set forth in any
applicable Assignment and Assumption Agreement or agreement executed by a Person
becoming a Revolving Lender hereunder in accordance with Section 2.17., as the
same may be reduced from time to time pursuant to Section 2.13. or increased or
reduced as appropriate to reflect any assignments to or by such Revolving Lender
effected in accordance with Section 12.5. or increased as appropriate to reflect
any increase effected in accordance with Section 2.17.

 

“Revolving Loan Commitment Percentage” means, as to each Lender with a Revolving
Loan Commitment, the ratio, expressed as a percentage, of (a) the aggregate
amount of such Lender’s Revolving Loan Commitment to (b) the aggregate amount of
the Revolving Loan Commitments of all Lenders; provided, however, that if at the
time of determination the Revolving Loan Commitments have terminated or been
reduced to zero, the “Revolving Loan Commitment Percentage” of each Lender shall
be the Revolving Loan Commitment Percentage of such Lender in effect immediately
prior to such termination or reduction.

 

 23 

 

 

“Revolving Loan Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Revolving Lender’s participation in Letter of Credit Liabilities and
Swingline Loans at such time.

 

“Revolving Note” means a promissory note of the Borrowers substantially in the
form of Exhibit E, payable to a Revolving Lender, or its registered assignee, in
a principal amount equal to the amount of such Lender’s Revolving Loan
Commitment as originally in effect and otherwise duly completed and shall
include any new Revolving Note that may be issued from time to time pursuant to
Section 2.17.

 

“Revolving Termination Date” shall mean the earliest of (i) the date on which
the Revolving Loan Commitments are reduced to zero under Section 2.13., (ii)
August 30, 2019 (or such later date to which the Revolving Termination Date may
be extended pursuant to Section 2.14.) or (iii) the date the Commitments are
terminated pursuant to Section 10.2. or 10.3.

 

“S&P” means Standard & Poor’s Rating Services, a Standard & Poors Financial
Services LLC business, and its successors.

 

“Sanctioned Country” means, at any time, a country or territory which is, or
whose government is, the subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any Governmental
Authority of the United States of America, including without limitation, OFAC or
the U.S. Department of State, or by the United Nations Security Council, the
European Union or any other Governmental Authority, (b) any Person located,
operating, organized or resident in a Sanctioned Country, (c) an agency,
political subdivision or instrumentality of the government of a Sanctioned
County or (d) any Person Controlled by any Person or agency described in any of
the preceding clauses (a) through (c).

 

“Sanctions” means any sanctions or trade embargoes imposed, administered or
enforced by any Governmental Authority of the United States of America,
including without limitation, OFAC or the U.S. Department of State, or by the
United Nations Security Council, the European Union or any other Governmental
Authority.

 

“Scheduled LIBOR Loan” means each portion of the 2020 Term Loans set forth on
Schedule 1.1.(A).

 

“Secured Indebtedness” means, with respect to a Person, (a) all Indebtedness of
such Person that is secured in any manner by any Lien on any property, plus (b)
such Person’s Ownership Share of the Secured Indebtedness of any such Person’s
Unconsolidated Affiliates; provided that any loan facilities, if secured only by
pledges of Equity Interests in any Subsidiaries of the Trust, shall not be
deemed Secured Indebtedness.

 

“Secured Indebtedness Adjustment” has the meaning given that term in Section
9.1(e).

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

 

 24 

 

 

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all the facts and circumstances existing at such time,
represents the amount that could reasonably be expected to become an actual and
matured liability); (b) such Person is able to pay its debts or other
obligations in the ordinary course as they mature; and (c) such Person has
capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.

 

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

 

“Subsidiary” means, for any Person, any corporation, partnership or other entity
of which at least a majority of the Equity Interests having by the terms thereof
ordinary voting power to elect a majority of the board of directors or other
individuals performing similar functions of such corporation, partnership or
other entity (without regard to the occurrence of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person, and shall include all Persons the accounts of which are
consolidated with those of such Person pursuant to GAAP. Notwithstanding the
foregoing, CTO Associates Limited Partnership shall be a Subsidiary hereunder,
with the Net Operating Income and Unencumbered Property Value of the Property
owned by such entity being adjusted in a manner acceptable to the Agent to
reflect the Borrowers’ Ownership Share in such entity.

 

“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.4. in an amount up to, but not exceeding,
$40,000,000, as such amount may be reduced from time to time in accordance with
the terms hereof.

 

“Swingline Lender” means KeyBank.

 

“Swingline Loan” means a loan made by the Swingline Lender to the Borrowers
pursuant to Section 2.4.(a).

 

“Swingline Note” means the promissory note of the Borrowers payable to the
Swingline Lender, or its registered assignee, in a principal amount equal to the
amount of the Swingline Commitment as originally in effect and otherwise duly
completed, substantially in the form of Exhibit K.

 

“Taxes” has the meaning given that term in Section 3.12.

 

“Term Lender” means a 2020 Term Lender or a 2021 Term Lender.

 

“Term Loan” means a 2020 Term Loan or a 2021 Term Loan.

 

“Term Loan Commitment” means a 2020 Term Loan Commitment or a 2021 Term Loan
Commitment.

 

“Termination Date” means (a) with respect to Revolving Loans and the Revolving
Loan Commitments, the Revolving Termination Date, (b) with respect to 2020 Term
Loans, August 30, 2020 and (c) with respect to 2021 Term Loans, January 11,
2021.

 

“Titled Agents” means each of the Arrangers, the Syndication Agent, the
Documentation Agent and their respective successors and permitted assigns.

 

 25 

 

 

“Total Indebtedness” means, as of a given date of determination and without
duplication, (a) all Indebtedness of the Trust and all of its Subsidiaries
determined on a consolidated basis, and (b) the Trust’s Ownership Share of all
Indebtedness of its Unconsolidated Affiliates.

 

“2020 Term Lender” means a Lender having a 2020 Term Loan Commitment, or if such
2020 Term Loan Commitment has terminated, a Lender holding a 2020 Term Loan.

 

“2020 Term Loan” means a loan made by a 2020 Term Lender to the Borrowers
pursuant to Section 2.1.(a)(i) or Section 2.17.

 

“2020 Term Loan Commitment” means, for each 2020 Term Lender, the amount set
forth for such Lender on Schedule I as such Lender’s “2020 Term Loan
Commitment”, or as set forth in the applicable Assignment and Assumption
Agreement, as the same may be reduced from time to time pursuant to
Section 2.1.(a), or increased or reduced as appropriate to reflect any
assignments to or by such Lender effected in accordance with Section 12.5.

 

“2020 Term Note” means a promissory note of the Borrowers substantially in the
form of Exhibit L payable to a 2020 Term Lender, or its registered assignees, in
a principal amount equal to the amount of such 2020 Term Lender’s 2020 Term Loan
at the time of the making or acquisition of such Loan.

 

“2021 Term Lender” means a Lender having a 2021 Term Loan Commitment, or if such
2021 Term Loan Commitment has terminated, a Lender holding a 2021 Term Loan.

 

“2021 Term Loan” means a loan made by a 2021 Term Lender to the Borrowers
pursuant to Section 2.1.(a)(ii) or Section 2.17.

 

“2021 Term Loan Commitment” means, for each 2021 Term Lender, the amount set
forth for such Lender on Schedule I as such Lender’s “2021 Term Loan
Commitment”, or as set forth in the applicable Assignment and Assumption
Agreement, as the same may be reduced from time to time pursuant to
Section 2.1.(a), or increased or reduced as appropriate to reflect any
assignments to or by such Lender effected in accordance with Section 12.5.

 

“2021 Term Note” means a promissory note of the Borrowers substantially in the
form of Exhibit M payable to a 2021 Term Lender, or its registered assignee, in
a principal amount equal to the amount of such 2021 Term Lender’s 2021 Term Loan
at the time of the making or acquisition of such Loan.

 

“Type” with respect to any Revolving Loan or Term Loan, refers to whether such
Loan is a LIBOR Loan or Base Rate Loan, or in the case of a Bid Rate Loan only,
an Absolute Rate Loan or a LIBOR Margin Loan.

 

“UCC” means the Uniform Commercial Code from time to time in any relevant
jurisdiction.

 

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

 

“Unencumbered NOI” means, at any given time, the Net Operating Income for all
Eligible Unencumbered Properties for the two consecutive fiscal quarters most
recently ended. To the extent that the amount of Net Operating Income
attributable to Eligible Unencumbered Properties subject to Ground Leases with a
remaining term of thirty (30) years or less from the Agreement Date would exceed
10.0% of Unencumbered NOI, such excess shall be excluded from Unencumbered NOI.

 

 26 

 

 

“Unencumbered Property Value” means, at any given time, without duplication, the
sum of (a) with respect to all Eligible Unencumbered Properties that have been
owned for at least two fiscal quarters, (i) the Net Operating Income from all
such Properties for the two fiscal quarters most recently ended, times (ii) 2
divided by (iii) the Capitalization Rate, plus (b) with respect to all other
Eligible Unencumbered Properties not described in the preceding clause (a), the
value of such each such Property based on cost determined in accordance with
GAAP, plus (c) Unrestricted Cash. To the extent that Eligible Unencumbered
Properties subject to Ground Leases with a remaining term of thirty (30) years
or less would exceed ten percent (10.0%) of Unencumbered Property Value, such
excess shall be excluded from Unencumbered Property Value.

 

“Unimproved Land” means land on which no development (other than paving or other
improvements that are not material and are temporary in nature) has occurred and
for which no construction is planned in the following 12 months.

 

“Unrestricted Cash” means, as of any date of determination, cash and Cash
Equivalents held by the Trust and its Subsidiaries (or by an EAT with respect to
a 1031 Property) other than tenant deposits and other cash and Cash Equivalents
that are subject to a Lien (other than Liens of a depository institution or
securities intermediary arising by virtue of any statutory or common law
provisions, rights of set-off or similar rights or remedies as to deposit
accounts or securities accounts or other funds maintained with such depository
institution or securities intermediary (other than any of the foregoing intended
as cash collateral)) or a Negative Pledge or the disposition of which is
restricted in any way that would prohibit the use thereof for the payment of
Indebtedness.

 

“Unsecured Debt Service” means, at any time of determination, the Interest
Expense (without giving effect to clause (b) of the definition thereof) in
respect of all Reference Debt (including all Loans hereunder) for the two
consecutive fiscal quarter period most recently ended.

 

“Unsecured Debt Service Coverage Ratio” shall mean the ratio of (a) Unencumbered
NOI to (b) Unsecured Debt Service.

 

“Unsecured Indebtedness” means, with respect to a Person, any Indebtedness of
such Person which is not Secured Indebtedness (including all Loans hereunder);
provided, however, that any Indebtedness that is secured only by a pledge of
Equity Interests in any Subsidiaries of the Trust shall be deemed to be
Unsecured Indebtedness.

 

“Unsecured Indebtedness Adjustment” has the meaning given that term in Section
9.1.(c).

 

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the equity securities or other ownership interests (other than, in the
case of a corporation, directors’ qualifying shares) are at the time directly or
indirectly owned or controlled by such Person or one or more other Subsidiaries
of such Person or by such Person and one or more other Subsidiaries of such
Person. In no event shall a 1031 exchange intermediary be deemed to be a Wholly
Owned Subsidiary.

 

 27 

 

 

Section 1.2.          General; References to Times.

 

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP; provided that, if at any
time any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrowers or the
Requisite Lenders shall so request, the Agent, the Lenders and the Borrowers
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Requisite Lenders); provided further that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrowers shall provide to the Agent and the
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. References in this Agreement to “Sections”, “Articles”,
“Exhibits” and “Schedules” are to sections, articles, exhibits and schedules
herein and hereto unless otherwise indicated. references in this Agreement to
any document, instrument or agreement (a) shall include all exhibits, schedules
and other attachments thereto, (b) shall include all documents, instruments or
agreements issued or executed in replacement thereof, to the extent permitted
hereby and (c) shall mean such document, instrument or agreement, or replacement
or predecessor thereto, as amended, supplemented, restated or otherwise modified
as of the date of this Agreement and from time to time thereafter to the extent
not prohibited hereby and in effect at any given time. Wherever from the context
it appears appropriate, each term stated in either the singular or plural shall
include the singular and plural, and pronouns stated in the masculine, feminine
or neuter gender shall include the masculine, the feminine and the neuter.
Unless explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Trust or a Subsidiary of such Subsidiary and a reference to an
“Affiliate” means a reference to an Affiliate of the Trust. Titles and captions
of Articles, Sections, subsections and clauses in this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement. Unless otherwise indicated, all references to time are references to
New York, New York time.

 

Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries.

 

When determining the Trust’s compliance with any financial covenant contained in
any of the Loan Documents, only the Trust’s Ownership Share of the financial
attributes of a Subsidiary that is not a Wholly Owned Subsidiary shall be
included.

 

ARTICLE II. - CREDIT FACILITY 



 

Section 2.1.          Term Loans.

 

(a)          Making of Term Loans.

 

(i)          Subject to the terms and conditions hereof, on the Effective Date,
each 2020 Term Lender severally and not jointly agrees to make 2020 Term Loans
to the Borrowers in an aggregate principal amount at any one time outstanding up
to, but not exceeding, the amount of such Lender’s 2020 Term Loan Commitment.
Upon a 2020 Term Lender making its 2020 Term Loan, such Lender’s 2020 Term Loan
Commitment shall terminate. Principal amounts of 2020 Term Loans paid and
prepaid may not be reborrowed.

 

(ii)         Subject to the terms and conditions hereof, on the Effective Date,
each 2021 Term Lender severally and not jointly agrees to make 2021 Term Loans
to the Borrowers in an aggregate principal amount at any one time outstanding up
to, but not exceeding, the amount of such Lender’s 2021 Term Loan Commitment.
Upon a 2021 Term Lender making its 2021 Term Loan, such Lender’s 2021 Term Loan
Commitment shall terminate. Principal amounts of 2021 Term Loans paid and
prepaid may not be reborrowed.

 

 28 

 

 

(b)          Requests for Term Loans. The Borrower Representative shall give the
Agent notice pursuant to a Notice of Borrowing or telephonic notice of each
borrowing of Term Loans. Each Notice of Borrowing shall be delivered to the
Agent before 11:00 a.m. (i) in the case of LIBOR Loans, on the date three
Business Days prior to the proposed date of such borrowing and (ii) in the case
of Base Rate Loans, on the date one Business Day prior to the proposed date of
such borrowing. Any such telephonic notice shall include all information to be
specified in a written Notice of Borrowing and shall be promptly confirmed in
writing by the Borrower Representative pursuant to a Notice of Borrowing sent to
the Agent by telecopy on the same day of the giving of such telephonic notice.
The Agent will transmit by telecopy the Notice of Borrowing (or the information
contained in such Notice of Borrowing) to each Term Lender promptly upon receipt
by the Agent. Each Notice of Borrowing or telephonic notice shall be irrevocable
once given and binding on the Borrowers.

 

(c)          Funding of Term Loans. No later than 1:00 p.m. on the date
specified in the Notice of Borrowing, each Term Lender of the Class of Term
Loans being requested will make available for the account of its applicable
Lending Office to the Agent at the Principal Office, in immediately available
funds, the proceeds of such Class of Term Loans to be made by such Term Lender.
With respect to a Class of Term Loans to be made after the Effective Date as
Additional Term Loans pursuant to Section 2.17. below, unless the Agent shall
have been notified by any Term Lender of the Class of Term Loans being requested
prior to the specified date of borrowing that such Term Lender does not intend
to make available to the Agent the Term Loan to be made by such Term Lender on
such date, the Agent may assume that such Term Lender will make the proceeds of
such Term Loan available to the Agent on the date of the requested borrowing as
set forth in the Notice of Borrowing and the Agent may (but shall not be
obligated to), in reliance upon such assumption, make available to the Borrowers
the amount of such Term Loan to be provided by such Term Lender. Subject to
satisfaction of the applicable conditions set forth in Article V for such
borrowing, the Agent will make the proceeds of such borrowing available to the
Borrowers no later than 2:00 p.m. on the date and at the account specified by
the Borrower Representative in such Notice of Borrowing. No Term Lender of a
Class making Additional Term Loans under Section 2.17. below shall be
responsible for the failure of any other Term Lender in such Class to advance
its portion of the requested Class of Term Loans to be made as Additional Term
Loans made pursuant to Section 2.17. below or to perform any other obligation to
be made or performed by such other Term Lender hereunder, and the failure of any
Term Lender of a Class of Term Loans to advance its portion of such Class of
Term Loans or to perform any other obligation to be made or performed by it
hereunder shall not relieve the obligation of any other Term Lender of such
Class of Term Loans to advance its portion of such Class of Term Loans or to
perform any other obligation to be made or performed by such other Lender.

 

Section 2.2.          Revolving Loans.

 

(a)          Making of Revolving Loans. Subject to the terms and conditions
hereof, during the period from the Effective Date to but excluding the Revolving
Termination Date, each Revolving Lender severally and not jointly agrees to make
Revolving Loans to the Borrowers in an aggregate principal amount at any one
time outstanding up to, but not exceeding, the amount of such Revolving Lender’s
Revolving Loan Commitment. Notwithstanding Section 3.5.(a) but subject to
Section 2.16., a borrowing of Revolving Loans may be in the aggregate amount of
the unused Revolving Commitments. Subject to the terms and conditions of this
Agreement, during the period from the Effective Date to but excluding the
Revolving Termination Date, the Borrowers may borrow, repay and reborrow
Revolving Loans hereunder.

 

 29 

 

 

(b)          Requests for Revolving Loans. The Borrower Representative shall
give the Agent notice pursuant to a Notice of Borrowing or telephonic notice of
each borrowing of Revolving Loans. Each Notice of Borrowing shall be delivered
to the Agent before 11:00 a.m. (i) in the case of LIBOR Loans, on the date three
Business Days prior to the proposed date of such borrowing and (ii) in the case
of Base Rate Loans, on the date one Business Day prior to the proposed date of
such borrowing. Any such telephonic notice shall include all information to be
specified in a written Notice of Borrowing and shall be promptly confirmed in
writing by the Borrower Representative pursuant to a Notice of Borrowing sent to
the Agent by telecopy on the same day of the giving of such telephonic notice.
The Agent will transmit by telecopy the Notice of Borrowing (or the information
contained in such Notice of Borrowing) to each Revolving Lender promptly upon
receipt by the Agent. Each Notice of Borrowing or telephonic notice of each
borrowing shall be irrevocable once given and binding on the Borrowers.

 

(c)          Funding of Revolving Loans. No later than 1:00 p.m. on the date
specified in the Notice of Borrowing, each Revolving Lender will make available
for the account of its applicable Lending Office to the Agent at the Principal
Office, in immediately available funds, the proceeds of the Revolving Loan to be
made by such Revolving Lender. With respect to Revolving Loans to be made after
the Effective Date, unless the Agent shall have been notified by any Revolving
Lender prior to the specified date of borrowing that such Revolving Lender does
not intend to make available to the Agent the Revolving Loan to be made by such
Revolving Lender on such date, the Agent may, but shall not be obligated to,
assume that such Revolving Lender will make the proceeds of such Revolving Loan
available to the Agent on the date of the requested borrowing as set forth in
the Notice of Borrowing and the Agent may (but shall not be obligated to), in
reliance upon such assumption, make available to the Borrowers the amount of
such Revolving Loan to be provided by such Revolving Lender. In such event, if
such Revolving Lender does not make available to the Agent the proceeds of such
Revolving Loan, then such Revolving Lender and the Borrowers severally agree to
pay to the Agent on demand the amount of such Revolving Loan with interest
thereon, for each day from and including the date such Loan is made available to
a Borrower but excluding the date of payment to the Agent, at (i) in the case of
a payment to be made by such Revolving Lender, the greater of the Federal Funds
Rate and a rate determined by the Agent in accordance with banking industry
rules on interbank compensation and (ii) in the case of a payment to be made by
a Borrower, the interest rate applicable hereunder to such Revolving Loans. If a
Borrower and such Revolving Lender shall pay the amount of such interest to the
Agent for the same or overlapping period, the Agent shall promptly remit to the
applicable Borrower the amount of such interest paid by such Borrower for such
period. If such Revolving Lender pays to the Agent the amount of such Revolving
Loan, the amount so paid shall constitute such Revolving Lender’s Revolving Loan
included in the borrowing. Any payment by a Borrower shall be without prejudice
to any claim any Borrower may have against a Revolving Lender that shall have
failed to make available the proceeds of a Revolving Loan to be made by such
Revolving Lender. Subject to satisfaction of the applicable conditions set forth
in Article V for such borrowing, the Agent will make the proceeds of such
borrowing available to the Borrowers no later than 2:00 p.m. on the date and at
the account specified by the Borrower Representative in such Notice of
Borrowing.

 

Section 2.3.          Bid Rate Loans.

 

(a)          Bid Rate Loans. At any time during the period from the Effective
Date to but excluding the Revolving Termination Date, and so long as the Trust
continues to maintain an Investment Grade Rating from at least two Rating
Agencies, the Borrower Representative may, as set forth in this Section, request
the Revolving Lenders to make offers to make Bid Rate Loans to the Borrowers in
Dollars. The Revolving Lenders may, but shall have no obligation to, make such
offers and the Borrower Representative may, but shall have no obligation to,
accept any such offers in the manner set forth in this Section.

 

 30 

 

 

 

 

(b)          Requests for Bid Rate Loans. When the Borrowers wish to request
from the Revolving Lenders offers to make Bid Rate Loans, the Borrower
Representative shall give the Agent notice (a “Bid Rate Quote Request”) so as to
be received no later than 11:00 a.m. on (x) the Business Day immediately
preceding the date of borrowing proposed therein, in the case of an Absolute
Rate Auction and (y) the date four (4) Business Days prior to the proposed date
of borrowing, in the case of a LIBOR Auction. The Agent shall deliver to each
Revolving Lender a copy of each Bid Rate Quote Request promptly upon receipt
thereof by the Agent. The Borrower Representative may request offers to make Bid
Rate Loans for up to 3 different Interest Periods in any one Bid Rate Quote
Request; provided that if granted each separate Interest Period shall be deemed
to be a separate borrowing (a “Bid Rate Borrowing”). Each Bid Rate Quote Request
shall be substantially in the form of Exhibit N and shall specify as to each Bid
Rate Borrowing all of the following:

 

(i)          the proposed date of such Bid Rate Borrowing, which shall be a
Business Day;

 

(ii)         the aggregate amount of such Bid Rate Borrowing which shall be in a
minimum amount of $10,000,000 and integral multiples of $1,000,000 in excess
thereof which shall not cause any of the limits specified in Section 2.16. to be
violated;

 

(iii)        whether the Bid Rate Quote Request is for LIBOR Margin Loans or
Absolute Rate Loans; and

 

(iv)        the duration of the Interest Period applicable thereto, which shall
not extend beyond the Revolving Termination Date.

 

The Borrower Representative shall not deliver any Bid Rate Quote Request within
five Business Days of the giving of any other Bid Rate Quote Request and the
Borrower Representative shall not deliver more than two Bid Rate Quote Requests
in any calendar month.

 

(c)          Bid Rate Quotes.

 

(i)          Each Revolving Lender may submit one or more Bid Rate Quotes, each
containing an offer to make a Bid Rate Loan in response to any Bid Rate Quote
Request; provided that, if the Borrower Representative request under
Section 2.3.(b) specified more than one Interest Period, such Revolving Lender
may make a single submission containing only one Bid Rate Quote for each such
Interest Period. Each Bid Rate Quote must be submitted to the Agent not later
than 10:30 a.m. (x) on the proposed date of borrowing, in the case of an
Absolute Rate Auction and (y) on the date three (3) Business Days prior to the
proposed date of borrowing, in the case of a LIBOR Auction, and in either case
the Agent shall disregard any Bid Rate Quote received after such time; provided
that the Revolving Lender then acting as the Agent may submit a Bid Rate Quote
only if it notifies the Borrower Representative of the terms of the offer
contained therein not later than 30 minutes prior to the latest time by which
the Revolving Lenders must submit applicable Bid Rate Quotes. Any Bid Rate Quote
so made shall be irrevocable except with the consent of the Agent given at the
request of the Borrower Representative. Such Bid Rate Loans may be funded by a
Revolving Lender’s Designated Lender (if any) as provided in Section 12.5.(g);
however, such Revolving Lender shall not be required to specify in its Bid Rate
Quote whether such Bid Rate Loan will be funded by such Designated Lender.

 

(ii)         Each Bid Rate Quote shall be substantially in the form of Exhibit O
and shall specify:

 

 31 

 

  

(A)         the proposed date of borrowing and the Interest Period therefor;

 

(B)         the principal amount of the Bid Rate Loan for which each such offer
is being made; provided that the aggregate principal amount of all Bid Rate
Loans for which a Revolving Lender submits Bid Rate Quotes (x) may be greater or
less than the Revolving Loan Commitment of such Revolving Lender but (y) shall
not exceed the principal amount of the Bid Rate Borrowing for a particular
Interest Period for which offers were requested; provided further that any Bid
Rate Quote shall be in a minimum amount of $5,000,000 and integral multiples of
$1,000,000 in excess thereof;

 

(C)         in the case of an Absolute Rate Auction, the rate of interest per
annum (rounded upwards, if necessary, to the nearest 1/1,000th of 1%) offered
for each such Absolute Rate Loan (the “Absolute Rate”);

 

(D)         in the case of a LIBOR Auction, the margin above or below applicable
LIBOR (the “LIBOR Margin”) offered for each such LIBOR Margin Loan, expressed as
a percentage (rounded upwards, if necessary, to the nearest 1/1,000th of 1%) to
be added to (or subtracted from) the applicable LIBOR; and

 

(E)         the identity of the quoting Revolving Lender.

 

Unless otherwise agreed by the Agent and the Borrower Representative, no Bid
Rate Quote shall contain qualifying, conditional or similar language or propose
terms other than or in addition to those set forth in the applicable Bid Rate
Quote Request and, in particular, no Bid Rate Quote may be conditioned upon
acceptance by the Borrower Representative of all (or some specified minimum) of
the principal amount of the Bid Rate Loan for which such Bid Rate Quote is being
made.

 

(d)          Notification by Agent. The Agent shall, as promptly as practicable
after the Bid Rate Quotes are submitted (but in any event not later than
11:30 a.m. (x) on the proposed date of borrowing, in the case of an Absolute
Rate Auction or (y) on the date three (3) Business Days prior to the proposed
date of borrowing, in the case of a LIBOR Auction), notify the Borrower
Representative of the terms (i) of any Bid Rate Quote submitted by a Revolving
Lender that is in accordance with Section 2.3.(c) and (ii) of any Bid Rate Quote
that amends, modifies or is otherwise inconsistent with a previous Bid Rate
Quote submitted by such Revolving Lender with respect to the same Bid Rate Quote
Request. Any such subsequent Bid Rate Quote shall be disregarded by the Agent
unless such subsequent Bid Rate Quote is submitted solely to correct a manifest
error in such former Bid Rate Quote. The Agent’s notice to the Borrower
Representative shall specify (A) the aggregate principal amount of the Bid Rate
Borrowing for which offers have been received and (B) the principal amounts and
Absolute Rates or LIBOR Margins, as applicable, so offered by each Revolving
Lender (identifying the Revolving Lender that made such Bid Rate Quote).

 

(e)          Acceptance by Borrower Representative.

 

(i)          Not later than 12:30 p.m. (x) on the proposed date of borrowing, in
the case of an Absolute Rate Auction and (y) on the date three (3) Business Days
prior to the proposed date of borrowing, in the case of a LIBOR Auction, the
Borrower Representative shall notify the Agent of the Borrowers’ acceptance or
nonacceptance of the Bid Rate Quotes so notified to it pursuant to
Section 2.3.(d), which notice shall be in the form of Exhibit P. In the case of
acceptance, such notice shall specify the aggregate principal amount of Bid Rate
Quotes for each Interest Period that are accepted. The failure of the Borrower
Representative to give such notice by such time shall constitute nonacceptance.
The Borrower Representative may accept any Bid Rate Quote in whole or in part;
provided that:

 

 32 

 

  

(A)         the aggregate principal amount of each Bid Rate Borrowing may not
exceed the applicable amount set forth in the related Bid Rate Quote Request;

 

(B)         the aggregate principal amount of each Bid Rate Borrowing shall
comply with the provisions of Section 2.3.(b)(ii) and together with all other
Bid Rate Loans then outstanding shall not cause the limits specified in
Section 2.16. to be violated;

 

(C)         acceptance of Bid Rate Quotes may be made only in ascending order of
Absolute Rates or LIBOR Margins, as applicable, in each case beginning with the
lowest rate so offered;

 

(D)         any acceptance in part by the Borrower Representative shall be in a
minimum amount of $5,000,000 and integral multiples of $1,000,000 in excess
thereof; and

 

(E)         the Borrower Representative may not accept any Bid Rate Quote that
fails to comply with Section 2.3.(c) or otherwise fails to comply with the
requirements of this Agreement.

 

(ii)         If Bid Rate Quotes are made by two or more Revolving Lenders with
the same Absolute Rates or LIBOR Margins, as applicable, for a greater aggregate
principal amount than the amount in respect of which Bid Rate Quotes are
permitted to be accepted for the related Interest Period, the principal amount
of Bid Rate Loans in respect of which such Bid Rate Quotes are accepted shall be
allocated by the Agent among such Revolving Lenders in proportion to the
aggregate principal amount of such Bid Rate Quotes. Determinations by the Agent
of the amounts of Bid Rate Loans shall be conclusive in the absence of manifest
error.

 

(f)          Obligation to Make Bid Rate Loans. The Agent shall promptly (and in
any event not later than (x) 1:30 p.m. on the proposed date of borrowing of
Absolute Rate Loans and (y) on the date three (3) Business Days prior to the
proposed date of borrowing of LIBOR Margin Loans) notify each Revolving Lender
as to whose Bid Rate Quote has been accepted and the amount and rate thereof. A
Revolving Lender who is notified that it has been selected to make a Bid Rate
Loan may designate its Designated Lender (if any) to fund such Bid Rate Loan on
its behalf, as described in Section 12.5.(g). Any Designated Lender which funds
a Bid Rate Loan shall on and after the time of such funding become the obligee
in respect of such Bid Rate Loan and be entitled to receive payment thereof when
due. No Revolving Lender shall be relieved of its obligation to fund a Bid Rate
Loan, and no Designated Lender shall assume such obligation, prior to the time
the applicable Bid Rate Loan is funded. Any Revolving Lender whose offer to make
any Bid Rate Loan has been accepted shall, not later than 2:30 p.m. on the date
specified for the making of such Loan, make the amount of such Loan available to
the Agent at its Principal Office in immediately available funds, for the
account of the Borrowers. The amount so received by the Agent shall, subject to
the terms and conditions of this Agreement, be made available to the Borrowers
not later than 3:30 p.m. on such date by depositing the same, in immediately
available funds, in an account of the Borrowers designated by the Borrower
Representative.

 

 33 

 

  

(g)          No Effect on Revolving Loan Commitment. Except for the purpose and
to the extent expressly stated in Section 2.13. and 2.16., the amount of any Bid
Rate Loan made by any Revolving Lender shall not constitute a utilization of
such Revolving Lender’s Revolving Loan Commitment.

 

Section 2.4.          Swingline Loans.

 

(a)          Swingline Loans. Subject to the terms and conditions hereof, during
the period from the Effective Date to but excluding the Revolving Termination
Date, the Swingline Lender agrees to make Swingline Loans to the Borrowers in an
aggregate principal amount at any one time outstanding up to, but not exceeding,
the amount of the Swingline Commitment. If at any time the aggregate principal
amount of the Swingline Loans outstanding at such time exceeds the Swingline
Commitment in effect at such time, the Borrowers shall pay the Agent for the
account of the Swingline Lender the amount of such excess within one Business
Day of demand therefor. Subject to the terms and conditions of this Agreement,
the Borrowers may borrow, repay and reborrow Swingline Loans hereunder.

 

(b)          Procedure for Borrowing Swingline Loans. The Borrower
Representative shall give the Agent and the Swingline Lender notice pursuant to
a Notice of Swingline Borrowing or telephonic notice of each borrowing of a
Swingline Loan. Each Notice of Swingline Borrowing shall be delivered to the
Swingline Lender no later than 3:00 p.m. on the proposed date of such borrowing.
Any such notice given telephonically shall include all information to be
specified in a written Notice of Swingline Borrowing and shall be promptly
confirmed in writing by the Borrower Representative pursuant to a Notice of
Swingline Borrowing sent to the Swingline Lender by telecopy on the same day of
the giving of such telephonic notice. On the date of the requested Swingline
Loan and subject to satisfaction of the applicable conditions set forth in
Article V. for such borrowing, the Swingline Lender will make the proceeds of
such Swingline Loan available to the Borrowers in Dollars, in immediately
available funds, at the account specified by the Borrower Representative in the
Notice of Swingline Borrowing not later than 4:00 p.m. on such date.

 

(c)          Interest. Swingline Loans shall bear interest at a per annum rate
equal to the Base Rate plus the Applicable Margin for Revolving Loans that are
Base Rate Loans. Interest payable on Swingline Loans is solely for the account
of the Swingline Lender. All accrued and unpaid interest on Swingline Loans
shall be payable on the dates and in the manner provided in Section 2.6. with
respect to interest on Revolving Loans that are Base Rate Loans (except as the
Swingline Lender and the Borrower Representative may otherwise agree in writing
in connection with any particular Swingline Loan).

 

(d)          Swingline Loan Amounts, Etc. Each Swingline Loan shall be in the
minimum amount of $1,000,000 and integral multiples of $500,000 or such other
minimum amounts agreed to by the Swingline Lender and the Borrower
Representative. Any voluntary prepayment of a Swingline Loan must be in integral
multiples of $100,000 or the aggregate principal amount of all outstanding
Swingline Loans (or such other minimum amounts upon which the Swingline Lender
and the Borrower Representative may agree) and in connection with any such
prepayment, the Borrower Representative must give the Swingline Lender prior
written notice thereof no later than 10:00 a.m. on the date of such prepayment.
The Swingline Loans shall, in addition to this Agreement, be evidenced by the
Swingline Note.

 

 34 

 

  

(e)          Repayment and Participations of Swingline Loans. The Borrowers
agree to repay each Swingline Loan within one Business Day of demand therefor by
the Swingline Lender and in any event, within 5 Business Days after the date
such Swingline Loan was made. Notwithstanding the foregoing, the Borrowers shall
repay the entire outstanding principal amount of, and all accrued but unpaid
interest on, the Swingline Loans on the Revolving Termination Date (or such
earlier date as the Swingline Lender and the Borrower Representative may agree
in writing). In lieu of demanding repayment of any outstanding Swingline Loan
from the Borrowers and if the Borrower Representative has not already submitted
a timely Notice of Borrowing for the purpose of repaying such Swingline Loan,
the Swingline Lender may, on behalf of the Borrowers (each of which hereby
irrevocably directs the Swingline Lender to act on its behalf for such purpose),
request a borrowing of Base Rate Loans from the Revolving Lenders in an amount
equal to the principal balance of such Swingline Loan. The amount limitations of
Section 3.5.(a) shall not apply to any borrowing of Base Rate Loans made
pursuant to this subsection. The Swingline Lender shall give notice to the Agent
of any such borrowing of Base Rate Loans not later than 12:00 noon on the
proposed date of such borrowing, and the Agent shall give prompt notice of such
borrowing to the Revolving Lenders. No later than 2:00 p.m. on such date, each
Revolving Lender will make available to the Agent at the Principal Office for
the account of the Swingline Lender in immediately available funds, the proceeds
of the Base Rate Loan to be made by such Revolving Lender, and, to the extent of
such Base Rate Loan, such Revolving Lender’s participation in the Swingline Loan
so repaid shall be deemed to be funded by the Base Rate Loan. The Agent shall
pay the proceeds of such Base Rate Loans to the Swingline Lender, which shall
apply such proceeds to repay such Swingline Loan. At the time each Swingline
Loan is made, each Revolving Lender shall automatically (and without any further
notice or action) be deemed to have purchased from the Swingline Lender, without
recourse or warranty, an undivided interest and participation to the extent of
such Revolving Lender’s Revolving Loan Commitment Percentage in such Swingline
Loan. If the Revolving Lenders are prohibited from making Loans required to be
made under this subsection for any reason, including without limitation, the
occurrence of any Default or Event of Default described in Section 10.1.(f) or
10.1.(g), upon notice from the Agent or the Swingline Lender, each Revolving
Lender severally agrees to pay to the Agent for the account of the Swingline
Lender in respect of such participation the amount of such Revolving Lender’s
Revolving Loan Commitment Percentage of each outstanding Swingline Loan. If such
amount is not in fact made available to the Agent by any Revolving Lender, the
Swingline Lender shall be entitled to recover such amount on demand from such
Revolving Lender, together with accrued interest thereon for each day from the
date of demand thereof, at the Federal Funds Rate. If such Revolving Lender does
not pay such amount forthwith upon demand therefor by the Agent or the Swingline
Lender, and until such time as such Revolving Lender makes the required payment,
the Swingline Lender shall be deemed to continue to have outstanding Swingline
Loans in the amount of such unpaid participation obligation for all purposes of
the Loan Documents (other than those provisions requiring the other Revolving
Lenders to purchase a participation therein). Further, such Revolving Lender
shall be deemed to have assigned any and all payments made of principal and
interest on its Revolving Loans, and any other amounts due to it hereunder, to
the Swingline Lender to fund Swingline Loans in the amount of the participation
in Swingline Loans that such Revolving Lender failed to purchase pursuant to
this Section until such amount has been purchased (as a result of such
assignment or otherwise). A Revolving Lender’s obligation to make payments in
respect of a participation in a Swingline Loan shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, (i) any claim of setoff, counterclaim,
recoupment, defense or other right which such Revolving Lender or any other
Person may have or claim against the Agent, the Swingline Lender or any other
Person whatsoever, (ii) the occurrence or continuation of a Default or Event of
Default (including, without limitation, any of the Defaults or Events of Default
described in Sections 10.1.(f) or 10.1.(g)) or the termination of any Revolving
Lender’s Revolving Loan Commitment, (iii) the existence (or alleged existence)
of an event or condition which has had or could have a Material Adverse Effect,
(iv) any breach of any Loan Document by the Agent, any Lender or any Borrower or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

 

 35 

 

  

Section 2.5.          Letters of Credit.

 

(a)          Letters of Credit. Subject to the terms and conditions of this
Agreement, the Agent, on behalf of the Revolving Lenders, agrees to issue for
the account of the Borrowers during the period from and including the Effective
Date to, but excluding, the date 30 days prior to the Revolving Termination Date
one or more letters of credit (each a “Letter of Credit”) up to a maximum
aggregate Stated Amount at any one time outstanding not to exceed the L/C
Commitment Amount; provided, that in the event that the Agent’s ratings assigned
by a Rating Agency are below a contractual threshold binding on the Borrowers or
any Subsidiary, then a Revolving Lender meeting or exceeding such threshold may,
upon the request of the Borrower Representative, issue a Letter of Credit
requested by a Borrower and such Revolving Lender shall be entitled to the
various benefits of the Agent under this Agreement as issuer of such Letter of
Credit and each other Revolving Lender shall have the obligations set forth
herein to such Revolving Lender with respect to such Letter of Credit. For the
purposes of this Agreement, the Existing LC shall be deemed issued pursuant to
the terms of this Agreement and shall be considered a Letter of Credit under
this Agreement, KeyBank shall be entitled to the various benefits of the Agent
under this Agreement as issuer of the Existing LC and each Revolving Lender
shall have the obligations set forth herein to KeyBank with respect to the
Existing LC.

 

(b)          Terms of Letters of Credit. At the time of issuance, renewal or
increase, the amount, form, terms and conditions of each Letter of Credit, and
of any drafts or acceptances thereunder, shall be subject to the reasonable
approval by the Agent and the Borrower Representative. Notwithstanding the
foregoing, in no event may the expiration date of any Letter of Credit extend
beyond the earlier of (i) the date one year from its date of issuance or (ii)
the date that is 30 days prior to the Revolving Termination Date; provided,
however, a Letter of Credit may contain a provision providing for the automatic
extension of the expiration date in the absence of a notice of non-renewal from
the Agent but in no event shall any such provision permit the extension of the
expiration date of such Letter of Credit to a date later than 30 days prior to
the Revolving Termination Date. Notwithstanding the foregoing, a Letter of
Credit may, as a result of its express terms or as the result of the effect of
an automatic extension provision, have an expiration date of not more than one
year beyond the Revolving Termination Date (any such Letter of Credit being
referred to as an “Extended Letter of Credit”), so long as the Borrowers deliver
to the Agent for its benefit and the benefit of the Revolving Lenders no later
than 30 days prior to the Revolving Termination Date, Cash Collateral for such
Letter of Credit for deposit into the Collateral Account in an amount equal to
the Stated Amount of such Letter of Credit; provided, that the obligations of
the Borrowers under this Section in respect of such Extended Letters of Credit
shall survive the termination of this Agreement and shall remain in effect until
no such Extended Letters of Credit remain outstanding. If the Borrowers fail to
provide Cash Collateral with respect to any Extended Letter of Credit by the
date 30 days prior to the Revolving Termination Date, such failure shall be
treated as a drawing under such Extended Letter of Credit (in an amount equal to
the maximum Stated Amount of such Letter of Credit), which shall be reimbursed
(or participations therein funded) by the Revolving Lenders in accordance with
the immediately following subsections (i) and (j), with the proceeds being
utilized to provide Cash Collateral for such Letter of Credit.

 

(c)          Requests for Issuance of Letters of Credit. The Borrower
Representative shall give the Agent written notice (or telephonic notice
promptly confirmed in writing) at least 5 Business Days prior to the requested
date of issuance of a Letter of Credit, such notice to describe in reasonable
detail the proposed terms of such Letter of Credit and the nature of the
transactions or obligations proposed to be supported by such Letter of Credit,
and in any event shall set forth with respect to such Letter of Credit the
proposed (i) Stated Amount, (ii) beneficiary, and (iii) expiration date. The
Borrowers shall also execute and deliver such customary letter of credit
application forms as requested from time to time by the Agent. Provided the
Borrower Representative has given the notice prescribed by the first sentence of
this subsection and subject to the other terms and conditions of this Agreement,
including the satisfaction of any applicable conditions precedent set forth in
Article V, the Agent shall issue the requested Letter of Credit on the requested
date of issuance for the benefit of the stipulated beneficiary. Upon the written
request of the Borrower Representative, the Agent shall deliver to the Borrower
Representative a copy of each issued Letter of Credit within a reasonable time
after the date of issuance thereof. To the extent any term of a Letter of Credit
Document is inconsistent with a term of any Loan Document, the term of such Loan
Document shall control.

 

 36 

 

  

(d)          Reimbursement Obligations. Upon receipt by the Agent from the
beneficiary of a Letter of Credit of any demand for payment under such Letter of
Credit, the Agent shall promptly notify the Borrower Representative of the
amount to be paid by the Agent as a result of such demand and the date on which
payment is to be made by the Agent to such beneficiary in respect of such
demand; provided, however, the Agent’s failure to give, or delay in giving, such
notice shall not discharge the Borrowers in any respect from the applicable
Reimbursement Obligation. The Borrowers hereby unconditionally and irrevocably
agree to pay and reimburse the Agent for the amount of each demand for payment
under such Letter of Credit on or prior to the date on which payment is to be
made by the Agent to the beneficiary thereunder, without presentment, demand,
protest or other formalities of any kind (other than notice as provided in this
subsection). Upon receipt by the Agent of any payment in respect of any
Reimbursement Obligation, the Agent shall promptly pay to each Revolving Lender
that has acquired a participation therein under the second sentence of
Section 2.5.(i) such Lender’s Revolving Loan Commitment Percentage of such
payment.

 

(e)          Manner of Reimbursement. Upon its receipt of a notice referred to
in the immediately preceding subsection (d), the Borrower Representative shall
advise the Agent whether or not the Borrowers intend to borrow hereunder to
finance its obligation to reimburse the Agent for the amount of the related
demand for payment and, if they do, the Borrower Representative shall submit a
timely request for such borrowing as provided in the applicable provisions of
this Agreement. If the Borrower Representative fails to so advise the Agent, or
if the Borrowers fail to reimburse the Agent for a demand for payment under a
Letter of Credit by the date of such payment, then (i) if the applicable
conditions contained in Article V would permit the making of Revolving Loans,
the Borrowers shall be deemed to have requested a borrowing of Revolving Loans
(which shall be Base Rate Loans) in an amount equal to the unpaid Reimbursement
Obligation and the Agent shall give each Revolving Lender prompt notice of the
amount of the Revolving Loan to be made available to the Agent not later than
1:00 p.m. or (ii) if such conditions would not permit the making of Revolving
Loans, the provisions of subsection (j) of this Section shall apply. The
limitations of Section 3.5(a) shall not apply to any borrowing of Base Rate
Loans under this subsection.

 

(f)          Effect of Letters of Credit on Revolving Loan Commitments. Upon the
issuance by the Agent of any Letter of Credit and until such Letter of Credit
shall have expired or been terminated, the Revolving Loan Commitment of each
Revolving Lender shall be deemed to be utilized for all purposes of this
Agreement in an amount equal to the product of (i) such Lender’s Revolving Loan
Commitment Percentage and (ii) the sum of (A) the Stated Amount of such Letter
of Credit plus (B) any related Reimbursement Obligations then outstanding.

 

 37 

 

  

(g)          Agent’s Duties Regarding Letters of Credit; Unconditional Nature of
Reimbursement Obligations. In examining documents presented in connection with
drawings under Letters of Credit and making payments under Letters of Credit
against such documents, the Agent shall only be required to use the same
standard of care as it uses in connection with examining documents presented in
connection with drawings under letters of credit in which it has not sold
participations and making payments under such letters of credit. The Borrowers
assume all risks of the acts and omissions of, or misuse of the Letters of
Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, neither the Agent nor any of
the Lenders shall be responsible for, and the Borrowers’ obligations in respect
of the Letters of Credit shall not be affected in any manner by, (i) the form,
validity, sufficiency, accuracy, genuineness or legal effects of any document
submitted by any party in connection with the application for and issuance of or
any drawing honored under any Letter of Credit even if it should in fact prove
to be in any or all respects invalid, insufficient, inaccurate, fraudulent or
forged; (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any Letter of Credit, or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) failure of the
beneficiary of any Letter of Credit to comply fully with conditions required in
order to draw upon such Letter of Credit; (iv) errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable, telex,
telecopy or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of the proceeds of any drawing under any Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Agent or
the Lenders. None of the above shall affect, impair or prevent the vesting of
any of the Agent’s or any Lender’s rights or powers hereunder. Any action taken
or omitted to be taken by the Agent under or in connection with any Letter of
Credit, if taken or omitted in the absence of gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final,
non-appealable judgment), shall not create against the Agent or any Lender any
liability to the Borrowers or any Lender. In this regard, the obligation of the
Borrowers to reimburse the Agent for any drawing made under any Letter of
Credit, and to repay any Revolving Loan made pursuant to the second sentence of
the immediately preceding subsection (e), shall be absolute, unconditional and
irrevocable and shall be paid strictly in accordance with the terms of this
Agreement and any other applicable Letter of Credit Document under all
circumstances whatsoever, including without limitation, the following
circumstances: (A) any lack of validity or enforceability of any Letter of
Credit Document or any term or provisions therein; (B) any amendment or waiver
of or any consent to departure from all or any of the Letter of Credit
Documents; (C) the existence of any claim, setoff, defense or other right which
any Borrower may have at any time against the Agent, any Lender, any beneficiary
of a Letter of Credit or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or in the Letter of Credit
Documents or any unrelated transaction; (D) any breach of contract or dispute
between any Borrower, the Agent, any Lender or any other Person; (E) any demand,
statement or any other document presented under a Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein or made in connection therewith being untrue or inaccurate in any
respect whatsoever; (F) any non-application or misapplication by the beneficiary
of a Letter of Credit of the proceeds of any drawing under such Letter of
Credit; (G) payment by the Agent under any Letter of Credit against presentation
of a draft or certificate which does not strictly comply with the terms of such
Letter of Credit; and (H) any other act, omission to act, delay or circumstance
whatsoever that might, but for the provisions of this Section, constitute a
legal or equitable defense to or discharge of the Borrowers’ Reimbursement
Obligations. Notwithstanding anything to the contrary contained in this Section
or Section 12.9., but not in limitation of the Borrowers’ unconditional
obligation to reimburse the Agent for any drawing made under a Letter of Credit
as provided in this Section and to repay any Revolving Loan made pursuant to the
second sentence of the immediately preceding subsection (e), the Borrowers shall
have no obligation to indemnify the Agent or any Lender in respect of any
liability incurred by the Agent or such Lender arising solely out of the gross
negligence or willful misconduct of the Agent or such Lender in respect of a
Letter of Credit as determined by a court of competent jurisdiction in a final,
non-appealable judgment. Except as otherwise provided in this Section, nothing
in this Section shall affect any rights the Borrowers may have with respect to
the gross negligence or willful misconduct of the Agent or any Lender with
respect to any Letter of Credit.

 

(h)          Amendments, Etc. The issuance by the Agent of any amendment,
supplement or other modification to any Letter of Credit shall be subject to the
same conditions applicable under this Agreement to the issuance of new Letters
of Credit (including, without limitation, that the request therefor be made
through the Agent), and no such amendment, supplement or other modification
shall be issued unless either (i) the respective Letter of Credit affected
thereby would have complied with such conditions had it originally been issued
hereunder in such amended, supplemented or modified form or (ii) the Requisite
Class Lenders of the Class of Lenders with Revolving Commitments and/or holding
Revolving Loans (or each Revolving Lender directly affected thereby, if required
by Section 12.6.) shall have consented thereto. In connection with any such
amendment, supplement or other modification, the Borrowers shall pay the Fees,
if any, payable under the last sentence of Section 3.6(b).

 

 38 

 

  

(i)          Revolving Lenders’ Participation in Letters of Credit. Immediately
upon the issuance by the Agent of any Letter of Credit (or in the case of the
Existing LC, upon the Effective Date) each Revolving Lender shall be deemed to
have irrevocably and unconditionally purchased and received from the Agent,
without recourse or warranty, an undivided interest and participation to the
extent of such Revolving Lender’s Revolving Loan Commitment Percentage of the
liability of the Agent with respect to such Letter of Credit, and each Revolving
Lender thereby shall absolutely, unconditionally and irrevocably assume, as
primary obligor and not as surety, and shall be unconditionally obligated to the
Agent to pay and discharge when due, such Revolving Lender’s Revolving Loan
Commitment Percentage of the Agent’s liability under such Letter of Credit. In
addition, upon the making of each payment by a Revolving Lender to the Agent in
respect of any Letter of Credit pursuant to the immediately following
subsection (j), such Revolving Lender shall, automatically and without any
further action on the part of the Agent or such Revolving Lender, acquire (i) a
participation in an amount equal to such payment in the Reimbursement Obligation
owing to the Agent by the Borrowers in respect of such Letter of Credit and
(ii) a participation in a percentage equal to such Revolving Lender’s Revolving
Loan Commitment Percentage in any interest or other amounts payable by the
Borrowers in respect of such Reimbursement Obligation (other than the Fees
payable solely to the Agent pursuant to Section 3.6.(b)). Notwithstanding the
foregoing, in the event of a default in any Revolving Lender's obligations to
fund under this Agreement exists or any Revolving Lender is at such time a
Defaulting Lender, the Agent shall have the right, but not the obligation, to
refuse to issue any Letter of Credit unless the Agent has entered into
satisfactory arrangements with the Borrowers and/or such Defaulting Lender to
eliminate the Agent’s risk with respect to such Defaulting Lender.

 

(j)          Payment Obligation of Revolving Lenders. Each Revolving Lender
severally agrees to pay to the Agent on demand in immediately available funds in
Dollars the amount of such Revolving Lender’s Revolving Loan Commitment
Percentage of each drawing paid by the Agent under each Letter of Credit to the
extent such amount is not reimbursed by the Borrowers pursuant to
Section 2.5.(d); provided, however, that in respect of any drawing under any
Letter of Credit, the maximum amount that any Revolving Lender shall be required
to fund, whether as a Revolving Loan or as a participation, shall not exceed
such Revolving Lender’s Revolving Loan Commitment Percentage of such drawing
except as otherwise provided in Section 3.11(a)(iv). If the notice referenced in
the second sentence of Section 2.5(e) is received by a Revolving Lender not
later than 11:00 a.m., then such Revolving Lender shall make such payment
available to the Agent not later than 2:00 p.m. on the date of demand therefor;
otherwise, such payment shall be made available to the Agent not later than 1:00
p.m. on the next succeeding Business Day. The obligation of each Revolving
Lender to make such payments to the Agent under this subsection, and the Agent’s
right to receive the same, shall be absolute, irrevocable and unconditional and
shall not be affected in any way by any circumstance whatsoever, including
without limitation, (i) the failure of any other Revolving Lender to make its
payment under this subsection, (ii) the financial condition of any Borrower or
any other Loan Party, (iii) the existence of any Default or Event of Default,
including any Event of Default described in Section 10.1.(f) or 10.1.(g),
(iv) the termination of the Revolving Commitments, or (v) the delivery of Cash
Collateral in respect of any Extended Letter of Credit. Each such payment to the
Agent shall be made without any offset, abatement, withholding or deduction
whatsoever.

 

(k)          Information to Revolving Lenders. The Agent shall periodically
deliver to the Revolving Lenders information setting forth the Stated Amount of
all outstanding Letters of Credit. Other than as set forth in this subsection,
the Agent shall have no duty to notify the Revolving Lenders regarding the
issuance or other matters regarding Letters of Credit issued hereunder. The
failure of the Agent to perform its requirements under this subsection shall not
relieve any Revolving Lender from its obligations under Section 2.5.(j).

 

 39 

 

  

(l)          Extended Letters of Credit. Each Revolving Lender confirms that its
obligations under the immediately preceding subsections (i) and (j) shall be
reinstated in full and apply if the delivery of any Cash Collateral in respect
of an Extended Letter of Credit is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise.

 

Section 2.6.          Rates and Payment of Interest on Loans.

 

(a)          Rates. The Borrowers promise to pay to the Agent for the account of
each Lender interest on the unpaid principal amount of each Loan made by such
Lender for the period from and including the date of the making of such Loan to
but excluding the date such Loan shall be paid in full, at the following per
annum rates:

 

(i)          in the case of a Revolving Loan, during such periods as such
Revolving Loan is (x) a Base Rate Loan, at the Base Rate (as in effect from time
to time) plus the Applicable Margin for Revolving Loans that are Base Rate Loans
and (y) a LIBOR Loan, at LIBOR for such Revolving Loan for the Interest Period
therefor, plus the Applicable Margin for Revolving Loans that are LIBOR Loans;

 

(ii)         in the case of a Term Loan, during such periods as such Term Loan
is (x) a Base Rate Loan, at the Base Rate (as in effect from time to time) plus
the Applicable Margin for Term Loans that are Base Rate Loans and (y) a LIBOR
Loan, at LIBOR for such Term Loan for the Interest Period therefor, plus the
Applicable Margin for Term Loans that are LIBOR Loans;

 

(iii)        if such Loan is an Absolute Rate Loan, at the Absolute Rate for
such Loan for the Interest Period therefor quoted by the Lender making such Loan
in accordance with Section 2.3.; and

 

(iv)        if such Loan is a LIBOR Margin Loan, at LIBOR for such Loan for the
Interest Period therefor plus (or minus) the LIBOR Margin quoted by the Lender
making such Loan in accordance with Section 2.3.

 

Notwithstanding the foregoing, (x) while an Event of Default under Section
10.1.(a), Section 10.1.(b), Section 10.1.(f) or Section 10.1.(g) shall exist or
(y) upon the vote of the Requisite Lenders in the case of the existence of any
other Event of Default not described in the preceding clause (x), in each case,
the Borrowers shall pay to the Agent for the account of each Class of Lenders,
the Swingline Lender, and the Agent, as the issuer of Letters of Credit, as the
case may be, interest at the Post-Default Rate on the outstanding principal
amount of each Class of Loans made by such Lender, on all Reimbursement
Obligations, respectively, and on any other amount payable by the Borrowers
hereunder or under the Notes held by such Lender to or for the account of such
Lender (including without limitation, accrued but unpaid interest to the extent
permitted under Applicable Law).

 

(b)          Payment of Interest. Accrued and unpaid interest on each Loan shall
be payable monthly in arrears on the first day of each calendar month, provided
if such day is not a Business Day, interest shall be due on the next succeeding
Business Day. Interest payable at the Post-Default Rate shall be payable from
time to time on demand. Promptly after the determination of any interest rate
provided for herein or any change therein, the Agent shall give notice thereof
to the Lenders to which such interest is payable and to the Borrowers. All
determinations by the Agent of an interest rate hereunder shall be conclusive
and binding on the Lenders and the Borrowers for all purposes, absent manifest
error.

 

 40 

 

  

(c)          Borrowers Information Used to Determine Applicable Interest Rates.
The parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by any Borrower (the “Borrower Information”). If it
is subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including without limitation because of a subsequent
restatement of earnings by any Borrower) at the time it was delivered to the
Agent, and if the applicable interest rate or fees calculated for any period
were lower than they should have been had the correct information been timely
provided, then, such interest rate and such fees for such period shall be
automatically recalculated using correct Borrower Information. The Agent shall
promptly notify the Borrower Representative in writing of any additional
interest and fees due because of such recalculation, and the Borrowers shall pay
such additional interest or fees due to the Agent, for the account of each
Lender, within five (5) Business Days of receipt of such written notice. Any
recalculation of interest or fees required by this provision shall survive the
termination of this Agreement, and this provision shall not in any way limit any
of the Agent’s or any Lender’s other rights under this Agreement or any other
Loan Document.

 

Section 2.7.          Number of Interest Periods.

 

There may be no more than (a) six (6) different Interest Periods for Revolving
Loans that are LIBOR Loans outstanding at the same time, (b) six (6) different
Interest Periods for each Class of Term Loans that are LIBOR Loans outstanding
at the same time, and (c) six (6) different Interest Periods for Bid Rate Loans
outstanding at the same time.

 

Section 2.8.          Repayment of Loans.

 

(a)          Revolving Credit Loans. The Borrowers shall repay the entire
outstanding principal amount of, and all accrued but unpaid interest on, the
Revolving Loans on the Revolving Termination Date (or such earlier date on which
the Revolving Loan Commitments are terminated in full in accordance with this
Agreement).

 

(b)          Term Loans. The Borrowers shall repay the entire outstanding
principal amount of, and all accrued but unpaid interest on, a Class of Term
Loans on the Termination Date for such Class of Term Loans (or such earlier date
on which the Term Loans of such Class become due or are declared due in
accordance with this Agreement).

 

(c)          Bid Rate Loans. The Borrowers shall repay the entire outstanding
principal amount of, and all accrued interest on, each Bid Rate Loan on the last
day of the Interest Period of such Bid Rate Loan.

 

Section 2.9.          Prepayments.

 

(a)          Optional. Subject to Section 4.4., the Borrowers may prepay any
Loan (other than a Bid Rate Loan) at any time without premium or penalty,
provided that such prepayments shall be applied in such a manner as to limit, to
the extent possible, the amounts due under Section 4.4. A Bid Rate Loan may be
prepaid with the prior written consent of the Revolving Lender (such consent not
to be unreasonably withheld or delayed) holding such Bid Rate Loan. The Borrower
Representative shall give the Agent at least one Business Day’s prior written
notice of the prepayment of any Loan.

 

 41 

 

  

(b)          Mandatory.

 

(i)          Revolving Loan Commitment Overadvance. If at any time the aggregate
amount of all outstanding Revolving Loans, Swingline Loans and Bid Rate Loans,
together with the aggregate amount of all Letter of Credit Liabilities exceeds
the aggregate amount of the Revolving Loan Commitments in effect at such time,
the Borrowers shall within two (2) Business Days after demand pay to the Agent
for the account of the Revolving Lenders the amount of such excess.

 

(ii)         Bid Rate Facility Overadvance. If at any time the aggregate
principal amount of all outstanding Bid Rate Loans exceeds one-half of the
aggregate amount of all Revolving Loan Commitments at such time, then the
Borrowers shall pay to the Agent for the accounts of the applicable Revolving
Lenders holding Bid Rate Loans the amount of such excess within one (1) Business
Day of demand therefor.

 

(iii)        Application of Mandatory Prepayments. Amounts paid under the
preceding subsection (b)(i) shall be applied to pay all amounts of principal
outstanding on the applicable Revolving Loans pro rata in accordance with
Section 3.2. If the Borrowers are required to pay any outstanding LIBOR Loans by
reason of this Section prior to the end of the applicable Interest Period
therefor, the Borrowers shall pay all amounts due under Section 4.4., provided
that such prepayments shall be applied in such a manner as to limit, to the
extent possible, the amounts due under Section 4.4.

 

Section 2.10.         Continuation.

 

So long as no Default or Event of Default shall exist, the Borrowers may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan. Each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period. Each
selection of a new Interest Period shall be made by the Borrower Representative
giving to the Agent a Notice of Continuation not later than 11:00 a.m. on the
third Business Day prior to the date of any such Continuation. Such notice by
the Borrower Representative of a Continuation shall be by telephone or telecopy,
confirmed immediately in writing if by telephone, in the form of a Notice of
Continuation, specifying (a) the proposed date of such Continuation, (b) the
LIBOR Loans, Class and portions thereof subject to such Continuation, (c) the
duration of the selected Interest Period, all of which of the foregoing (a), (b)
and (c) shall be specified in such manner as is necessary to comply with all
limitations on Loans outstanding hereunder, and (d) the amount of such LIBOR
Loan, or portion thereof, that the Borrowers have elected to have subject to a
Derivatives Contract that provides a hedge against interest rate risk and the
Derivatives Contract(s) to which such amount is subject. Each Notice of
Continuation shall be irrevocable by and binding on the Borrowers once given.
Promptly after receipt of a Notice of Continuation, the Agent shall notify each
Lender holding Loans being Continued by telecopy, or other similar form of
transmission, of the proposed Continuation. If the Borrower Representative shall
fail to select in a timely manner a new Interest Period for any LIBOR Loan in
accordance with this Section, or if a Default or Event of Default shall exist,
such Loan will automatically, on the last day of the current Interest Period
therefor, Convert into a Base Rate Loan notwithstanding the first sentence of
Section 2.11. or the Borrowers’ failure to comply with any of the terms of such
Section.

 

 42 

 

  

Section 2.11.         Conversion.

 

The Borrowers may on any Business Day, upon the Borrower Representative’s giving
of a Notice of Conversion to the Agent, Convert all or a portion of a Loan of
one Type into a Loan of another Type but of the same Class; provided, however, a
Base Rate Loan may not be Converted to a LIBOR Loan if a Default or Event of
Default shall exist. Any Conversion of a LIBOR Loan of a Class into a Base Rate
Loan of such Class shall be made on, and only on, the last day of an Interest
Period for such LIBOR Loan and, upon Conversion of a Base Rate Loan into a LIBOR
Loan, the Borrowers shall pay accrued interest to the date of Conversion on the
principal amount so Converted. Each such Notice of Conversion shall be given not
later than 11:00 a.m. on the Business Day prior to the date of any proposed
Conversion into Base Rate Loans and on the third Business Day prior to the date
of any proposed Conversion into LIBOR Loans. Promptly after receipt of a Notice
of Conversion, the Agent shall notify each Lender holding Loans being Converted
by telecopy, or other similar form of transmission, of the proposed Conversion.
Subject to the restrictions specified above, each Notice of Conversion shall be
by telephone (confirmed immediately in writing) or telecopy in the form of a
Notice of Conversion specifying (a) the requested date of such Conversion,
(b) the Type and Class of Loan to be Converted, (c) the portion of such Type of
Loan to be Converted, (d) the Type of Loan such Loan is to be Converted into and
(e) if such Conversion is into a LIBOR Loan, the requested duration of the
Interest Period of such Loan and the amount of such LIBOR Loan, if any, that the
Borrowers have elected to have subject to a Derivatives Contract that provides a
hedge against interest rate risk and the Derivatives Contract(s) to which such
amount is subject. Each Notice of Conversion shall be irrevocable by and binding
on the Borrowers once given.

 

Section 2.12.         Notes.

 

(a)          Note. The Loans of a Class made by a Lender shall, in addition to
this Agreement, if requested by such Lender, also be evidenced by a promissory
note of the Borrowers payable to such Lender, or its registered assignee, in a
principal amount equal to, in the case of a Revolving Lender, or its registered
assignee, the amount of its Revolving Loan Commitment as originally in effect
and otherwise duly completed, and in the case of a Term Lender, or its
registered assignee, the initial principal amount of its 2020 Term Loan and/or
2021 Term Loan, as applicable, at the time of the making or acquisition of such
Term Loan as originally in effect and, in each case, otherwise duly completed.
The Swingline Loans made by the Swingline Lender to the Borrowers shall, in
addition to this Agreement, also be evidenced by a Swingline Note payable to the
Swingline Lender, or its registered assignee. If requested by a Revolving
Lender, the Bid Rate Loans made by such Revolving Lender to the Borrowers shall,
in addition to this Agreement, be evidenced by a Bid Rate Note.

 

(b)          Records. The date, amount, interest rate, Class, Type and duration
of Interest Periods (if applicable) of each Loan made by each Lender to any
Borrower, and each payment made on account of the principal thereof, shall be
recorded by such Lender on its books and such entries shall be binding on the
Borrowers absent manifest error; provided, however, that the failure of a Lender
to make any such record shall not affect the obligations of the Borrowers under
any of the Loan Documents.

 

(c)          Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the
Borrower Representative of (i) written notice from a Lender that a Note of such
Lender has been lost, stolen, destroyed or mutilated, and (ii) (A) in the case
of loss, theft or destruction, an unsecured agreement of indemnity from such
Lender in form reasonably satisfactory to the Borrowers, or (B) in the case of
mutilation, upon surrender and cancellation of such Note, the Borrowers shall at
their own expense execute and deliver to such Lender a new Note dated the date
of such lost, stolen, destroyed or mutilated Note.

 

 43 

 

  

Section 2.13.         Voluntary Reduction of the Revolving Loan Commitment.

 

The Borrowers shall have the right to terminate or reduce the aggregate unused
amount of the Revolving Loan Commitments (for which purpose use of the Revolving
Loan Commitments shall be deemed to include the aggregate amount of Letter of
Credit Liabilities and the aggregate principal amount of all outstanding Bid
Rate Loans and Swingline Loans, without duplication) at any time and from time
to time without penalty or premium upon not less than 5 Business Days prior
written notice from the Borrower Representative to the Agent of each such
termination or reduction, which notice shall specify the effective date thereof
and the amount of any such reduction and shall be irrevocable once given (but
may be conditioned upon the consummation of a financing to refinance such
Revolving Loan Commitments) and effective only upon receipt by the Agent;
provided, however, (a) that the Revolving Lenders shall be indemnified for any
breakage and redeployment costs associated with any LIBOR Loans, (b) any
reductions shall be in the minimum increments set forth in Section 3.5.(c), and
(c) the Borrowers may not reduce the aggregate amount of the Commitments below
$100,000,000 unless the Borrower is terminating the Commitments in full. The
Agent will promptly transmit such notice to each Revolving Lender. Without
limiting the provisions of Section 2.17.(c), the Revolving Loan Commitments,
once terminated or reduced may not be increased or reinstated.

 

Section 2.14.         Extension of Revolving Termination Date.

 

The Borrowers shall have the right, exercisable one time, to extend the
Revolving Termination Date by twelve (12) months. The Borrowers may exercise
such right only by the Borrower Representative executing and delivering to the
Agent at least 60 days but not more than 90 days prior to the initial Revolving
Termination Date, a written request for such extension (an “Extension Request”).
The Agent shall forward to each Lender a copy of the Extension Request delivered
to the Agent promptly upon receipt thereof. Subject to satisfaction of the
following conditions, the Revolving Termination Date shall be extended for
twelve (12) months effective upon receipt of the Extension Request and payment
of the fee referred to in the following clause (b): (a) immediately prior to
such extension and immediately after giving effect thereto, (i) no Default or
Event of Default shall exist, and (ii) the representations and warranties made
or deemed made by the Borrowers and each other Loan Party in the Loan Documents
to which any of them is a party, shall be true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of the date of such extension with the same
force and effect as if made on and as of such date except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall have been true and correct in all respects) on and as of such earlier
date) and except for changes in factual circumstances not prohibited under the
Loan Documents, and (b) the Borrowers shall have paid the Fees payable under
Section 3.6(c).

 

Section 2.15.         Expiration or Maturity Date of Letters of Credit Past
Revolving Termination Date.

 

(a)          If on the date the Revolving Loan Commitments are terminated or
reduced to zero (whether voluntarily, by reason of the occurrence of an Event of
Default or otherwise), there are any Letters of Credit outstanding and the
aggregate Stated Amount of such Letters of Credit exceeds the balance of
available funds on deposit in the Collateral Account, the Borrowers shall, on
such date, pay to the Agent, for its benefit and the benefit of the Revolving
Lenders, for deposit into the Collateral Account an amount of money equal to
such excess.

 

(b)          As collateral security for the prompt payment in full when due of
all Letter of Credit Liabilities, the Borrowers hereby pledge and grant to the
Agent, for the ratable benefit of the Agent and the Revolving Lenders as
provided herein, a security interest in all of their respective right, title and
interest in and to the Collateral Account and the balances from time to time in
the Collateral Account (including the investments and reinvestments therein
provided for below). The balances from time to time in the Collateral Account
shall not constitute payment of any Letter of Credit Liabilities until applied
by the Agent as provided herein. Anything in this Agreement to the contrary
notwithstanding, funds held in the Collateral Account shall be subject to
withdrawal only as provided in this Section.

 

 44 

 

  

(c)          The Agent shall exercise reasonable care in the custody and
preservation of any funds held in the Collateral Account and shall be deemed to
have exercised such care if such funds are accorded treatment substantially
equivalent to that which the Agent accords other funds deposited with the Agent,
it being understood that the Agent shall not have any responsibility for taking
any necessary steps to preserve rights against any parties with respect to any
funds held in the Collateral Account.

 

(d)          If a drawing pursuant to any Letter of Credit occurs on or prior to
the expiration date of such Letter of Credit, the Borrowers and the Revolving
Lenders authorize the Agent to use the monies deposited in the Collateral
Account and proceeds thereof to make payment to the beneficiary with respect to
such drawing or the payee with respect to such presentment.

 

(e)          If an Event of Default exists, the Requisite Class Lenders of
Revolving Lenders may, in their discretion, at any time and from time to time,
instruct the Agent to liquidate any such investments and reinvestments and apply
proceeds thereof to the Obligations in accordance with Section 10.4.
Notwithstanding the foregoing, the Agent shall not be required to liquidate and
release any such amounts if such liquidation or release would result in the
amount available in the Collateral Account to be less than the Stated Amount of
all Extended Letters of Credit that remain outstanding.

 

(f)          So long as no Default or Event of Default exists, and to the extent
amounts on deposit in or credited to the Collateral Account exceed the aggregate
amount of the Letter of Credit Liabilities then due and owing, the Agent shall,
from time to time, at the request of the Borrowers, deliver to the Borrowers
within 10 Business Days after the Agent’s receipt of such request from the
Borrowers, against receipt but without any recourse, warranty or representation
whatsoever, such amount of the credit balances in the Collateral Account as
exceeds the aggregate amount of the Letter of Credit Liabilities at such time.
Upon the expiration, termination or cancellation of an Extended Letter of Credit
for which the Lenders reimbursed (or funded participations in) a drawing deemed
to have occurred under the fourth sentence of Section 2.5. (b) for deposit into
the Collateral Account but in respect of which the Lenders have not otherwise
received payment for the amount so reimbursed or funded, the Agent shall
promptly remit to the Lenders the amount so reimbursed or funded for such
Extended Letter of Credit that remains in the Collateral Account, pro rata in
accordance with the respective unpaid reimbursements or funded participations of
the Lenders in respect of such Extended Letter of Credit, against receipt but
without any recourse, warranty or representation whatsoever.

 

(g)          The Borrowers shall pay to the Agent from time to time such fees as
the Agent normally charges for similar services in connection with the Agent’s
administration of the Collateral Account and investments and reinvestments of
funds therein.

 

Section 2.16.         Amount Limitations.

 

Notwithstanding any other term of this Agreement or any other Loan Document, no
Revolving Lender shall be required to make a Revolving Loan, the Swingline
Lender shall not be required to make a Swingline Loan, no Revolving Lender shall
make any Bid Rate Loan, the Agent shall not be required to issue a Letter of
Credit and no reduction of the Revolving Loan Commitments pursuant to
Section 2.13. shall take effect, if immediately after the making of any such
Loan or such reduction in the Revolving Loan Commitments:

 

 45 

 

  

(a)          the aggregate principal amount of all outstanding Revolving Loans,
Bid Rate Loans and Swingline Loans, together with the aggregate amount of all
Letter of Credit Liabilities, would exceed the aggregate amount of the Revolving
Loan Commitments at such time; or

 

(b)          the aggregate principal amount of all outstanding Bid Rate Loans
would exceed 50.0% of the aggregate amount of the Revolving Loan Commitments.

 

Section 2.17.         Increase in Revolving Loan Commitments; Additional Term
Loans.

 

(a)          The Borrowers shall have the right at any time and from time to
time beginning on the Effective Date to but excluding the Termination Date for
the 2020 Term Loans to request the making of additional 2020 Term Loans
(“Additional 2020 Term Loans”) (provided that after giving effect to any
Additional 2020 Term Loans pursuant to this Section, the aggregate amount of the
Revolving Loan Commitments and outstanding Term Loans of the Lenders shall not
exceed $1,810,000,000.00 less any reductions in the amount of the Revolving Loan
Commitments under Section 2.13. and prepayments of the Term Loans) by the
Borrower Representative providing written notice to the Agent, which notice
shall be irrevocable once given. Each such borrowing of Additional 2020 Term
Loans must be in a minimum amount of $25,000,000.00.

 

(b)          The Borrowers shall have the right at any time and from time to
time beginning on the Effective Date to but excluding the Termination Date for
the 2021 Term Loans to request the making of additional 2021 Term Loans
(“Additional 2021 Term Loans”; and together with the Additional 2020 Term Loans,
the “Additional Term Loans”) (provided that after giving effect to any
Additional 2021 Term Loans pursuant to this Section, the aggregate amount of the
Revolving Loan Commitments and outstanding Term Loans of the Lenders shall not
exceed $1,810,000,000.00 less any reductions in the amount of the Revolving Loan
Commitments under Section 2.13. and prepayments of the Term Loans) by providing
written notice to the Agent, which notice shall be irrevocable once given. Each
such borrowing of Additional 2021 Term Loans must be in a minimum amount of
$25,000,000.00.

 

(c)          The Borrowers shall have the right at any time and from time to
time beginning on the Effective Date to but excluding the Revolving Termination
Date to request increases in the amount of the Revolving Loan Commitments
(provided that after giving effect to any increases in the Revolving Loan
Commitments pursuant to this Section, the aggregate amount of the Revolving Loan
Commitments and outstanding Term Loans of the Lenders shall not exceed
$1,810,000,000.00 less any reductions in the amount of the Revolving Loan
Commitments under Section 2.13. and prepayments of the Term Loans) by providing
written notice to the Agent, which notice shall be irrevocable once given. Each
such increase in the Revolving Loan Commitments must be in an aggregate minimum
amount of $25,000,000.00.

 

 46 

 

  

(d)          No Lender shall be required to increase its Revolving Loan
Commitment, to provide a new Revolving Commitment or to make an Additional Term
Loan, including by way of increasing the principal amount of its existing Term
Loans, and any new Lender becoming a party to this Agreement in connection with
any such requested increase must be an Eligible Assignee. If a new Revolving
Lender becomes a party to this Agreement, or if any existing Revolving Lender
agrees to increase its Revolving Loan Commitment, such Lender shall on the date
it becomes a Revolving Lender hereunder (or increases its Revolving Loan
Commitment, in the case of an existing Revolving Lender) (and as a condition
thereto) purchase from the other Revolving Lenders its applicable Revolving Loan
Commitment Percentage (or in the case of an existing Revolving Lender, the
increase in the amount of its applicable Revolving Loan Commitment Percentage,
in each case as determined after giving effect to the increase of Revolving Loan
Commitments) of any outstanding Revolving Loans, by making available to the
Agent for the account of such other Revolving Lenders at the Principal Office,
in same day funds, an amount equal to the sum of (A) the portion of the
outstanding principal amount of such Revolving Loans to be purchased by such
Revolving Lender plus (B) the aggregate amount of payments previously made by
the other Revolving Lenders under Section 2.5(j) which have not been repaid plus
(C) interest accrued and unpaid to and as of such date on such portion of the
outstanding principal amount of such Revolving Loans. The Borrowers shall pay to
the Revolving Lenders amounts payable, if any, to such Revolving Lenders under
Section 4.4 as a result of the prepayment of any such Revolving Loans. No
increase of the Revolving Loan Commitments may be effected, and no Additional
Term Loans may be made, under this Section if (x) a Default or Event of Default
shall be in existence on the effective date of such increase or (y) any
representation or warranty made or deemed made by any Borrower or any other Loan
Party in any Loan Document to which any such Loan Party is a party is not (or
would not be) true or correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on the
effective date of such increase except to the extent that such representations
and warranties expressly related solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall have been true
and correct in all respects) on and as of such earlier date). In connection with
any increase in the aggregate amount of the Revolving Loan Commitments or the
making of Additional Term Loans pursuant to this subsection, (a) any Lender
becoming a party hereto shall execute such documents and agreements as the Agent
may reasonably request and (b) the Borrowers shall make appropriate arrangements
so that each new Lender, and any existing Lender increasing its Revolving Loan
Commitment or making Additional Term Loans, receives new or replacement Notes,
as appropriate, in the amount of such Lender's Revolving Loan Commitment or
reflecting such Additional Term Loans of the Class of Term Loans made by such
Lender within 2 Business Days of the effectiveness of the applicable increase in
the aggregate amount of Revolving Loan Commitments or the making of Additional
Term Loans. Any increase in the Revolving Loan Commitments or making of
Additional Term Loans pursuant to this Section 2.17. shall be subject to the
condition that the Borrowers shall have paid to the Agent, such fees as shall be
due to Agent and/or the Lenders at such time under the Fee Letter or as may be
agreed-upon between the Borrowers, on the one hand, and each new Lender and/or
any existing Lender increasing its Revolving Loan Commitment or making
Additional Term Loans, on the other hand. The provisions of this Section 2.17.
shall not constitute a “commitment” to lend, and the Revolving Loan Commitments
of the Lenders shall not be increased and no Additional Term Loans may be made
until satisfaction of the provisions of this Section 2.17. and, in the case of
an increase of the Revolving Loan Commitments, until the actual increase of the
Revolving Loan Commitments as provided herein. The date an increase of the
Revolving Loan Commitments or the making of Additional Term Loans, as
applicable, becomes effective pursuant to this Section 2.17. is referred to
herein as an “Increase Effective Date”, with any such increase or making of
Additional Term Loans being conditioned upon, as required by any such new Lender
and/or existing Lender increasing its Revolving Loan Commitment or making
Additional Term Loans, receipt of (A) a certificate from the Borrowers (1)
certifying and attaching resolutions authorizing the increase in Revolving Loan
Commitments and/or borrowing of Additional Term Loans, as applicable, (2)
resolutions of each Guarantor, if any, authorizing the Guaranty of such increase
in Revolving Loans and/or the borrowing of Additional Term Loans and (3)
confirming the conditions set forth in (x) and (y) above have been satisfied,
and (B) a customary legal opinion from Borrowers’ counsel.

 

Section 2.18.         Joint and Several Liability.

 

(a)          The obligations of the Borrowers hereunder and under the other Loan
Documents to which any Borrower is a party shall be joint and several, and
accordingly, each Borrower confirms that it is liable for the full amount of the
“Obligations,” regardless of whether incurred by such Borrower or any other
Borrower, and all of the other obligations and liabilities of the other
Borrowers hereunder and under the other Loan Documents.

 

 47 

 

  

(b)          Each of the Borrowers represents and warrants to the Agent and the
Lenders that the Borrowers, though separate legal entities, are mutually
dependent on each other in the conduct of their respective businesses as an
integrated operation and have determined it to be in their mutual best interests
to obtain financing from the Lenders through their collective efforts.

 

(c)          None of the Lenders or the Agent shall be obligated or required
before enforcing any Loan Document against a Borrower: (a) to pursue any right
or remedy any of them may have against any other Borrower, any Guarantor or any
other Person or commence any suit or other proceeding against any other
Borrower, any Guarantor or any other Person in any court or other tribunal;
(b) to make any claim in a liquidation or bankruptcy of any other Borrower, any
Guarantor or any other Person; or (c) to make demand of any other Borrower, any
Guarantor or any other Person or to enforce or seek to enforce or realize upon
any collateral security held by the Lenders or the Agent which may secure any of
the Obligations.

 

(d)          The Lenders and the Agent may, at any time and from time to time,
without the consent of, or notice to, any Borrower, and without discharging any
Borrower from its obligations hereunder or under any other Loan Document, take
any of the following actions: (i)  release any other Borrower, any Guarantor or
any other Person liable in any manner for the payment or collection of the
Obligations; (ii) exercise, or refrain from exercising, any rights against any
other Borrower, any Guarantor or any other Person; and (iii) apply any sum, by
whomsoever paid or however realized, to the Obligations in such order as the
Lenders shall elect.

 

(e)          It is the intent of each Borrower, the Agent and the Lenders that
in any proceeding of the types described in Sections 10.1(f) or 10.1(g), a
Borrower’s maximum obligation hereunder shall equal, but not exceed, the maximum
amount which would not otherwise cause the obligations of such Borrower
hereunder (or any other obligations of such Borrower to the Agent and the
Lenders) to be avoidable or unenforceable against such Borrower in such
proceeding as a result of Applicable Law, including without limitation,
(i) Section 548 of the Bankruptcy Code and (ii) any state fraudulent transfer or
fraudulent conveyance act or statute applied in such proceeding, whether by
virtue of Section 544 of the Bankruptcy Code or otherwise. The Applicable Laws
under which the possible avoidance or unenforceability of the obligations of
such Borrower hereunder (or any other obligations of such Borrower to the Agent
and the Lenders) shall be determined in any such proceeding are referred to as
the “Avoidance Provisions”. Accordingly, to the extent that the obligations of
any Borrower hereunder would otherwise be subject to avoidance under the
Avoidance Provisions, the maximum Obligations for which such Borrower shall be
liable hereunder shall be reduced to that amount which, as of the time any of
the Obligations are deemed to have been incurred under the Avoidance Provisions,
would not cause the obligations of such Borrower hereunder (or any other
obligations of such Borrower to the Agent and the Lenders), to be subject to
avoidance under the Avoidance Provisions. This subsection is intended solely to
preserve the rights of the Agent and the Lenders hereunder to the maximum extent
that would not cause the obligations of any Borrower hereunder to be subject to
avoidance under the Avoidance Provisions, and no Borrower or any other Person
shall have any right or claim under this Section as against the Agent and the
Lenders that would not otherwise be available to such Person under the Avoidance
Provisions.

 

(f)          Each Borrower assumes all responsibility for being and keeping
itself informed of the financial condition of the other Borrowers and the
Guarantors, and of all other circumstances bearing upon the risk of nonpayment
of any of the Obligations and the nature, scope and extent of the risks that
such Borrower assumes and incurs hereunder, and agrees that none of the Agent or
the Lenders shall have any duty whatsoever to advise any Borrower of information
regarding such circumstances or risks.

 

 48 

 

  

Section 2.19.         Borrower Representative.

 

Each of the Borrowers hereby appoints the Borrower Representative to act as its
exclusive agent for all purposes under the Loan Documents (including, without
limitation, with respect to all matters related to the borrowing and repayment
of Loans as described in Articles II and III). Each of the Borrowers
acknowledges and agrees that (a) the Borrower Representative may execute such
documents on behalf of any of the Borrowers as the Borrower Representative deems
appropriate in its sole discretion and each Borrower shall be bound by and
obligated by all of the terms of any such document executed by the Borrower
Representative on its behalf, (b) any notice or other communication delivered by
the Agent or any Lender hereunder to the Borrower Representative shall be deemed
to have been delivered to each of the Borrowers and (c) the Agent and each of
the Lenders shall accept (and shall be permitted to rely on) any document or
agreement executed by the Borrower Representative on behalf of the Borrowers (or
any of them). The Borrowers must act through the Borrower Representative for all
purposes under this Agreement and the other Loan Documents. Notwithstanding
anything contained herein to the contrary, to the extent any provision in this
Agreement requires any Borrower to interact in any manner with the Agent or the
Lenders, such Borrower shall do so only through the Borrower Representative.

 

ARTICLE III. - PAYMENTS, FEES AND OTHER GENERAL PROVISIONS



 

Section 3.1.          Payments.

 

(a)          Payments by Borrowers. Except to the extent otherwise provided
herein, all payments of principal, interest, Fees and other amounts to be made
by the Borrowers under this Agreement or any other Loan Document shall be made
in Dollars, in immediately available funds, without deduction, set-off or
counterclaim, to the Agent at its Principal Office, not later than 2:00 p.m. on
the date on which such payment shall become due (each such payment made after
such time on such due date to be deemed to have been made on the next succeeding
Business Day). Subject to Section 10.4., the Borrowers shall, at the time of
making each payment under this Agreement or any other Loan Document, specify to
the Agent the amounts payable by the Borrowers hereunder to which such payment
is to be applied. Each payment received by the Agent for the account of a Lender
under this Agreement or any Note shall be paid to such Lender by wire transfer
of immediately available funds in accordance with the wiring instructions
provided by such Lender to the Agent from time to time at the applicable Lending
Office of such Lender. If the Agent fails to pay such amount to a Lender within
one Business Day of receipt of such amount, the Agent shall pay interest on such
amount until paid at a rate per annum equal to the Federal Funds Rate from time
to time in effect. If the due date of any payment under this Agreement or any
other Loan Document would otherwise fall on a day which is not a Business Day
such date shall be extended to the next succeeding Business Day and interest
shall be payable for the period of such extension.

 

(b)          Presumptions Regarding Payments by Borrowers. Unless the Agent
shall have received notice from the Borrower Representative prior to the date on
which any payment is due to the Agent for the account of the Lenders hereunder
that the Borrowers will not make such payment, the Agent may assume that a
Borrower has made such payment on such date in accordance herewith and may (but
shall not be obligated to), in reliance upon such assumption, distribute to the
Lenders the amount due. In such event, if no Borrower has in fact made such
payment, then each of the Lenders severally agrees to repay to the Agent on
demand that amount so distributed to such Lender, with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Agent, at the greater of the Federal Funds
Rate and a rate determined by the Agent in accordance with banking industry
rules on interbank compensation.

 

 49 

 

  

Section 3.2.          Pro Rata Treatment.

 

Except to the extent otherwise provided herein: (a) each borrowing from the
Revolving Lenders under Sections 2.2.(a), 2.4.(e) and 2.5.(e) shall be made from
the Revolving Lenders, each payment of the fees under Sections 3.6.(a), the
first sentence of Section 3.6.(b), and Section 3.6.(c) shall be made for the
account of the Revolving Lenders, and each termination or reduction of the
amount of the Revolving Loan Commitments under Section 2.13. shall be applied to
the respective Revolving Loan Commitments of the Revolving Lenders, pro rata
according to the amounts of their respective Revolving Loan Commitment
Percentages; (b) each payment or prepayment of principal of Revolving Loans
shall be made for the account of the Revolving Lenders pro rata in accordance
with the respective unpaid principal amounts of the Revolving Loans held by
them, provided that, subject to Section 3.11., if immediately prior to giving
effect to any such payment in respect of any Revolving Loans the outstanding
amount of the Revolving Loans shall not be held by the Revolving Lenders pro
rata in accordance with their respective Revolving Loan Commitments in effect at
the time such Revolving Loans were made, then such payment shall be applied to
the Revolving Loans in such manner as shall result, as nearly as is practicable,
in the outstanding amount of the Revolving Loans being held by the Revolving
Lenders pro rata in accordance with such respective Revolving Loan Commitment
Percentages; (c) the making of a Class of Term Loans under Section 2.1.(a) shall
be made from the applicable Class of Term Lenders, pro rata according to the
amounts of their respective Term Loan Commitments of such Class; (d) each
payment or prepayment of principal of a Class of Term Loans shall be made for
the account of the Term Lenders of such Class pro rata in accordance with the
respective unpaid principal amounts of such Class of Term Loans held by them;
(e) each payment of interest of a Class of Loans shall be made for the account
of the Lenders of such Class pro rata in accordance with the amounts of interest
on such Class of Loans then due and payable to the respective Class of Lenders;
(f) the making, Conversion and Continuation of Loans of a particular Class and
Type (other than Conversions provided for by Sections 4.1.(c) and 4.6.) shall be
made pro rata among the Lenders of such Class according to the outstanding
amounts of their respective Loans of such Class and the then current Interest
Period for each Lender’s portion of each such Loan of such Class and Type shall
be coterminous; (g) the Revolving Lenders’ participation in, and payment
obligations in respect of, Letters of Credit under Section 2.5., shall be in
accordance with their respective Revolving Loan Commitment Percentages; (h) the
Revolving Lenders’ participation in, and payment obligations in respect of,
Swingline Loans under Section 2.4., shall be in accordance with their respective
Revolving Loan Commitment Percentages; and (i) each prepayment of principal of
Bid Rate Loans by the Borrowers pursuant to Section 2.9.(b)(ii) shall be made
for account of the Revolving Lenders then owed Bid Rate Loans pro rata in
accordance with the respective unpaid principal amounts of the Bid Rate Loans
then owing to each such Revolving Lender. All payments of principal, interest,
fees and other amounts in respect of the Swingline Loans shall be for the
account of the Swingline Lender only (except to the extent any Revolving Lender
shall have acquired and funded a participating interest in any such Swingline
Loan pursuant to Section 2.4.(e), in which case such payments shall be pro rata
in accordance with such participating interests).

 

Section 3.3.          Sharing of Payments, Etc.

 

If a Lender shall obtain payment of any principal of, or interest on, any Loan
of a Class made by it to a Borrower under this Agreement, or shall obtain
payment on any other Obligation owing by the Borrowers or any other Loan Party
through the exercise of any right of set-off, banker’s lien or counterclaim or
similar right or otherwise or through voluntary prepayments directly to a Lender
or other payments made by or on behalf of any Borrower or any other Loan Party
to a Lender not in accordance with the terms of this Agreement and such payment
should be distributed to the Lenders of the same Class of such Lender pro rata
in accordance with Section 3.2. or Section 10.4., as applicable, such Lender
shall promptly purchase from the other Lenders of such Class participations in
(or, if and to the extent specified by such Lender, direct interests in) the
Loans of such Class made by the other Lenders of such Class or other Obligations
owed to such other Lenders in such amounts, and make such other adjustments from
time to time as shall be equitable, to the end that all the Lenders of such
Class shall share the benefit of such payment (net of any reasonable expenses
which may be incurred by such Lender in obtaining or preserving such benefit)
pro rata in accordance with Section 3.2. or Section 10.4., as applicable. To
such end, all the Lenders of such Class shall make appropriate adjustments among
themselves (by the resale of participations sold or otherwise) if such payment
is rescinded or must otherwise be restored. The Borrowers agree that any Lender
of a Class so purchasing a participation (or direct interest) in the Loans or
other Obligations owed to such other Lenders of such Class may exercise all
rights of set-off, banker’s lien, counterclaim or similar rights with respect to
such participation as fully as if such Lender were a direct holder of Loans of
such Class in the amount of such participation. Nothing contained herein shall
require any Lender to exercise any such right or shall affect the right of any
Lender to exercise, and retain the benefits of exercising, any such right with
respect to any other indebtedness or obligation of the Borrowers.

 

 50 

 

  

Section 3.4.          Several Obligations.

 

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

 

Section 3.5.          Minimum Amounts.

 

(a)          Borrowings and Conversions. Except as otherwise provided in
Sections 2.4.(e) and 2.5(e), each borrowing of Base Rate Loans shall be in an
aggregate minimum amount of $1,000,000.00 and integral multiples of $100,000.00
in excess thereof. Each borrowing of, Conversion to and Continuation of LIBOR
Loans shall be in an aggregate minimum amount of $1,000,000.00 and integral
multiples of $100,000.00 in excess of that amount.

 

(b)          Prepayments. Each voluntary prepayment of Loans shall be in an
aggregate minimum amount of $1,000,000.00 and integral multiples of $100,000.00
in excess thereof (or, if less, the aggregate principal amount of Loans then
outstanding).

 

(c)          Reductions of Revolving Loan Commitments. Each reduction of the
Revolving Loan Commitments under Section 2.13. shall be in minimum decrements of
$10,000,000.00.

 

(d)          Letters of Credit. The initial Stated Amount of each Letter of
Credit shall be at least $100,000.00.

 

Section 3.6.          Fees.

 

(a)          Facility Fee. Commencing on the Effective Date and until the
Revolving Termination Date, the Borrowers agree to pay to the Agent for the pro
rata account of each Revolving Lender (based on each Revolving Lender’s
Revolving Loan Commitment) a facility fee which shall accrue at a rate per annum
equal to the Applicable Facility Fee times the aggregate amount of the Revolving
Loan Commitments. Such fee shall be payable quarterly in arrears on the last day
of each March, June, September and December during the term of this Agreement
and on the Revolving Termination Date or any earlier date of termination of the
Revolving Loan Commitments or reduction of the Revolving Loan Commitments to
zero. The Borrowers acknowledge that the fee payable hereunder is a bona fide
commitment fee and is intended as reasonable compensation to the Revolving
Lenders for committing to make funds available to the Borrowers as described
herein and for no other purposes.

 

 51 

 

  

(b)          Letter of Credit Fees. The Borrowers agree to pay to the Agent for
the pro rata account of each Revolving Lender a letter of credit fee at a rate
per annum equal to the Applicable Margin for Revolving Loans that are LIBOR
Loans times the daily average Stated Amount of each Letter of Credit for the
period from and including the date of issuance of such Letter of Credit
(x) through and including the date such Letter of Credit expires or is
terminated or (y) to but excluding the date such Letter of Credit is drawn in
full and is not subject to reinstatement, as the case may be. The fees provided
for in the immediately preceding sentence shall be nonrefundable and payable in
arrears on (i) the last day of March, June, September and December in each year,
(ii) the Revolving Termination Date, (iii) the date the Revolving Loan
Commitments are terminated or reduced to zero and (iv) thereafter from time to
time on demand of the Agent. In addition, the Borrowers shall pay to the Agent
for its own account and not the account of any Lender, an issuance fee (with
such issuance fee being paid to any Revolving Lender other than Agent that
issues a Letter of Credit hereunder) in respect of each Letter of Credit equal
to the greater of (i) $500.00 or (ii) one-eighth of one percent (0.125%) of the
initial Stated Amount of such Letter of Credit. The fees provided for in the
immediately preceding sentence shall be nonrefundable and payable upon issuance
(or in the case of an extension of the expiration date, on the previous
expiration date). The Borrowers shall pay directly to the Agent from time to
time on demand all commissions, charges, costs and expenses in the amounts
customarily charged by the Agent from time to time in like circumstances with
respect to the issuance of each Letter of Credit, drawings, amendments and other
transactions relating thereto.

 

(c)          Revolving Credit Extension Fee. If the Borrowers exercise their
right to extend the Revolving Termination Date in accordance with Section 2.14.,
the Borrowers agree to pay to the Agent for the pro rata account of each
Revolving Lender (based on each Revolving Lender’s respective Revolving Loan
Commitment) a fee equal to three-twentieths of one percent (0.15%) of the amount
of such Lender’s Revolving Loan Commitment (whether or not utilized) at the time
of such extension. Such fee shall be due and payable in full on the date the
Agent receives the Extension Request pursuant to such Section.

 

(d)          Administrative and Other Fees. The Borrowers agree to pay the
administrative and other fees of the Agent pursuant to the Fee Letter and as may
otherwise be agreed to in writing by the Borrowers and the Agent from time to
time.

 

(e)          Bid Rate Loan Fees. The Borrowers agree to pay to the Agent a fee
equal to $2,500 at the time of each Bid Rate Quote Request made hereunder for
services rendered by the Agent in connection with Bid Rate Loans.

 

Section 3.7.          Computations.

 

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 365 or 366 days, as applicable, and the actual number of days
elapsed; provided, however, any accrued interest on any LIBOR Loan shall be
computed on the basis of a year of 360 days and the actual number of days
elapsed.

 

Section 3.8.          Usury.

 

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by any Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower Representative shall notify the respective Lender in writing
that the Borrowers elect to have such excess sum returned to them forthwith. It
is the express intent of the parties hereto that the Borrowers not pay and the
Lenders not receive, directly or indirectly, in any manner whatsoever, interest
in excess of that which may be lawfully paid by the Borrowers under Applicable
Law.

 

 52 

 

  

Section 3.9.          Agreement Regarding Interest and Charges.

 

The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrowers for the use of money in connection with this Agreement is and
shall be the interest specifically described in Section 2.6.(a). Notwithstanding
the foregoing, the parties hereto further agree and stipulate that all agency
fees, syndication fees, facility fees, closing fees, letter of credit fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
increased cost charges, attorneys’ fees and reimbursement for costs and expenses
paid by the Agent or any Lender to third parties or for damages incurred by the
Agent or any Lender, in each case in connection with the transactions
contemplated by this Agreement and the other Loan Documents, are charges made to
compensate the Agent or any such Lender for underwriting or administrative
services and costs or losses performed or incurred, and to be performed or
incurred, by the Agent and the Lenders in connection with this Agreement and
shall under no circumstances be deemed to be charges for the use of money. All
charges other than charges for the use of money shall be fully earned and
nonrefundable when due.

 

Section 3.10.         Statements of Account.

 

The Agent will account to the Borrowers monthly with a statement of Loans,
Letters of Credit, accrued interest and Fees, charges and payments made pursuant
to this Agreement and the other Loan Documents, and such account rendered by the
Agent shall be deemed conclusive upon the Borrowers absent manifest error. The
failure of the Agent to deliver such a statement of accounts shall not relieve
or discharge the Borrowers from any of their obligations hereunder.

 

Section 3.11.         Defaulting Lenders.

 

(a)          Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then the Agent shall
give prompt notice thereof to the Lenders, and until such time as that Lender is
no longer a Defaulting Lender, to the extent permitted by Applicable Law:

 

(i)          Waivers and Amendments. That Defaulting Lender's right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definitions of Requisite Lenders and
Requisite Class Lenders and in Section 12.6(c).

 

 53 

 

  

(ii)         Reallocation of Payments. Any payment of principal, interest, fees
or other amounts received by the Agent for the account of that Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article X or
otherwise, and including any amounts made available to the Agent by that
Defaulting Lender pursuant to Section 12.3.), shall be applied at such time or
times as may be determined by the Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Agent hereunder; second, in the
case of a Defaulting Lender that is a Revolving Lender, if so determined by the
Agent, to be held as cash collateral for future funding obligations of that
Defaulting Lender of any participation in any Letter of Credit; third, as the
Borrower Representative may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which that Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Agent, unless funded by another Lender; fourth, in the case of
a Defaulting Lender that is a Revolving Lender, if so determined by the Agent
and the Borrower Representative (so long as no Default or Event of Default
exists), to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; fifth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against that Defaulting Lender as a result of that Defaulting Lender's
breach of its obligations under this Agreement; sixth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to any Borrower as
a result of any judgment of a court of competent jurisdiction obtained by any
Borrower against that Defaulting Lender as a result of that Defaulting Lender's
breach of its obligations under this Agreement; and seventh, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) (A) such payment is a payment of the principal amount of any
Revolving Loans (or participations, if applicable, under Section 2.5.(j)) in
respect of which such Defaulting Lender has not fully funded its appropriate
share, and (B) such Revolving Loans were made at a time when the conditions set
forth in Section 5.2. were satisfied or waived (or were Revolving Loans made or
participations acquired pursuant to Section 2.5.(j)), such payment shall be
applied solely to pay the Revolving Loans (or participations) of all
non-Defaulting Revolving Lenders on a pro rata basis prior to being applied to
the payment of any Revolving Loans of such Defaulting Lender until such time as
all Revolving Loans and funded and unfunded participations in Letter of Credit
Obligations and Swingline Loans are held by the Revolving Lenders pro rata in
accordance with the Revolving Loan Commitments without giving effect to
subsection (a)(iv) below and (y)(A) such payment is a payment of the principal
amount of any Class of Term Loans in respect of which such Defaulting Lender has
not fully funded its share, and (B) such Term Loans were made at a time when the
conditions set forth in Section 5.2. were satisfied or waived, such payment
shall be applied solely to pay the Term Loans of such Class of all
non-Defaulting Lenders of such Class on a pro rata basis prior to being applied
to the payment of any Term Loans of such Defaulting Lender until such time as
all Term Loans of such Class are held by the Term Lenders of such Class pro rata
in accordance with the Term Loan Commitments for such Class of Term Loans. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to this Section 3.11.(a)(ii) shall be deemed paid to
and redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)        Certain Fees. During any period that a Lender is a Defaulting
Lender, such Defaulting Lender’s Commitment and outstanding Loans shall be
excluded for purposes of calculating any Fees payable to the Lenders under
Section 3.6.(a), 3.6.(b) and 3.6.(c) (provided, as to Section 3.6.(c), such
Defaulting Lender shall be paid a pro rata (based on the remaining time to the
extended Revolving Termination Date) amount of extension fee at such time as it
ceases to be a Defaulting Lender), and during such period the Borrowers shall
not be required to pay, and such Defaulting Lender shall not be entitled to
receive, any such Fees otherwise payable to such Defaulting Lender under such
Sections, provided the Borrowers shall be required to pay the pro rata amount of
such fees to the Revolving Lenders assuming the participation exposure with
respect to any Letters of Credit or Swingline Loan or related to any funding
made by any Revolving Lender covering such Defaulting Lender’s share of any
Loan.

 

 54 

 

  

(iv)        Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Revolving Lender which is a Defaulting
Lender, for purposes of computing the amount of the obligation of each Revolving
Lender which is not a Defaulting Lender to acquire, refinance or fund
participations in (A) Letters of Credit pursuant to Section 2.5. or (B)
Swingline Loans pursuant to Section 2.4., the Revolving Loan Commitment
Percentage of each Revolving Lender which is not a Defaulting Lender shall be
computed without giving effect to the Commitment of that Defaulting Lender;
provided, that, each such reallocation shall be given effect only if (i) the
conditions set forth in Section 5.2. are satisfied at the time of such
reallocation (and, unless the Borrower Representative shall have otherwise
notified the Agent at such time, the Borrowers shall be deemed to have
represented and warranted that such conditions are satisfied at such time) and
(ii) such reallocation would not cause the aggregate Revolving Loan Exposure of
such Non-Defaulting Lender to exceed such non-Defaulting Lender’s Revolving Loan
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.

 

(b)          Cash Collateral, Repayment of Swingline Loans.

 

(i)          If the reallocation described in the immediately preceding
subsection (a)(iv) above cannot, or can only partially, be effected, the
Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure and (y) second, Cash Collateralize the
Agent’s Fronting Exposure in accordance with the procedures set forth in this
subsection.

 

(ii)         At any time that there shall exist a Defaulting Lender that is a
Revolving Lender, within 1 Business Day following the written request of the
Agent, the Borrowers shall Cash Collateralize the Agent’s Fronting Exposure with
respect to such Defaulting Lender (determined after giving effect to the
immediately preceding subsection (a)(iv) and any Cash Collateral provided by
such Defaulting Lender) in an amount not less than the aggregate Fronting
Exposure of the Agent with respect to Letters of Credit issued and outstanding
at such time.

 

(iii)        The Borrowers, and to the extent provided by any Defaulting Lender
that is a Revolving Lender, such Defaulting Lender, hereby grant to the Agent,
and agree to maintain, a perfected security interest in all such Cash Collateral
as security for the Defaulting Lenders’ obligation to fund participations in
respect of Letter of Credit Liabilities, to be applied pursuant to the
immediately following clause (iv). If at any time the Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the Agent
as herein provided, or that the total amount of such Cash Collateral is less
than the aggregate Fronting Exposure of the Agent with respect to Letters of
Credit issued and outstanding at such time, the Borrowers will, promptly upon
demand by the Agent, pay or provide to the Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency (after giving effect to any
Cash Collateral provided by the Defaulting Lender).

 

(iv)        Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section in respect of Letters of
Credit shall be applied to the satisfaction of the obligations of the Defaulting
Lender that is a Revolving Lender to fund participations in respect of Letter of
Credit Liabilities (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

 

 55 

 

  

(v)         Cash Collateral (or the appropriate portion thereof) provided to
reduce the Agent’s Fronting Exposure shall no longer be required to be held as
Cash Collateral pursuant to this subsection following (x) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender in accordance with the immediately following
subsection (c)), or (y) the determination by the Agent that there exists excess
Cash Collateral; provided that, subject to the immediately preceding
subsection (b), the Person providing Cash Collateral and the Agent may agree
that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations and provided further that to the extent that such
Cash Collateral was provided by the Borrowers, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

 

(c)          Defaulting Lender Cure. If the Borrower Representative and the
Agent, and solely in the case of a Defaulting Lender that is a Revolving Lender,
the Swingline Lender, agree in writing in their sole discretion (with no consent
required from the Borrowers if any Default or Event of Default exists) that a
Defaulting Lender that is a Lender should no longer be deemed to be a Defaulting
Lender, the Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which, in the case of a Defaulting Lender that is a Revolving Lender,
may include arrangements with respect to any cash collateral), that Lender (i)
if a Revolving Lender, will, to the extent applicable, purchase that portion of
outstanding Revolving Loans of the other Revolving Lenders or take such other
actions as the Agent may determine to be necessary to cause the Revolving Loans
and funded and unfunded participations in Letters of Credit and Swingline Loans
to be held on a pro rata basis by the Revolving Lenders in accordance with their
applicable Revolving Loan Commitment Percentages (without giving effect to
Section 3.11.(a)(iv)) and/or (ii) if a Term Lender of a Class of Term Loans
will, if at such time the Term Loan Commitments of such Class have not been
fully utilized or terminated and to the extent applicable, purchase that portion
of the outstanding Term Loans of such Class of the other Term Lenders of such
Class to cause the Term Loans of such Class to be held by the Term Lenders of
such Class pro rata in accordance with the Term Loan Commitments for such Class
of Term Loans as if there had been no Defaulting Lender of such Class, whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender's having been a Defaulting Lender.

 

(d)          New Swingline Loans/Letters of Credit. So long as any Revolving
Lender is a Defaulting Lender, (i) the Swingline Lender shall not be required to
fund any Swingline Loans unless it is satisfied that it will have no Fronting
Exposure after giving effect to such Swingline Loan and (ii) the Agent shall not
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.

 

(e)          Purchase or Cancellation of Defaulting Lender’s Commitment. Any
Lender who is not a Defaulting Lender may, but shall not be obligated, in its
sole discretion, to acquire all or a portion of a Defaulting Lender’s Commitment
and/or Loans. Any Lender desiring to exercise such right shall give written
notice thereof to the Agent and the Borrowers no sooner than 2 Business Days and
not later than 5 Business Days after such Defaulting Lender became a Defaulting
Lender. If more than one Lender exercises such right, each such Lender shall
have the right to acquire an amount of such Defaulting Lender’s Commitment
and/or Loans in proportion to the Commitments and/or Loans of the other Lenders
exercising such right. If after such 5th Business Day, the Lenders have not
elected to purchase all of the Commitment of such Defaulting Lender, then the
Borrowers may, by the Borrower Representative giving written notice thereof to
the Agent, such Defaulting Lender and the other Lenders, either (i) demand that
such Defaulting Lender assign its Commitment to an Eligible Assignee subject to
and in accordance with the provisions of Section 12.5. for the purchase price
provided for below or (ii) terminate the Commitment of such Defaulting Lender,
whereupon such Defaulting Lender shall no longer be a party hereto or have any
rights or obligations hereunder or under any of the other Loan Documents. No
party hereto shall have any obligation whatsoever to initiate any such
replacement or to assist in finding an Eligible Assignee. Upon any such purchase
or assignment, the Defaulting Lender’s interest in the Loans and its rights
hereunder (but not its liability in respect thereof or under the Loan Documents
or this Agreement to the extent the same relate to the period prior to the
effective date of the purchase except to the extent assigned pursuant to such
purchase) shall terminate on the date of purchase, and the Defaulting Lender
shall promptly execute all documents reasonably requested to surrender and
transfer such interest to the purchaser or assignee thereof, including an
appropriate Assignment and Assumption Agreement and, notwithstanding
Section 12.5., shall pay to the Agent an assignment fee in the amount of
$7,000.00. The purchase price for the Commitment of a Defaulting Lender shall be
equal to the amount of the principal balance of the Loans outstanding and owed
by the Borrowers to the Defaulting Lender. Prior to payment of such purchase
price to a Defaulting Lender, the Agent shall apply against such purchase price
any amounts retained by the Agent pursuant to the last sentence of the
immediately preceding subsection (a). Notwithstanding the foregoing, the
Defaulting Lender shall be entitled to receive amounts owed to it by the
Borrowers under the Loan Documents which accrued prior to the date of the
default by the Defaulting Lender, to the extent the same are received by the
Agent from or on behalf of the Borrowers. There shall be no recourse against any
Lender or the Agent for the payment of such sums except to the extent of the
receipt of payments from any other party or in respect of the Loans.

 

 56 

 

 

 

Section 3.12.         Taxes.

 

(a)          Taxes Generally. All payments by the Borrowers of principal of, and
interest on, the Loans and all other Obligations shall be made free and clear of
and without deduction for any present or future excise, stamp or other taxes,
fees, duties, levies, imposts, charges, deductions, withholdings or other
charges of any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes, (ii) any taxes imposed on or measured by the assets, net
income, receipts or branch profits of any Lender or the Agent, (iii) any taxes
(other than withholding taxes) with respect to the Agent or a Lender that would
not be imposed but for a connection between the Agent or such Lender and the
jurisdiction imposing such taxes (other than a connection arising solely by
virtue of the activities of the Agent or such Lender pursuant to or in respect
of this Agreement or any other Loan Document), (iv) any taxes, fees, duties,
levies, imposts, charges, deductions, withholdings or other charges to the
extent imposed as a result of the failure of the Agent or a Lender, as
applicable, to provide and keep current (to the extent legally able) any
certificates, documents or other evidence required to qualify for an exemption
from, or reduced rate of, any such taxes fees, duties, levies, imposts, charges,
deductions, withholdings or other charges or required by the immediately
following subsection (c) to be furnished by the Agent or such Lender, as
applicable, and (v) any federal withholding taxes imposed under Sections 1471
through 1474 of the Internal Revenue Code, as of the date of this Agreement (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Internal Revenue Code and any intergovernmental
agreements (together with any Applicable Law or other official guidance
implementing such agreements) relating to the foregoing (such non-excluded items
being collectively called “Taxes”). If any withholding or deduction from any
payment to be made by the Borrowers hereunder is required in respect of any
Taxes pursuant to any Applicable Law, then the Borrowers will:

 

(i)          pay directly to the relevant Governmental Authority the full amount
required to be so withheld or deducted;

 

(ii)         promptly forward to the Agent an official receipt or other
documentation satisfactory to the Agent evidencing such payment to such
Governmental Authority; and

 

(iii)        pay to the Agent for its account or the account of the applicable
Lender, as the case may be, such additional amount or amounts as is necessary to
ensure that the net amount actually received by the Agent or such Lender will
equal the full amount that the Agent or such Lender would have received had no
such withholding or deduction been required.

 

 57 

 

  

(b)          Tax Indemnification. If the Borrowers fail to pay any Taxes when
due to the appropriate Governmental Authority or fails to remit to the Agent,
for its account or the account of the respective Lender, as the case may be, the
required receipts or other required documentary evidence, the Borrowers shall
indemnify the Agent and the Lenders for any incremental Taxes, interest or
penalties that may become payable by the Agent or any Lender as a result of any
such failure. For purposes of this Section, a distribution hereunder by the
Agent or any Lender to or for the account of any Lender shall be deemed a
payment by the Borrowers.

 

(c)          Tax Forms. Prior to the date that any Foreign Lender becomes a
party hereto, such Foreign Lender shall deliver to the Borrowers and the Agent
such certificates, documents or other evidence, as required by the Internal
Revenue Code or Treasury Regulations issued pursuant thereto (including Internal
Revenue Service Forms W-8ECI and W-8BEN, as applicable, or appropriate successor
forms), properly completed, currently effective and duly executed by such
Foreign Lender establishing that payments to it hereunder and under the Notes
are (i) not subject to United States Federal backup withholding tax and (ii) not
subject to United States Federal withholding tax imposed under the Internal
Revenue Code. Each such Foreign Lender shall, to the extent it may lawfully do
so, (x) deliver further copies of such forms or other appropriate certifications
on or before the date that any such forms expire or become obsolete and after
the occurrence of any event requiring a change in the most recent form delivered
to the Borrowers or the Agent and (y) obtain such extensions of the time for
filing, and renew such forms and certifications thereof, as may be reasonably
requested by the Borrowers or the Agent. The Borrowers shall not be required to
pay any amount pursuant to the last sentence of subsection (a) above to any
Foreign Lender or the Agent, if it is organized under the laws of a jurisdiction
outside of the United States of America, if such Foreign Lender or the Agent, as
applicable, fails to comply with the requirements of this subsection. If any
such Foreign Lender, to the extent it may lawfully do so, fails to deliver the
above forms or other documentation, then the Agent may withhold from any
payments to be made to such Foreign Lender under any of the Loan Documents such
amounts as are required by the Internal Revenue Code. If any Governmental
Authority asserts that the Agent did not properly withhold or backup withhold,
as the case may be, any tax or other amount from payments made to or for the
account of any Lender, such Lender shall indemnify the Agent therefor, including
all penalties and interest, any taxes imposed by any jurisdiction on the amounts
payable to the Agent under this Section, and costs and expenses (including all
reasonable fees and disbursements of any law firm or other external counsel and
the allocated cost of internal legal services and all disbursements of internal
counsel) of the Agent. The obligation of the Lenders under this Section shall
survive the termination of the Commitments, repayment of all Obligations and the
resignation or replacement of the Agent.

 

(d)          USA Patriot Act Notice; Compliance. In order for the Agent to
comply with the USA Patriot Act of 2001 (Public Law 107-56), prior to any
Foreign Lender becoming a party hereto, the Agent may request, and such Lender
shall provide to the Agent, its name, address, tax identification number and/or
such other identification information as shall be necessary for the Agent to
comply with federal law.

 

ARTICLE IV. - YIELD PROTECTION, ETC.



 

Section 4.1.          Additional Costs; Capital Adequacy.

 

(a)          Capital Adequacy. If any Lender determines that any Regulatory
Change affecting such Lender or any lending office of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity requirements,
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Regulatory Change (taking into consideration
such Lender’s policies and the policies of such Lender’s holding company with
respect to capital adequacy), then from time to time the Borrowers will pay to
such Lender such additional amount or amounts as will compensate such Lender or
such Lender’s holding company for any such reduction suffered.

 

 58 

 

  

(b)          Additional Costs. In addition to, and not in limitation of the
immediately preceding subsection, the Borrowers shall pay to the Agent for the
account of each affected Lender from time to time, within thirty (30) days after
written demand, such amounts as such Lender may reasonably determine to be
necessary to compensate such Lender for any costs incurred by such Lender that
it determines are attributable to its making or maintaining of any LIBOR Loans
or LIBOR Margin Loans or its obligation to make any LIBOR Loans or LIBOR Margin
Loans hereunder, any reduction in any amount receivable by such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
Loans or such obligation or the maintenance by such Lender of capital in respect
of its LIBOR Loans or LIBOR Margin Loans or its Commitments (such increases in
costs and reductions in amounts receivable being herein called “Additional
Costs”), to the extent resulting from any Regulatory Change that: (i) changes
the basis of taxation of any amounts payable to such Lender under this Agreement
or any of the other Loan Documents in respect of any of such Loans or its
Commitments (other than taxes, fees, duties, levies, imposts, charges,
deductions, withholdings or other charges which are excluded from the definition
of Taxes pursuant to the first sentence of Section 3.12(a)); or (ii) imposes or
modifies any reserve, special deposit or similar requirements (other than
Regulation D of the Board of Governors of the Federal Reserve System or other
reserve requirement to the extent utilized in the determination of LIBOR or
LIBOR Margin, as applicable, for such Loan) relating to any extensions of credit
or other assets of, or any deposits with or other liabilities of, such Lender
(or corporation controlling such Lender), or any commitment of such Lender
(including, without limitation, the Commitments of such Lender hereunder); or
(iii) has or would have the effect of reducing the rate of return on capital of
such Lender (or a corporation controlling such Lender) to a level below that
which such Lender (or such corporation) could have achieved but for such
Regulatory Change (taking into consideration such Lender’s (or such
corporation’s) policies with respect to capital adequacy).

 

(c)          Lender’s Suspension of LIBOR Loans and LIBOR Margin Loans. Without
limiting the effect of the provisions of the immediately preceding
subsections (a) and (b), if, by reason of any Regulatory Change, any Lender
either (i) incurs Additional Costs based on or measured by the excess above a
specified level of the amount of a category of deposits or other liabilities of
such Lender that includes deposits by reference to which the interest rate on
LIBOR Loans or LIBOR Margin Loans is determined as provided in this Agreement or
a category of extensions of credit or other assets of such Lender that includes
LIBOR Loans or LIBOR Margin Loans or (ii) becomes subject to restrictions on the
amount of such a category of liabilities or assets that it may hold, then, if
such Lender so elects by notice to the Borrower Representative (with a copy to
the Agent), the obligation of such Lender to make or Continue, or to Convert any
other Type of Loans into, LIBOR Loans and/or the obligation of a Revolving
Lender that has outstanding a Bid Rate Quote to make LIBOR Margin Loans
hereunder shall be suspended until such Regulatory Change ceases to be in effect
(in which case the provisions of Section 4.6 shall apply).

 

 59 

 

  

(d)          Additional Costs in Respect of Letters of Credit. Without limiting
the obligations of the Borrowers under the preceding subsections of this Section
(but without duplication), if as a result of any Regulatory Change or any
risk-based capital guideline or other requirement heretofore or hereafter issued
by any Governmental Authority there shall be imposed, modified or deemed
applicable any tax, reserve, special deposit, capital adequacy or similar
requirement against or with respect to or measured by reference to Letters of
Credit and the result shall be to increase the cost to the Agent of issuing (or
any Revolving Lender of purchasing participations in) or maintaining its
obligation hereunder to issue (or purchase participations in) any Letter of
Credit or reduce any amount receivable by the Agent or any Revolving Lender
hereunder in respect of any Letter of Credit, then, upon demand by the Agent or
such Lender, the Borrowers shall pay promptly, and in any event within 3
Business Days of demand, to the Agent for its account or the account of such
Lender, as applicable, from time to time as specified by the Agent or a Lender,
such additional amounts as shall be sufficient to compensate the Agent or such
Lender for such increased costs or reductions in amount.

 

(e)          Notification and Determination of Additional Costs. The Agent and
each Lender agree to notify the Borrower Representative of any event occurring
after the Agreement Date entitling the Agent or such Lender to compensation
under any of the preceding subsections of this Section as promptly as
practicable; provided, however, except as provided below, the failure of the
Agent or any Lender to give such notice shall not release the Borrowers from any
of their obligations hereunder (and in the case of a Lender, to the Agent). The
Agent or such Lender agrees to furnish to the Borrower Representative (and in
the case of a Lender, to the Agent) a certificate setting forth in reasonable
detail the basis and amount of each request by the Agent or such Lender for
compensation under this Section. Absent manifest error, determinations by the
Agent or any Lender of the effect of any Regulatory Change shall be conclusive,
provided that such determinations are made on a reasonable basis and in good
faith. The Borrowers shall pay the Agent or any Lender, as the case may be, the
amount shown as due on any such certificate within 15 days after receipt
thereof. Notwithstanding the foregoing, the Borrowers shall not be required to
pay Additional Costs pursuant to this Section if such Additional Costs were
incurred more than 270 days prior to the date that the Agent or an applicable
Lender notifies the Borrower Representative of the events giving rise to such
notice and of the Agent’s or such Lender’s intention to claim compensation
therefor (except that, if the event giving rise to such Additional Costs is
retroactive then such 270 day period referred to above shall be extended to
include the period of retroactive effect thereof).

 

Section 4.2.          Suspension of LIBOR Loans and LIBOR Margin Loans.

 

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:

 

(a)          the Agent reasonably determines (which determination shall be
conclusive) that by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining LIBOR for such
Interest Period;

 

(b)          the Agent reasonably determines (which determination shall be
conclusive) that LIBOR will not adequately and fairly reflect the cost to the
Lenders of making or maintaining LIBOR Loans for such Interest Period; or

 

(c)          any Revolving Lender that has outstanding a Bid Rate Quote with
respect to a LIBOR Margin Loan reasonably determines (which determination shall
be conclusive) that LIBOR will not adequately and fairly reflect the cost to
such Lender of making and maintaining such LIBOR Margin Loan;

 

then the Agent shall give the Borrower Representative and each Lender prompt
notice thereof and, so long as such condition remains in effect, (i) the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrowers shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either repay such Loan or Convert such Loan into a Base Rate Loan and (ii) in
the case of clause (c) above, no Revolving Lender that has outstanding a Bid
Rate Quote with respect to a LIBOR Margin Loan shall be under any obligation to
make such Loan.

 

 60 

 

  

Section 4.3.          Illegality.

 

Notwithstanding any other provision of this Agreement, (a) if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it has become unlawful for such Lender to honor its obligation to make or
maintain LIBOR Loans hereunder and/or (b) if any Lender that has an outstanding
Bid Rate Quote shall determine (which determination shall be conclusive and
binding) that it is unlawful for such Lender to honor its obligation to make or
maintain LIBOR Margin Loans hereunder, then such Lender shall promptly notify
the Borrower Representative thereof (with a copy to the Agent) and such Lender’s
obligation to make or Continue, or to Convert Loans of any other Type into,
LIBOR Loans and/or such Lender’s obligation to make LIBOR Margin Loans shall be
suspended until such time as such Lender may again make and maintain LIBOR Loans
or LIBOR Margin Loans (in which case the provisions of Section 4.6. shall be
applicable).

 

Section 4.4.          Compensation.

 

The Borrowers shall pay to the Agent for the account of each Lender, upon the
request of such Lender through the Agent, such amount or amounts as shall be
sufficient (in the reasonable opinion of such Lender) to compensate it for any
loss, cost or expense that such Lender reasonably determines is directly
attributable to:

 

(a)          any payment or prepayment (whether mandatory or optional) of a
LIBOR Loan or a Bid Rate Loan, or Conversion of a LIBOR Loan, made by such
Lender for any reason (including, without limitation, acceleration) on a date
other than the last day of the Interest Period for such Loan; or

 

(b)          any failure by the Borrowers for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Article V to be satisfied) to borrow a LIBOR Loan or a Bid Rate Loan from
such Lender on the requested date for such borrowing, or to Convert a Base Rate
Loan into a LIBOR Loan or Continue a LIBOR Loan on the requested date of such
Conversion or Continuation.

 

Upon the Borrower Representative’s request, any Lender requesting compensation
under this Section shall provide the Borrower Representative with a statement
setting forth in reasonable detail the basis for requesting such compensation
and the method for determining the amount thereof. Absent manifest error,
determinations by any Lender in any such statement shall be conclusive, provided
that such determinations are made on a reasonable basis and in good faith.

 

Section 4.5.          Affected Lenders.

 

If (a) a Lender requests compensation pursuant to Section 3.12. or 4.1., and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 4.1(c) or 4.3. but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, then, so long as there does not then exist any Default or Event of
Default, the Borrower Representative may demand that such Lender (the “Affected
Lender”), and upon such demand the Affected Lender shall promptly, assign its
Commitment and Loans to an Eligible Assignee subject to and in accordance with
the provisions of Section 12.5.(b) for a purchase price equal to the aggregate
principal balance of all Loans then owing to the Affected Lender plus any
accrued but unpaid interest thereon and accrued but unpaid fees owing to the
Affected Lender, or any other amount as may be mutually agreed upon by such
Affected Lender and Eligible Assignee. The Agent and the Affected Lender shall
reasonably cooperate in effectuating the replacement of such Affected Lender
under this Section, but at no time shall the Agent, such Affected Lender nor any
other Lender be obligated in any way whatsoever to initiate any such replacement
or to assist in finding an Eligible Assignee. The exercise by the Borrowers of
their rights under this Section shall be at the Borrowers’ sole cost and expense
and at no cost or expense to the Agent, the Affected Lender or any of the other
Lenders. The terms of this Section shall not in any way limit the Borrowers’
obligation to pay to any Affected Lender compensation owing to such Affected
Lender pursuant to this Agreement (including without limitation, pursuant to
Section 3.12. or 4.1.) with respect to periods up to the date of replacement.

 

 61 

 



 

Section 4.6.          Treatment of Affected Loans.

 

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1(c) or 4.3., then such Lender’s LIBOR Loans shall be automatically
Converted into Base Rate Loans on the last day(s) of the then current Interest
Period(s) for LIBOR Loans (or, in the case of a Conversion required by
Section 4.1(c) or 4.3., on such earlier date as such Lender may specify to the
Borrower Representative with a copy to the Agent) and, unless and until such
Lender gives notice as provided below that the circumstances specified in
Section 4.1. or 4.3. that gave rise to such Conversion no longer exist:

 

(a)          to the extent that such Lender’s LIBOR Loans have been so
Converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s LIBOR Loans shall be applied instead to its Base Rate
Loans; and

 

(b)          all Loans that would otherwise be made or Continued by such Lender
as LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all
Base Rate Loans of such Lender that would otherwise be Converted into LIBOR
Loans shall remain as Base Rate Loans.

 

If such Lender gives notice to the Borrowers (with a copy to the Agent) that the
circumstances specified in Section 4.1. or 4.3. that gave rise to the Conversion
of such Lender’s LIBOR Loans pursuant to this Section no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans made by other Lenders are outstanding, then such Lender’s
Base Rate Loans shall be automatically Converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding LIBOR Loans, to the
extent necessary so that, after giving effect thereto, (A) if such Lender is a
Revolving Lender, all Revolving Loans held by the Revolving Lenders holding
LIBOR Loans and by such Revolving Lender are held pro rata (as to principal
amounts, Types and Interest Periods) in accordance with their respective
Revolving Loan Commitments and (B) if such Lender is a Term Lender, all Term
Loans held by the Term Lenders holding LIBOR Loans and by such Term Lender are
held pro rata (as to principal amounts, Types and Interest Periods) in
accordance with, prior to full utilization or termination of the Term Loan
Commitments, their respective Term Loan Commitments and thereafter, the
respective principal amount of their Term Loans.

 

Section 4.7.          Change of Lending Office.

 

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Section 3.12., 4.1. or 4.3. to reduce the liability
of the Borrowers or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.

 

 62 

 



 

Section 4.8.          Assumptions Concerning Funding of LIBOR Loans.

 

Calculation of all amounts payable to a Lender under this Article IV shall be
made as though such Lender had actually funded LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article IV.

 

ARTICLE V. - CONDITIONS PRECEDENT 

 

Section 5.1.          Initial Conditions Precedent.

 

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance or
continuation of a Letter of Credit, is subject to the following conditions
precedent:

 

(a)          The Agent shall have received each of the following, in form and
substance satisfactory to the Agent:

 

(i)          Counterparts of this Agreement executed by each of the parties
hereto;

 

(ii)         Notes executed by the Borrowers, payable to each Lender (if
requested by such Lender) and complying with the applicable provisions of
Section 2.12.;

 

(iii)        [Reserved];

 

(iv)        Opinions of counsel to the Loan Parties, addressed to the Agent and
the Lenders and the Swingline Lender, addressing the matters set forth in
Exhibit F;

 

(v)         The articles of incorporation, articles of organization, certificate
of limited partnership or other comparable organizational instrument (if any)
of each Loan Party certified as of a recent date by the Secretary of State of
the state of formation of such Loan Party;

 

(vi)        A certificate of good standing or certificate of similar meaning
with respect to each Loan Party issued as of a recent date by the Secretary of
State of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued by
each Secretary of State (and any state department of taxation, as applicable) of
each state in which such Loan Party is required to be so qualified and where the
failure to be so qualified could reasonably be expected to have a Material
Adverse Effect;

 

(vii)       A certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower Representative, the officers of the Borrower Representative
then authorized to deliver Notices of Borrowing, Notices of Continuation,
Notices of Conversion, Notices of Swingline Borrowing and to request the
issuance of Letters of Credit;

 

(viii)      Copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (i) the by-laws
of such Loan Party, if a corporation, the operating agreement of such Loan
Party, if a limited liability company, the partnership agreement of such Loan
Party, if a limited or general partnership, or other comparable document in the
case of any other form of legal entity and (ii) all corporate, partnership,
member or other necessary action taken by such Loan Party to authorize the
execution, delivery and performance of the Loan Documents to which it is a
party;

 

 63 

 

  

(ix)         Evidence that the Fees then due and payable under Section 3.6., and
any other Fees, expenses and reimbursable amounts due and payable to the Agent,
the Titled Agents and the Lenders on or prior to the Effective Date, for which
invoices have been presented to the Borrowers at least 2 Business Days prior to
the Effective Date, have been paid;

 

(x)          A Compliance Certificate to be calculated based on the financial
statements for the period ending as of June 30, 2015, after giving pro forma
effect to the financing contemplated by this Agreement and the use of the
proceeds of any Loans to be funded on the Effective Date;

 

(xi)         evidence that all indebtedness, liabilities or obligations owing by
the Loan Parties under both the Existing Credit Agreement and the Existing Term
Loan Agreement (other than contingent obligations under the Existing Credit
Agreement and the Existing Term Loan Agreement that by the express terms thereof
survive termination of such agreements but for which no claim has been made)
shall have been paid or will be paid, upon the consummation of the initial
Credit Event, in full and the commitments thereunder terminated;

 

(xii)        Such other documents, agreements and instruments as the Agent on
behalf of the Lenders may reasonably request;

 

(b)          There shall not have occurred or become known to the Agent or any
of the Lenders any event, condition, situation or status since the date of the
information contained in the financial and business projections, budgets, pro
forma data and forecasts concerning the Trust and its Subsidiaries delivered to
the Agent and the Lenders prior to the Agreement Date that has had or could
reasonably be expected to result in a Material Adverse Effect;

 

(c)          No litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (1) result in a Material Adverse Effect or (2)
restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect the ability of the Borrowers or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;

 

(d)          The Trust and its Subsidiaries shall have received all approvals,
consents and waivers, and shall have made or given all necessary filings and
notices, as shall be required to consummate the transactions contemplated hereby
without the occurrence of any default under, conflict with or violation of
(1) any Applicable Law or (2) any agreement, document or instrument to which any
Borrower or any other Loan Party is a party or by which any of them or their
respective properties is bound, except for such approvals, consents, waivers,
filings and notices the receipt, making or giving of which would not reasonably
be likely to (A) have a Material Adverse Effect, or (B) restrain or enjoin,
impose materially burdensome conditions on, or otherwise materially and
adversely affect the ability of any Borrower or any other Loan Party to fulfill
its obligations under the Loan Documents to which it is a party;

 

(e)          There shall not have occurred or exist any other material
disruption of financial or capital markets that could reasonably be expected to
materially and adversely affect the transactions contemplated by the Loan
Documents; and

 

 64 

 

  

(f)          The Borrowers and each other Loan Party shall have provided all
information requested by the Agent and each Lender in order to comply with the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)).

 

Section 5.2.          Conditions Precedent to All Loans and Letters of Credit.

 

The obligations of the Lenders to make any Loans, of the Agent to issue Letters
of Credit and of the Swingline Lender to make any Swingline Loan are all subject
to the further condition precedent that: (a) no Default or Event of Default
shall exist as of the date of the making of such Loan or date of issuance of
such Letter of Credit or would exist immediately after giving effect thereto;
(b) the representations and warranties made or deemed made by the Borrowers and
each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of the making of such Loan or date of issuance of such Letter of
Credit with the same force and effect as if made on and as of such date except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall have been true and correct in all respects) on
and as of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents and (c) in the case of a borrowing of
Revolving Loans or Term Loans, the Agent shall have received a timely Notice of
Borrowing, and in the case of a Swingline Loan, the Swingline Lender shall have
received a timely Notice of Swingline Borrowing. Each Credit Event shall
constitute a certification by the Borrowers to the effect set forth in the
preceding sentence (both as of the date of the giving of notice relating to such
Credit Event and, unless the Borrowers otherwise notify the Agent prior to the
date of such Credit Event, as of the date of the occurrence of such Credit
Event). In addition, if such Credit Event is the making of a Loan or the
issuance, increase or renewal of a Letter of Credit, the Borrowers shall be
deemed to have represented to the Agent and the Lenders at the time such Loan is
made or Letter of Credit issued that all conditions to the occurrence of such
Credit Event contained in this Article V have been satisfied.

 

ARTICLE VI. - REPRESENTATIONS AND WARRANTIES 



 



Section 6.1.          Representations and Warranties.

 

In order to induce the Agent and each Lender to enter into this Agreement and to
make Loans and issue Letters of Credit, each Borrower represents and warrants to
the Agent and each Lender as follows:

 

(a)          Organization; Power; Qualification. Each of the Borrowers, the
other Loan Parties and the other Subsidiaries is a corporation, partnership or
other legal entity, duly organized or formed, validly existing and in good
standing under the jurisdiction of its incorporation or formation, has the power
and authority to own or lease its respective properties and to carry on its
respective business as now being conducted and is duly qualified and is in good
standing as a foreign corporation, partnership or other legal entity, and
authorized to do business, in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification or
authorization and where the failure to be so qualified or authorized could
reasonably be expected to have, in each instance, a Material Adverse Effect.

 

 65 

 

  

(b)          Ownership Structure. As of the Agreement Date, Part I of
Schedule 6.1.(b) is a complete and correct list of all Subsidiaries of the Trust
setting forth for each such Subsidiary, (i) the jurisdiction of organization of
such Subsidiary, (ii) each Person holding any Equity Interests in such
Subsidiary, (iii) the nature of the Equity Interests held by each such Person,
and (iv) the percentage of ownership of such Subsidiary represented by such
Equity Interests. Except as disclosed in such Schedule or the periodic reports
filed by the Trust with the Securities and Exchange Commission, as of the
Agreement Date (i) each of the Trust and its Subsidiaries owns, free and clear
of all Liens (other than Permitted Liens), and has the unencumbered right to
vote, all outstanding Equity Interests in each Subsidiary shown to be held by it
on such Schedule, (ii) all of the issued and outstanding capital stock of each
such Subsidiary organized as a corporation is validly issued, fully paid and
nonassessable and (iii) there are no outstanding subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including,
without limitation, any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of, or outstanding securities convertible
into, any additional shares of capital stock of any class, or partnership or
other ownership interests of any type in, any such Subsidiary. As of the
Agreement Date, Part II of Schedule 6.1.(b) correctly sets forth all
Unconsolidated Affiliates of the Trust, including the correct legal name of such
Person, the type of legal entity which each such Person is, and all Equity
Interests in such Person held directly or indirectly by the Trust.

 

(c)          Authorization of Agreement, Etc. Each Borrower has the corporate or
other organizational right and power, and has taken all necessary corporate or
other organizational action to authorize it, to borrow and obtain other
extensions of credit hereunder. Each of the Borrowers and the other Loan Parties
has the right and power, and has taken all necessary action to authorize it, to
execute, deliver and perform each of the Loan Documents to which it is a party
in accordance with their respective terms and to consummate the transactions
contemplated hereby and thereby. The Loan Documents to which any Borrower or any
other Loan Party is a party have been duly executed and delivered by the duly
authorized officers of such Person and each is a legal, valid and binding
obligation of such Person enforceable against such Person in accordance with its
respective terms except as the same may be limited by bankruptcy, insolvency,
and other similar laws affecting the rights of creditors generally and the
availability of equitable remedies for the enforcement of certain obligations
(other than the payment of principal) contained herein or therein and as may be
limited by equitable principles generally.

 

(d)          Compliance of Loan Documents with Laws, Etc. The execution,
delivery and performance of this Agreement, the Notes and the other Loan
Documents to which any Borrower or any other Loan Party is a party in accordance
with their respective terms and the borrowings and other extensions of credit
hereunder do not and will not, by the passage of time, the giving of notice, or
both: (i) require any Governmental Approval or violate any Applicable Law
(including all Environmental Laws) relating to any Borrower or any other Loan
Party; (ii) conflict with, result in a breach of or constitute a default under
(A) the organizational documents of any Borrower or any other Loan Party, or (B)
any indenture, agreement or other instrument to which any Borrower or any other
Loan Party is a party or by which it or any of its respective properties may be
bound; or (iii) result in or require the creation or imposition of any Lien upon
or with respect to any property now owned or hereafter acquired by any Borrower
or any other Loan Party, other than Liens permitted under this Agreement.

 

(e)          Compliance with Law; Governmental Approvals. Each of the Borrowers,
each other Loan Party and each other Subsidiary is in compliance with each
Governmental Approval applicable to it and in compliance with all other
Applicable Laws (including without limitation, Environmental Laws) relating to a
Borrower, a Subsidiary or such other Loan Party except for noncompliances which,
and Governmental Approvals the failure to possess which, could not, individually
or in the aggregate, reasonably be expected to cause a Default or Event of
Default or have a Material Adverse Effect.

 

(f)          Title to Properties; Liens. As of the Agreement Date,
Schedule 6.1.(f) is a complete and correct listing of all of the real property
owned or leased by each Borrower, each other Loan Party and each other
Subsidiary. Each such Person has good, marketable and legal title to, or a valid
leasehold interest in, its respective assets that are material assets of the
Trust and its Subsidiaries, taken as a whole. As of the Agreement Date, there
are no Liens against any assets of any Borrower, any other Loan Party or any
other Subsidiary except for Permitted Liens.

 



 66 

 





 

(g)          Existing Indebtedness. Schedule 6.1.(g)(i) sets forth as of June
30, 2015, a complete and correct listing of all Indebtedness of the Trust and
its Subsidiaries, including without limitation, Guarantees of the Trust and its
Subsidiaries, and indicates whether such Indebtedness is Secured Indebtedness
and Schedule 6.1.(g)(ii) sets forth an estimate of all Indebtedness of the Trust
and its Subsidiaries incurred from July 1, 2015, to but excluding the date
hereof, including without limitation, Guarantees of the Trust and its
Subsidiaries, and indicates whether such Indebtedness is Secured Indebtedness.

 

(h)          Existing Derivatives Contracts. Schedule 6.1.(h) is, as of
Agreement Date, a true, correct and complete listing of each Derivatives
Contract in existence on such date that has been entered into to hedge against
fluctuations in interest rates.

 

(i)          Litigation. Except as set forth on Schedule 6.1.(i), there are no
actions, suits, investigations or proceedings pending (nor, to the knowledge of
the Borrowers, are there any actions, suits or proceedings threatened) against
or in any other way relating adversely to or affecting any Borrower, any other
Loan Party or any other Subsidiary or any of their respective property in any
court or before any arbitrator of any kind or before or by any other
Governmental Authority which (i) could reasonably be expected to have a Material
Adverse Effect or (ii) in any manner draw into question the validity or
enforceability of any Loan Document. There are no strikes, slow downs, work
stoppages or walkouts or other labor disputes in progress or threatened relating
to any Borrower, any other Loan Party or any other Subsidiary which could
reasonably be expected to have a Material Adverse Effect.

 

(j)          Taxes. All federal, state and other tax returns of each Borrower,
each other Loan Party and each other Subsidiary required by Applicable Law to be
filed have been duly filed, and all federal, state and other taxes, assessments
and other governmental charges or levies upon each Borrower, each other Loan
Party and each other Subsidiary and their respective properties, income, profits
and assets which are due and payable have been paid, except any such nonpayment
which is at the time permitted under Section 7.6 and except in each case for
noncompliance with respect to filing or payment which could not reasonably be
expected to have a Material Adverse Effect. As of the Agreement Date, none of
the United States income tax returns of any Borrower, any other Loan Party or
any other Subsidiary is under an audit. All charges, accruals and reserves on
the books of the Trust and each of its Subsidiaries in respect of any taxes or
other governmental charges are in accordance with GAAP.

 

(k)          Financial Statements. The Trust has furnished to each Lender copies
of (i) the audited consolidated balance sheet of the Trust and its consolidated
Subsidiaries as of December 31, 2014, and the related audited consolidated
statements of operations, cash flows and changes in shareholders’ equity for the
fiscal year ended on such date, with the opinion thereon of KPMG LLP, and (ii)
the unaudited consolidated balance sheet of the Trust and its consolidated
Subsidiaries as of June 30, 2015, and the related unaudited consolidated
statements of operations and cash flows of the Trust and its consolidated
Subsidiaries for the two fiscal quarters ended on such date. Such financial
statements (including in each case related schedules and notes) present fairly,
in all material respects and in accordance with GAAP consistently applied
throughout the periods involved, the consolidated financial position of the
Trust and its consolidated Subsidiaries at their respective dates and the
results of operations and the cash flow for such periods (subject, as to interim
statements, to changes resulting from normal year-end audit adjustments and the
absence of footnote disclosures). Neither the Trust nor any of its Subsidiaries
has on the Agreement Date any contingent liabilities, liabilities, liabilities
for taxes, unusual or long-term commitments or unrealized or forward anticipated
losses from any unfavorable commitments, in each case, that could reasonably be
expected to have a Material Adverse Effect and that would not be required to be
set forth in its financial statements or in the notes thereto, except as
referred to or reflected or provided for in said financial statements.

 

 67 

 

  

(l)          No Material Adverse Change. Since December 31, 2014, there has been
no material adverse change in the business, assets, liabilities, financial
condition, results of operations or business prospects of the Trust and its
Subsidiaries taken as a whole. Each of the Borrowers is Solvent, and the
Borrowers, the other Loan Parties and the other Subsidiaries, taken as a whole,
are Solvent.

 

(m)          ERISA.

 

(i)          Each Benefit Arrangement is in compliance with the applicable
provisions of ERISA, the Internal Revenue Code and other Applicable Laws in all
material respects. Except with respect to Multiemployer Plans, each Qualified
Plan (A) has received a favorable determination from the Internal Revenue
Service applicable to such Qualified Plan’s current remedial amendment cycle (as
defined in Revenue Procedure 2007-44 or “2007-44” for short), (B) has timely
filed for a favorable determination letter from the Internal Revenue Service
during its staggered remedial amendment cycle (as defined in 2007-44) and such
application is currently being processed by the Internal Revenue Service,
(C) had filed for a determination letter prior to its “GUST remedial amendment
period” (as defined in 2007-44) and received such determination letter and the
staggered remedial amendment cycle first following the GUST remedial amendment
period for such Qualified Plan has not yet expired, or (D) is maintained under a
prototype plan and may rely upon a favorable opinion letter issued by the
Internal Revenue Service with respect to such prototype plan. To the best
knowledge of the Trust, nothing has occurred which would cause the loss of its
reliance on each Qualified Plan’s favorable determination letter or opinion
letter.

 

(ii)         With respect to any Benefit Arrangement that is a retiree welfare
benefit arrangement, all amounts have been accrued on the applicable ERISA
Group’s financial statements in accordance with FASB ASC 715. The “benefit
obligation” of all Plans does not exceed the “fair market value of plan assets”
for such Plans by more than $10,000,000 all as determined by and with such terms
defined in accordance with FASB ASC 715.

 

(iii)        Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; (ii) there are no pending, or to the best knowledge of the
Borrowers, threatened, claims, actions or lawsuits or other action by any
Governmental Authority, plan participant or beneficiary with respect to a
Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement; and (iv) no member
of the ERISA Group has engaged in a non-exempt “prohibited transaction,” as
defined in Section 406 of ERISA and Section 4975 of the Internal Revenue Code,
in connection with any Plan, that would subject any member of the ERISA Group to
a tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the Internal Revenue Code.

 

(n)          Not Plan Assets; No Prohibited Transaction. None of the assets of
any Borrower, any other Loan Party or any other Subsidiary constitute “plan
assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder. The execution, delivery and
performance of this Agreement and the other Loan Documents, and the borrowing
and repayment of amounts hereunder, do not and will not constitute non-exempt
“prohibited transactions” under ERISA or the Internal Revenue Code.

 

 68 

 

  

(o)          Absence of Defaults. None of the Borrowers, any of the other Loan
Parties or any of the other Subsidiaries is in default under its certificate or
articles of incorporation or formation, bylaws, partnership agreement or other
similar organizational documents, and no event has occurred, which has not been
remedied, cured or waived, which, in any such case: (i) constitutes a Default or
an Event of Default; or (ii) constitutes, or which with the passage of time, the
giving of notice, or both, would constitute, a default or event of default by
any Borrower, any other Loan Party or any other Subsidiary under any Material
Contract (other than this Agreement) or judgment, decree or order to which any
Borrower, any other Loan Party or any other Subsidiary is a party or by which
any Borrower, any other Loan Party or any other Subsidiary, or any of their
respective properties may be bound where, in the case of (ii), such default or
event of default could, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

(p)          Environmental Laws. Each of the Borrowers, the other Loan Parties
and the other Subsidiaries has obtained all Governmental Approvals which are
required under Environmental Laws and is in compliance with all terms and
conditions of such Governmental Approvals which the failure to obtain or to
comply with could reasonably be expected to have a Material Adverse Effect.
Except for any of the following matters that could not reasonably be expected to
have a Material Adverse Effect, (i) the Trust is not aware of, and has not
received notice of, any past, present, or future events, conditions,
circumstances, activities, practices, incidents, actions, or plans which, with
respect to any Borrower, any other Loan Party or any other Subsidiary, may
interfere with or prevent compliance or continued compliance with Environmental
Laws, or may give rise to any common-law or legal liability, or otherwise form
the basis of any claim, action, demand, suit, proceeding, hearing, or
investigation, based on or related to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport, or handling or the emission,
discharge, release or threatened release into the environment, of any Hazardous
Material; and (ii) there is no civil, criminal, or administrative action, suit,
demand, claim, hearing, notice, or demand letter, notice of violation,
investigation, or proceeding pending or, to the Trust’s knowledge, threatened,
against any Borrower, any other Loan Party or any other Subsidiary relating to
any Environmental Laws. None of the Properties is listed on or, to the Trust’s
knowledge, proposed for listing on the National Priority List promulgated
pursuant to the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 and its implementing regulations, or any state or local priority
list promulgated pursuant to any analogous state or local law, except in each
case, such listings and the liability or clean-up or remedial actions to be
taken as a result of such listings that, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect. To the Trust’s
knowledge, no Hazardous Materials generated at or transported from the
Properties are or have been transported to, or disposed of at, any location that
is listed or, to the best of the Trust’s knowledge, proposed for listing on the
National Priority List or any analogous state or local priority list, or any
other location that is or has been the subject of a clean-up, removal or
remedial action pursuant to any Environmental Law, except to the extent that
such transportation or disposal could not reasonably be expected to have or
result in a Material Adverse Effect.

 

(q)          Investment Company. None of the Borrowers, any of the other Loan
Parties or any of the other Subsidiaries (i) is required to register as an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or (ii) is
subject to any other Applicable Law which purports to regulate or restrict its
ability to borrow money or to consummate the transactions contemplated by this
Agreement or to perform its obligations under any Loan Document to which it is a
party.

 

(r)          Margin Stock. None of the Borrowers, any of the other Loan Parties
or any of the other Subsidiaries is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System.

 

(s)          Eligible Unencumbered Properties. As of the Agreement Date,
Schedule 6.1(s) is a correct and complete list of all Eligible Unencumbered
Properties. Each of the Properties included by the Trust and the Borrowers in
the calculations of Unencumbered NOI and Unencumbered Property Value satisfies
all of the requirements in the definition of “Eligible Unencumbered Property”.

 

 69 

 

  

(t)          Intellectual Property. Each of the Borrowers, other Loan Parties
and the other Subsidiaries owns or has the right to use, under valid license
agreements or otherwise, all material patents, licenses, franchises, trademarks,
trademark rights, service marks, service mark rights, trade names, trade name
rights, trade secrets and copyrights (collectively, “Intellectual Property”)
necessary to the conduct of its businesses as now conducted and as contemplated
by the Loan Documents, without known conflict with any patent, license,
franchise, trademark, trademark right, service mark, service mark right, trade
secret, trade name, copyright or other proprietary right of any other Person.
The Borrowers, the other Loan Parties and the other Subsidiaries have taken all
such steps as they deem reasonably necessary to protect their respective rights
under and with respect to such Intellectual Property. No material claim has been
asserted by any Person with respect to the use of any such Intellectual Property
by any Borrower, any other Loan Party or any other Subsidiary, or challenging or
questioning the validity or effectiveness of any such Intellectual Property. The
use of such Intellectual Property by the Borrowers, the other Loan Parties and
the other Subsidiaries, does not infringe on the rights of any Person, subject
to such claims and infringements as do not, in the aggregate, give rise to any
liabilities on the part of any Borrower, any other Loan Party or any other
Subsidiary that could reasonably be expected to have a Material Adverse Effect.

 

(u)          Business. As of the Agreement Date, the Trust and its Subsidiaries
are engaged in the business of acquiring, owning, investing in and managing net
leased properties, together with other business activities incidental thereto.

 

(v)         Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby, other than fees payable to Lenders and the Agent. No other similar fees
or commissions will be payable by any Loan Party for any other services rendered
to the Trust or any of its Subsidiaries ancillary to the transactions
contemplated hereby.

 

(w)          Accuracy and Completeness of Information. No written information,
report or other papers or data (excluding financial projections and other
forward looking statements) furnished to the Agent or any Lender by, on behalf
of, or at the direction of, any Borrower, any other Loan Party or any other
Subsidiary in connection with, pursuant to or relating in any way to this
Agreement, contained any untrue statement of a fact material to the Borrowers,
the other Loan Parties and the other Subsidiaries taken as a whole or omitted to
state a material fact necessary in order to make such statements contained
therein, in light of the circumstances under which they were made, not
misleading, after giving effect to, in the case of information, reports or other
papers or data provided prior to the Agreement Date, all supplements and
additions to such written information, reports papers and data also provided
prior to the Agreement Date. All financial statements (including in each case
all related schedules and notes) furnished to the Agent or any Lender by, on
behalf of, or at the direction of, any Borrower, any other Loan Party or any
other Subsidiary in connection with, pursuant to or relating in any way to this
Agreement, present fairly, in all material respects and in accordance with GAAP
consistently applied throughout the periods involved, the financial position of
the Persons involved as at the date thereof and the results of operations for
such periods (subject, as to interim statements, to changes resulting from
normal year-end audit adjustments and the absence of footnote disclosures). All
financial projections and other forward looking statements prepared by or on
behalf of any Borrower, any other Loan Party or any other Subsidiary that have
been or may hereafter be made available to the Agent or any Lender were or will
be prepared in good faith based on reasonable assumptions as of the date of such
information; provided, however, the Agent and the Lenders recognize that such
projections as to future events are not to be viewed as facts or guarantees of
future performance and that actual results during the period or periods covered
by any such projections may differ from the projected results. As of the
Effective Date, no fact is known to any Borrower which has had, or could
reasonably be expected in the future to have (so far as such Borrower can
reasonably foresee), a Material Adverse Effect which has not been set forth in
the financial statements referred to in Section 6.1(k) or the periodic reports
filed by the Trust with the Securities and Exchange Commission or in such
information, reports or other papers or data or otherwise disclosed in writing
to the Agent and the Lenders.

 

 70 

 

  

(x)          REIT Status. The Trust has elected to be treated as, and qualifies
as, a REIT and is in compliance with all requirements and conditions imposed
under the Internal Revenue Code to allow the Trust to maintain its status as a
REIT.

 

(y)          Anti-Corruption Laws and Sanctions; Anti-Terrorism Laws. None of
the Borrowers, Subsidiaries of the Borrowers, the Borrowers’ or their
Subsidiaries’ respective directors, or officers, or, to the knowledge of either
Borrower, the Borrowers’ or any of the Borrowers’ respective Subsidiaries’
employees and agents (i) is an “enemy” or an “ally of the enemy” within the
meaning of Section 2 of the Trading with the Enemy Act of the United States, 50
U.S.C. App. §§ 1 et seq., as amended (the “Trading with the Enemy Act”) or
(ii) is in violation of (A) the Trading with the Enemy Act, (B) any of the
foreign assets control regulations of the United States Treasury Department or
any enabling legislation or executive order relating thereto, including without
limitation, Executive Order No. 13224, effective as of September 24, 2001
relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg. 49079 (2001) or
(C) the Patriot Act (collectively, the “Anti-Terrorism Laws”). The Borrowers
have implemented and maintain in effect policies and procedures designed to
ensure compliance by each Borrower, their respective Subsidiaries and the
Borrowers’ and their Subsidiaries’ respective directors, officers, employees and
agents (in their capacities as such) with Anti-Corruption Laws, Anti-Terrorism
Laws and applicable Sanctions, and the Borrowers, their respective Subsidiaries
and Borrowers’ and their Subsidiaries’ respective directors, officers, employees
and agents are in compliance with Anti-Corruption Laws, Anti-Terrorism Laws and
applicable Sanctions in all material respects. None of the Borrowers or their
respective Subsidiaries is, or derives any of its assets or operating income
from investments in or transactions with, a Sanctioned Person and none of the
respective directors, officers, or to the knowledge of the Borrowers, employees
or agents of the Borrowers or any of their respective Subsidiaries is a
Sanctioned Person.

 

Section 6.2.          Survival of Representations and Warranties, Etc.

 

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Borrower, any other Loan Party or
any other Subsidiary to the Agent or any Lender pursuant to or in connection
with this Agreement or any of the other Loan Documents (including, but not
limited to, any such statement made in or in connection with any amendment
hereto or thereto or any such statement contained in any certificate, financial
statement or other instrument delivered by or on behalf of any Borrower, any
other Loan Party or any other Subsidiary prior to the Agreement Date and
delivered to the Agent or any Lender in connection with the underwriting or
closing of the transactions contemplated hereby) shall constitute
representations and warranties made by the Borrowers in favor of the Agent and
the Lenders under this Agreement. All representations and warranties made under
this Agreement and the other Loan Documents shall be deemed to be made at and as
of the Agreement Date, the Effective Date, the date on which any extension of
the Revolving Termination Date is effectuated pursuant to Section 2.14. and the
date of the occurrence of any Credit Event, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty shall
have been true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances not prohibited under the Loan
Documents. All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loans and the issuance of the Letters of Credit.

 

 71 

 

  

ARTICLE VII. - AFFIRMATIVE COVENANTS

 

For so long as this Agreement is in effect, the Borrowers shall comply with the
following covenants:

 

Section 7.1.          Preservation of Existence and Similar Matters.

 

Except as otherwise permitted under Section 9.7., the Borrowers shall, and shall
cause each other Loan Party and each other Subsidiary to, preserve and maintain
its respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to be so authorized and qualified could
reasonably be expected to have a Material Adverse Effect.

 

Section 7.2.          Compliance with Applicable Law.

 

The Borrowers shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with all Applicable Laws, including the obtaining of all
Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect. The Borrowers shall maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrowers, their respective Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws, Anti-Terrorism Laws
and applicable Sanctions.

 

Section 7.3.          Maintenance of Property.

 

In addition to the requirements of any of the other Loan Documents, the
Borrowers shall, and shall cause each other Loan Party and each other Subsidiary
to, (a) protect and preserve all of its respective properties, including, but
not limited to, all Intellectual Property, and maintain in good repair, working
order and condition all tangible properties, ordinary wear and tear, casualty
and condemnation excepted, and (b)  make or cause to be made all needed and
appropriate repairs, renewals, replacements and additions to such properties, so
that the business carried on in connection therewith may be properly and
advantageously conducted at all times, except in the case of either (a) or (b),
where the failure to do so could not reasonably be expected to cause a Material
Adverse Effect.

 

Section 7.4.          Conduct of Business.

 

The Borrowers shall, and shall cause each other Loan Party and each other
Subsidiary to, carry on, their respective businesses as described in
Section 6.1(u).

 

Section 7.5.          Insurance.

 

In addition to the requirements of any of the other Loan Documents, the
Borrowers shall, and shall cause each other Loan Party and each other Subsidiary
or with respect to Properties where the tenant is responsible for providing
insurance, the Subsidiary shall cause such tenant to maintain insurance (on a
replacement cost basis) with financially sound and reputable insurance companies
against such risks and in such amounts as is customarily maintained by Persons
engaged in similar businesses or as may be required by Applicable Law, and the
Borrower Representative shall from time to time deliver to the Agent upon its
request a detailed list, together with copies of all policies of the insurance
then in effect, stating the names of the insurance companies, the amounts and
rates of the insurance, the dates of the expiration thereof and the properties
and risks covered thereby.

 

 72 

 

  

Section 7.6.          Payment of Taxes and Claims.

 

The Borrowers shall, and shall cause each other Loan Party and each other
Subsidiary to, pay and discharge when due (a) all federal and state income taxes
and all other material taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or upon any properties belonging
to it, and (b) by not later than 30 days past the due date therefor, all lawful
claims of materialmen, mechanics, carriers, warehousemen and landlords for
labor, materials, supplies and rentals which, if unpaid, would without further
passage of time become a Lien on any properties of such Person; provided,
however, that this Section shall not require the payment or discharge of any
such tax, assessment, charge, levy or claim which is being contested in good
faith by appropriate proceedings which operate to suspend the collection thereof
and for which adequate reserves have been established on the books of the
applicable Borrower, or Subsidiary, in accordance with GAAP.

 

Section 7.7.          Visits and Inspections.

 

The Borrowers shall, and shall cause each other Loan Party and each other
Subsidiary to, permit representatives or agents of any Lender or the Agent, from
time to time after reasonable prior notice if no Event of Default shall be in
existence, and as often as may be reasonably requested, but only during normal
business hours, to: (a) visit and inspect all properties of the Borrowers the
other Loan Parties and the other Subsidiaries to the extent any such right to
visit or inspect is within the control of such Person; (b) inspect and make
extracts from their respective books and records, including but not limited to
management letters prepared by independent accountants; and (c) discuss with its
officers and employees, and its independent accountants, its business,
properties, condition (financial or otherwise), results of operations and
performance; provided, that, in the case of this clause (c), if no Event of
Default exists, the Borrowers are given an opportunity to have an officer of the
Borrower Representative present for such discussions. If requested by the Agent,
the Borrowers shall execute an authorization letter addressed to its accountants
authorizing the Agent or any Lender to discuss the financial affairs of any
Borrower, any other Loan Party or any other Subsidiary with its accountants;
provided, that, if no Event of Default exists, the Borrowers are given an
opportunity to have an officer of the Borrower Representative present for such
discussions. The exercise by the Agent or a Lender of its rights under this
Section shall be at the expense of the Agent or such Lender, as the case may be,
unless an Event of Default shall exist in which case it shall be at the expense
of the Borrowers.

 

Section 7.8.          Use of Proceeds; Letters of Credit.

 

The Borrowers shall use the proceeds of the Loans and request the issuance of
Letters of Credit for general corporate purposes only, including the refinancing
of the debt under the Existing Credit Agreement and the Existing Term Loan
Agreement, repayment of other Indebtedness, payment of fees, costs and expenses
in connection with the consummation of this Agreement, working capital, and the
acquisition, renovation and improvement of real property by means of the direct
or indirect investment by the Borrowers, including, in joint ventures.

 

 73 

 

  

Section 7.9.          Environmental Matters.

 

The Borrowers shall, and shall cause all of the other Loan Parties and all of
the other Subsidiaries to, comply with all Environmental Laws the failure with
which to comply could reasonably be expected to have a Material Adverse Effect.
If any Borrower, any other Loan Party or any other Subsidiary: (a) receives
notice that any violation of any Environmental Law may have been committed or is
about to be committed by such Person, (b) receives notice that any
administrative or judicial complaint or order has been filed or is about to be
filed against any Borrower, any other Loan Party or any other Subsidiary
alleging violations of any Environmental Law or requiring any Borrower, any
other Loan Party or any other Subsidiary to take any action in connection with
the release of Hazardous Materials or (c) receives any notice from a
Governmental Authority or private party alleging that any Borrower, any other
Loan Party or any other Subsidiary may be liable or responsible for costs
associated with a response to or cleanup of a release of Hazardous Materials or
any damages caused thereby, and the matters referred to in such notices,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, the Borrowers shall provide the Agent with a copy of
such notice promptly, and in any event within 10 Business Days, after the
receipt thereof by a Borrower, any other Loan Party or any other Subsidiary. The
Borrowers shall, and shall cause the other Loan Parties and the other
Subsidiaries to, take promptly all actions necessary to prevent the imposition
of any Liens on any of their respective properties arising out of or related to
any Environmental Laws.

 

Section 7.10.         Books and Records.

 

The Borrowers shall, and shall cause each of the other Loan Parties and each of
the other Subsidiaries to, maintain books and records pertaining to its
respective business operations in such detail, form and scope as is consistent
with good business practice and in accordance with GAAP.

 

Section 7.11.         Further Assurances.

 

The Borrowers shall, at the Borrowers’ cost and expense and upon request of the
Agent, execute and deliver or cause to be executed and delivered, to the Agent
such further instruments, documents and certificates, and do and cause to be
done such further acts that may be reasonably necessary or advisable in the
reasonable opinion of the Agent to carry out more effectively the provisions and
purposes of this Agreement and the other Loan Documents.

 

Section 7.12.         Guarantors.

 

(a)          Within ten (10) Business Days following the date on which any of
the following conditions first applies to any Subsidiary of a Borrower (other
than another Borrower) that is not already a Guarantor, the Borrower
Representative shall deliver to the Agent each of the following in form and
substance reasonably satisfactory to the Agent: (i) a Guaranty, substantially in
the form of Exhibit H, or, if such Guaranty has been previously executed, an
Accession Agreement (or if at any such time all Guarantors have been released
from the Guaranty and as a result of such releases the Guaranty has terminated,
a Guaranty substantially in the form of the Exhibit H) executed by such
Subsidiary, and (ii) the items that would have been delivered under Section
5.1.(a)(iv) through (a)(viii) and Section 5.1.(a)(xii) had any such Subsidiary
been a Guarantor on the Agreement Date, with each reference to “Agreement Date”
in such subsections deemed to be a reference to the date the Accession Agreement
referenced in the immediately preceding clause (i) is delivered to the Agent:

 

(A) such Subsidiary Guarantees, or otherwise becomes obligated in respect of,
any Indebtedness of the Trust, a Borrower or any Subsidiary of the Trust or a
Borrower; or

 

(B) (i) such Subsidiary owns an Eligible Unencumbered Property and (ii) such
Subsidiary (or any other Subsidiary that directly or indirectly owns an Equity
Interest in such Subsidiary) has incurred, acquired or suffered to exist any
Recourse Indebtedness.

 

 74 

 

  

(b)          The Borrower Representative may request in writing that the Agent
release, and upon receipt of such request the Agent shall release, a Guarantor
from the Guaranty so long as: (i) such Guarantor is not required to be a party
to the Guaranty under the immediately preceding subsection (a) (including by
reason of a transfer of all of the Equity Interests of a Guarantor permitted by
Section 9.7. that results in such Guarantor no longer being a Subsidiary);
(ii) no Default or Event of Default shall then be in existence or would occur as
a result of such release, including without limitation, a Default or Event of
Default resulting from a violation of any of the covenants contained in
Section 9.1.; (iii) the representations and warranties made or deemed made by
each Borrower and each other Loan Party in the Loan Documents to which any of
them is a party, shall be true and correct in all material respects (except in
the case of a representation or warranty qualified by materiality, in which case
such representation or warranty shall be true and correct in all respects) on
and as of the date of such release with the same force and effect as if made on
and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances not prohibited under the Loan Documents; and (iv) the
Agent shall have received such written request at least 5 Business Days (or such
shorter period as may be acceptable to the Agent) prior to the requested date of
release. Delivery by the Borrower Representative to the Agent of any such
request shall constitute a representation by each Borrower that the matters set
forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request.

 

Section 7.13.         REIT Status.

 

The Trust shall at all times maintain its status as, and election to be treated
as, a REIT unless (a) the Board of Trustees believes it is in the best interest
of the Trust not to maintain its status as a REIT and (b) failure to maintain
its status as a REIT would not be adverse to the interest of the Agent and the
Lenders as determined by the Requisite Lenders.

 

Section 7.14.         Exchange Listing.

 

The Trust shall maintain at least one class of common shares of the Trust having
trading privileges on the New York Stock Exchange or the NYSE AMEX Equities or
which is the subject of price quotations in the over-the-counter market as
reported by the National Association of Securities Dealers Automated Quotation
System.

 

ARTICLE VIII.- INFORMATION 

 

For so long as this Agreement is in effect, the Borrower Representative shall
furnish to each Lender (or to the Agent if so provided below) at its Lending
Office:

 

Section 8.1.          Quarterly Financial Statements.

 

As soon as available and in any event within 10 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 55 days after the end of each of the first, second and third fiscal
quarters of the Trust), the unaudited consolidated balance sheet of the Trust
and its Subsidiaries as at the end of such period and the related unaudited
consolidated statements of income and cash flows of the Trust and its
Subsidiaries for such period, setting forth in each case in comparative form the
figures as of the end of and for the corresponding periods of the previous
fiscal year, all of which shall be in form and substance reasonably satisfactory
to the Agent and shall be certified by the chief financial officer or chief
accounting officer of the Trust, in his or her opinion, to present fairly, in
accordance with GAAP and in all material respects, the consolidated financial
position of the Trust and its Subsidiaries as at the date thereof and the
results of operations for such period (subject to normal year-end audit
adjustments and the absence of footnote disclosures); provided, however, the
Borrowers shall not be required to deliver an item required under this Section
if such item is contained in a Form 10-Q filed by the Trust with the Securities
and Exchange Commission (or any Governmental Authority substituted therefor) and
is publicly available to the Agent and the Lenders.

 

 75 

 

  

Section 8.2.          Year-End Statements.

 

As soon as available and in any event within 10 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 100 days after the end of each fiscal year of the Trust), the audited
consolidated balance sheet of the Trust and its Subsidiaries as at the end of
such fiscal year and the related audited consolidated statements of income,
changes in shareholders’ equity and cash flows of the Trust and its Subsidiaries
for such fiscal year, setting forth in comparative form the figures as at the
end of and for the previous fiscal year, all of which shall be (a) in form and
substance reasonably satisfactory to the Agent, (b) certified by the chief
financial officer or chief accounting officer of the Trust, in his or her
opinion, to present fairly, in accordance with GAAP and in all material
respects, the consolidated financial position of the Trust and its Subsidiaries
as at the date thereof and the results of operations for such period and
(c) accompanied by the report thereon of independent certified public
accountants of recognized national standing, whose certificate shall be without
a “going concern” or like qualification or exception (other than a qualification
indicating that the Obligations under this Agreement have become current
liabilities within the year prior to the then applicable Termination Date, as
the case may be), or a qualification arising out of the scope of the audit, and
who shall have authorized the Trust to deliver such financial statements and
report to the Agent and the Lenders; provided, however, the Borrowers shall not
be required to deliver an item required under this Section if such item is
contained in a Form 10-K filed by the Trust with the Securities and Exchange
Commission (or any Governmental Authority substituted therefor) and is publicly
available to the Agent and the Lenders.

 

Section 8.3.          Compliance Certificate.

 

At the time financial statements are furnished pursuant to Sections 8.1. and
8.2., or within five (5) Business Days following any deemed delivery thereof
pursuant to Section 12.14., and if the Agent or the Requisite Lenders reasonably
believe that a Default or Event of Default may exist or may be likely to occur,
within 5 Business Days of the Agent’s request with respect to any other fiscal
period, a certificate substantially in the form of Exhibit G (a “Compliance
Certificate”) executed by the chief financial officer or chief accounting
officer of the Trust: (a) setting forth in reasonable detail as at the end of
such quarterly accounting period, fiscal year, or other fiscal period, as the
case may be, the calculations required to establish whether or not the Borrowers
were in compliance with the covenants contained in Sections 9.1. and (b) stating
that, to the best of his or her knowledge, information and belief after due
inquiry, no Default or Event of Default exists, or, if such is not the case,
specifying such Default or Event of Default and its nature, when it occurred,
whether it is continuing and the steps being taken by the Borrowers with respect
to such event, condition or failure.

 

Section 8.4.          Other Information.

 

(a)          Management Reports. Promptly upon receipt thereof, copies of all
management reports, if any, submitted to any Borrower or its Board of
Trustees/Directors by its independent public accountants;

 

 76 

 

  

(b)          Securities Filings. Prompt notice of the filing of all registration
statements, reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and all
other periodic reports which any of the Borrowers, any other Loan Party or any
other Subsidiary shall file with the Securities and Exchange Commission (or any
Governmental Authority substituted therefor) or any national securities
exchange, and promptly upon the filing thereof copies of any of the foregoing
that is not publicly available to the Agent and the Lenders or that the Agent or
any Lender may request;

 

(c)          Shareholder Information; Press Releases. Promptly upon the mailing
thereof to the shareholders of the Trust or LCIF generally, copies of all
financial statements, reports and proxy statements so mailed and promptly upon
the issuance thereof copies of all press releases issued by any Borrower or any
other Subsidiary to the extent not publicly available;

 

(d)          ERISA. If and when any member of the ERISA Group (i) gives or is
required to give notice to the PBGC of any “reportable event” (as defined in
Section 4043 of ERISA) with respect to any Plan which might constitute grounds
for a termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code, a copy of such application; (v) gives
notice of intent to terminate any Plan under Section 4041(c) of ERISA, a copy of
such notice and other information filed with the PBGC; (vi) gives notice of
withdrawal from any Plan pursuant to Section 4063 of ERISA, a copy of such
notice; or (vii) fails to make any payment or contribution to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement or makes any
amendment to any Plan or Benefit Arrangement, and such failure or amendment has
resulted or could reasonably be expected to result in the imposition of a Lien
or the posting of a bond or other security, a certificate of a duly authorized
executive of the Trust setting forth details as to such occurrence and the
action, if any, which the Trust or applicable member of the ERISA Group is
required or proposes to take;

 

(e)          Litigation. To the extent any Borrower or any other Subsidiary is
aware of the same, prompt notice of the commencement of any proceeding or
investigation by or before any Governmental Authority and any action or
proceeding in any court or other tribunal or before any arbitrator against or in
any other way relating adversely to, or adversely affecting, any Borrower or any
other Subsidiary or any of their respective properties, assets or businesses
which could reasonably be expected to have a Material Adverse Effect, and prompt
notice of the receipt of notice that any United States income tax returns of the
Trust or any of its Subsidiaries are being audited, if such audit could
reasonably be expected to have a Material Adverse Effect;

 

(f)          Change of Management or Financial Condition. Prompt notice of any
change in the executive officers of the Trust or LCIF and any change in the
business, assets, liabilities, financial condition, results of operations or
business prospects of any Borrower or any other Subsidiary which has had or
could reasonably be expected to have a Material Adverse Effect;

 

(g)          Default. Notice of the occurrence of any of the following promptly
upon a Responsible Officer of the Trust obtaining knowledge thereof: (i) any
Default or Event of Default or (ii) any event which constitutes or which with
the passage of time, the giving of notice, or otherwise, would constitute a
default or event of default by any Borrower or any other Subsidiary under any
Material Contract to which any such Person is a party or by which any such
Person or any of its respective properties may be bound;

 

 77 

 

  

(h)          Judgments. Prompt notice of any order, judgment or decree in excess
of $20,000,000.00 having been entered against any Borrower or any other
Subsidiary or any of their respective properties or assets;

 

(i)          Material Asset Sales. Prompt notice of the sale, transfer or other
disposition of any material assets of any Borrower or any other Subsidiary to
any Person other than a Borrower or another Subsidiary, except to the extent
disclosed in periodic reports filed by the Trust with the Securities and
Exchange Commission;

 

(j)          Patriot Act Information. From time to time and promptly upon each
request, information identifying any Borrower or any other Loan Party as a
Lender may request in order to comply with the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001));

 

(k)          Change in Debt Rating. Promptly, upon any change in the Trust’s
Debt Rating, a certificate stating that the Trust’s Debt Rating has changed and
the new Debt Rating that is in effect;

 

(l)          Other Information. From time to time and promptly upon each
request, such data, certificates, reports, statements, opinions of counsel,
documents or further information regarding the business, assets, liabilities,
financial condition, results of operations or business prospects of any
Borrower, any other Loan Party or any other Subsidiary as the Agent or any
Lender may reasonably request.

 

ARTICLE IX. - NEGATIVE COVENANTS



 

For so long as this Agreement is in effect, the Borrowers shall comply with the
following covenants:

 

Section 9.1.          Financial Covenants.

 

The Borrowers shall not permit:

 

(a)          Maximum Leverage Ratio. The ratio (the “Leverage Ratio”) of
(i) Total Indebtedness to (ii) Capitalized Value, to exceed 0.60 to 1.00 at any
time. For purposes of calculating this ratio, (A) Total Indebtedness shall be
adjusted by deducting therefrom an amount equal to the lesser of (x) Total
Indebtedness that by its terms is scheduled to mature on or before the date that
is 24 months from the date of such calculation or is prepayable at par at any
time and (y) the amount by which Unrestricted Cash exceeds $30,000,000, and
(B) Capitalized Value shall be adjusted by deducting therefrom the amount by
which Total Indebtedness is adjusted under the immediately preceding clause (A).

 

(b)          Minimum Fixed Charge Coverage Ratio. The ratio of (i) Adjusted
EBITDA for the period of two consecutive fiscal quarters of the Trust most
recently ended to (ii) Fixed Charges for such period, to be less than 1.50 to
1.00 at any time.

 

(c)          Unencumbered Leverage Ratio. The ratio of (i) Unsecured
Indebtedness of the Trust and its Subsidiaries on a consolidated basis to
(ii) Unencumbered Property Value, to be greater than 0.60 to 1.00 at any time.
For purposes of calculating such ratio, (A) Unsecured Indebtedness shall be
adjusted by deducting an amount equal to the lesser of (1) the amount by which
Unrestricted Cash exceeds $30,000,000 and (2) the amount of Unsecured
Indebtedness that by its terms is scheduled to mature within 24 months or is
prepayable at par at any time and (B) Unencumbered Property Value shall be
adjusted by deducting therefrom the amount by which Unsecured Indebtedness is
adjusted under the preceding clause (A) (the “Unsecured Indebtedness
Adjustment”). For the purpose of determining the amount in clause (A)(1) of the
preceding sentence, Unrestricted Cash used to make the Unsecured Indebtedness
Adjustment shall be adjusted to deduct therefrom any Unrestricted Cash used to
reduce Secured Indebtedness as part of the Secured Indebtedness Adjustment.

 

 78 

 

  

(d)          Maximum Recourse Secured Indebtedness Ratio. The ratio of
(i) Secured Indebtedness (excluding Nonrecourse Indebtedness) of the Trust and
its Subsidiaries determined on a consolidated basis to (ii) Capitalized Value,
to be greater than 0.10 to 1.00 at any time. For purposes of calculating such
ratio, (A) the Secured Indebtedness (excluding Nonrecourse Indebtedness) shall
be adjusted by deducting an amount equal to the lesser of (i) the amount by
which Unrestricted Cash exceeds $30,000,000 and (ii) the amount of Indebtedness
that is scheduled to mature within 24 months or is prepayable at par at any
time, and (B) Capitalized Value shall be adjusted by deducting therefrom the
amount by which Total Indebtedness is adjusted in the determination of the
Leverage Ratio.

 

(e)          Maximum Secured Indebtedness Ratio. The ratio of (i) Secured
Indebtedness of the Trust and its Subsidiaries determined on a consolidated
basis to (ii) Capitalized Value, to be greater than 0.45 to 1.00 at any time.
For purposes of calculating such ratio, (A) Secured Indebtedness shall be
adjusted by deducting an amount equal to the lesser of (1) the amount by which
Unrestricted Cash exceeds $30,000,000 and (2) the amount of Secured Indebtedness
that by its terms is scheduled to mature within 24 months or is prepayable at
par at any time, and (B) Capitalized Value shall be adjusted by deducting
therefrom the amount by which Total Indebtedness is adjusted in the
determination of the Leverage Ratio (the “Secured Indebtedness Adjustment”). For
the purpose of determining the amount in clause (A)(1) in the preceding
sentence, Unrestricted Cash shall be adjusted to deduct therefrom any
Unrestricted Cash used to reduce Unsecured Indebtedness as part of the Unsecured
Indebtedness Adjustment.

 

(f)          Unsecured Debt Service Coverage. The Unsecured Debt Service
Coverage Ratio to be less than 2.0 to 1.0 at any time.

 

Section 9.2.          Restricted Payments.

 

Subject to the following sentence, if an Event of Default exists, neither
Borrower shall, and neither Borrower shall permit any of its Subsidiaries to,
declare or make any Restricted Payment except that LCIF may pay cash
distributions to the Trust and other holders of the partnership interest of LCIF
with respect to any fiscal year ending during the term of this Agreement to the
extent necessary for the Trust to distribute, and the Trust may so distribute
cash distributions to its shareholders in an aggregate amount not to exceed the
minimum amount necessary for the Trust to remain in compliance with Section
7.13. If an Event of Default specified in Section 10.1.(a), Section 10.1.(b),
Section 10.1(f) or Section 10.1.(g) shall exist, or if as a result of any other
Event of Default any of the Obligations have been accelerated pursuant to
Section 10.2.(a), neither Borrower shall, and neither Borrower shall permit any
of its Subsidiaries to, make any Restricted Payment, except that Subsidiaries
may pay Restricted Payments to any Borrower or any other Subsidiary.

 

Section 9.3.          Indebtedness.

 

The Borrowers shall not, and shall not permit any other Loan Party or any other
Subsidiary to, incur, assume, or otherwise become obligated in respect of any
Indebtedness after the Agreement Date if immediately prior to the assumption,
incurring or becoming obligated in respect thereof, or immediately thereafter
and after giving effect thereto, a Default or Event of Default is or would be in
existence, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 9.1.

 

 79 

 

  

Section 9.4.          [Reserved].

 

Section 9.5.          [Reserved].

 

Section 9.6.          Liens; Negative Pledges; Other Matters.

 

(a)          The Borrowers shall not, and shall not permit any other Loan Party
or any other Subsidiary to, create, assume, or incur any Lien (other than
Permitted Liens) upon any of its properties, assets, income or profits of any
character whether now owned or hereafter acquired if immediately prior to the
creation, assumption or incurring of such Lien, or immediately thereafter, a
Default or Event of Default is or would be in existence, including without
limitation, a Default or Event of Default resulting from a violation of any of
the covenants contained in Section 9.1.

 

(b)          The Borrowers shall not, and shall not permit any other Loan Party
or any other Subsidiary (other than an Excluded Subsidiary) to, enter into,
assume or otherwise be bound by any Negative Pledge except for a Negative Pledge
contained in (i) an agreement (x) evidencing Indebtedness which such Borrower,
Loan Party or Subsidiary may create, incur, assume, or permit or suffer to exist
under Section 9.3., (y) which Indebtedness is secured by a Lien permitted to
exist under the Loan Documents, and (z) which prohibits the creation of any
other Lien on only the property securing such Indebtedness as of the date such
agreement was entered into; (ii) an agreement relating to the sale of a
Subsidiary or assets pending such sale, provided that in any such case the
Negative Pledge applies only to the Subsidiary or the assets that are the
subject of such sale or (iii) any agreement that evidences Unsecured
Indebtedness which contains restrictions on encumbering assets that are
substantially similar to those restrictions contained in the Loan Documents.

 

(c)          The Borrowers shall not, and shall not permit any other Loan Party
or any other Subsidiary (other than an Excluded Subsidiary) to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary to:
(i) pay dividends or make any other distribution on any of such Subsidiary’s
capital stock or other equity interests owned by a Borrower or any Subsidiary;
(ii) pay any Indebtedness owed to a Borrower or any Subsidiary; (iii) make loans
or advances to a Borrower or any Subsidiary; or (iv) transfer any of its
property or assets to a Borrower or any Subsidiary, other than (i) with respect
to clauses (i) through (iv), those encumbrances or restrictions (A) contained in
any Loan Document, (B) contained in any other agreement that evidences Unsecured
Indebtedness containing encumbrances or restrictions on the actions described
above that are substantially similar to those contained in the Loan Documents.

 

Section 9.7.          Merger, Consolidation, Sales of Assets and Other
Arrangements.

 

The Borrowers shall not, and shall not permit any other Loan Party or any other
Subsidiary to: (i) enter into any transaction of merger or consolidation;
(ii) liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); or (iii) convey, sell, lease, sublease, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or substantially
all of its business or assets, whether now owned or hereafter acquired;
provided, however, that:

 

 80 

 

  

(a)          any of the actions described in the immediately preceding
clauses (i) through (iii) may be taken with respect to any Subsidiary or any
other Loan Party (other than a Borrower) so long as immediately prior to the
taking of such action, and immediately thereafter and after giving effect
thereto, no Default or Event of Default is or would be in existence;
notwithstanding the foregoing, any such Loan Party (other than a Borrower) may
enter into a transaction of merger pursuant to which such Loan Party is not the
survivor of such merger only if (i) the Borrower Representative shall have given
the Agent and the Lenders at least 10 Business Days’ prior written notice of
such merger, such notice to include a certification to the effect that
immediately prior, and after giving effect, to such action, no Default or Event
of Default is or would be in existence; (ii) if the survivor entity is a
Guarantor within 5 Business Days of consummation of such merger, the survivor
entity (if not already a Guarantor) shall have executed and delivered an
assumption agreement in form and substance reasonably satisfactory to the Agent
pursuant to which such survivor entity shall expressly assume all of such Loan
Party’s Obligations under the Loan Documents to which it is a party;
(iii) within 10 Business Days of consummation of such merger, the survivor
entity delivers to the Agent the following: (A) items of the type referred to in
Sections 5.1(a)(v) through (viii) with respect to the survivor entity as in
effect after consummation of such merger (if not previously delivered to the
Agent and still in effect), (B) copies of all documents entered into by such
Loan Party or the survivor entity to effectuate the consummation of such merger,
including, but not limited to, articles of merger and the plan of merger,
(C) copies, certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of such Loan Party or the survivor
entity, of all corporate and shareholder action authorizing such merger and
(D) copies of any filings with the Securities and Exchange Commission in
connection with such merger; and (iv) such Loan Party and the survivor entity
each takes such other action and delivers such other documents, instruments,
opinions and agreements as the Agent may reasonably request, including all
documents required in order for the Lenders to complete any due diligence
described in Section 12.13. below;

 

(b)          the Borrowers, the other Loan Parties and the other Subsidiaries
may lease and sublease their respective assets, as lessor or sublessor (as the
case may be), in the ordinary course of their business;

 

(c)          a Person may merge with and into a Borrower so long as (i) such
Borrower is the survivor of such merger, (ii) immediately prior to such merger,
and immediately thereafter and after giving effect thereto, no Default or Event
of Default is or would be in existence, and (iii) the Borrower Representative
shall have given the Agent and the Lenders at least 10 Business Days’ prior
written notice of such merger, such notice to include a certification as to the
matters described in the immediately preceding clause (ii) (except that such
prior notice shall not be required in the case of the merger of a Subsidiary
with and into a Borrower); and

 

(d)          the Borrowers and their Subsidiaries may sell, transfer or dispose
of assets among themselves.

 

Section 9.8.          Fiscal Year.

 

The Trust shall not change its fiscal year from that in effect as of the
Agreement Date.

 

Section 9.9.          Use of Proceeds; Letters of Credit.

 

The Borrowers shall not, and shall not permit any other Loan Party or any other
Subsidiary, to use any part of the proceeds of any Loan or the issuance of any
Letter of Credit for the purpose of buying or carrying “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or to extend credit to others for the purpose of purchasing or carrying any such
margin stock. The Borrowers shall not, and shall not permit any other Loan Party
or Subsidiary to, use any proceeds of any Loan or have issued any Letter of
Credit in any manner which would violate Anti-Corruption Laws, Anti-Terrorism
Laws or applicable Sanctions.

 

 81 

 

  

Section 9.10.         Modifications of Organizational Documents.

 

The Borrowers shall not, and shall not permit any other Loan Party or any other
Subsidiary to, amend, supplement, restate or otherwise modify its articles or
certificate of incorporation, by-laws, operating agreement, declaration of
trust, partnership agreement or other applicable organizational document if such
amendment, supplement, restatement or other modification could reasonably be
expected to have a Material Adverse Effect.

 

Section 9.11.         Transactions with Affiliates.

 

The Borrowers shall not, and shall not permit any other Loan Party or any other
Subsidiary to, permit to exist or enter into, any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate (other than a Loan Party), except transactions in
the ordinary course of and pursuant to the reasonable requirements of the
business of such Borrower, other Loan Party or other Subsidiary and upon fair
and reasonable terms which are no less favorable to such Borrower, other Loan
Party or other Subsidiary than would be obtained in a comparable arm’s length
transaction with a Person that is not an Affiliate.

 

Section 9.12.         ERISA Exemptions.

 

The Borrowers shall not, and shall not permit any other Loan Party or any other
Subsidiary to, permit any of its respective assets to become or be deemed to be
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder.

 

ARTICLE X. - DEFAULT 



 

Section 10.1.          Events of Default.

 

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

 

(a)          Default in Payment of Principal. Any Borrower shall fail to pay
when due (whether upon demand, at maturity, by reason of acceleration or
otherwise) the principal of any of the Loans, or any Reimbursement Obligation.

 

(b)          Default in Payment of Interest and Other Obligations. Any Borrower
shall fail to pay when due any interest on any of the Loans or any of the other
payment Obligations owing by the Borrowers under this Agreement or any other
Loan Document, or any other Loan Party shall fail to pay when due any payment
Obligation owing by such other Loan Party under any Loan Document to which it is
a party, and such failure shall continue for a period of 5 Business Days.

 

(c)          Default in Performance. (i) Any Borrower shall fail to perform or
observe any term, covenant, condition or agreement contained in the third
sentence of Section 2.5.(b), in Section 8.4.(g) or in Article IX or (ii) any
Borrower or any other Loan Party shall fail to perform or observe any term,
covenant, condition or agreement contained in this Agreement or any other Loan
Document to which it is a party and not otherwise mentioned in this Section and
in the case of this clause (ii) only such failure shall continue for a period of
30 days after the earlier of (x) the date upon which a Responsible Officer of
any Borrower or such other Loan Party obtains actual knowledge of such failure
or (y) the date upon which any Borrower has received written notice of such
failure from the Agent.

 

(d)          Misrepresentations. Any written statement, representation or
warranty made or deemed made by or on behalf of any Borrower or any other Loan
Party under this Agreement or under any other Loan Document, or any amendment
hereto or thereto, or in any other writing or statement at any time furnished or
made or deemed made by or on behalf of any Borrower or any other Loan Party to
the Agent or any Lender, shall at any time prove to have been incorrect or
misleading, in light of the circumstances in which made or deemed made, in any
material respect when furnished or made or deemed made.

 

 82 

 

  

(e)          Indebtedness Cross-Default; Derivatives Contracts.

 

(i)          Any Borrower, any other Loan Party or any other Subsidiary shall
fail to pay when due and payable, within any applicable grace or cure period,
the principal of, or interest on, any Indebtedness (other than the Loans,
Reimbursement Obligations and Nonrecourse Indebtedness) having an aggregate
outstanding principal amount at the time of default, in each case individually
or in the aggregate with all other Indebtedness as to which such a failure
exists, of $50,000,000.00 or more (all such Indebtedness being referred to as
“Material Indebtedness”);

 

(ii)         (x) the maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness shall have been
required to be prepaid, repurchased, defeased or redeemed prior to the stated
maturity thereof;

 

(iii)        any other event shall have occurred and be continuing which permits
any holder or holders of Material Indebtedness, any trustee or agent acting on
behalf of such holder or holders or any other Person, to accelerate the maturity
of any such Material Indebtedness or require any such Material Indebtedness to
be prepaid, repurchased, defeased or redeemed prior to its stated maturity; or

 

(iv)        there occurs under any Derivatives Contract an “Early Termination
Date” (as defined in such Derivatives Contract) resulting from (A) any event of
default under such Derivatives Contract as to which any Loan Party is the
Defaulting Party (as defined in such Derivatives Contract) or (B) any
Termination Event (as so defined) under such Derivatives Contract as to which
any Loan Party is an Affected Party (as so defined) and, in either event, the
Derivatives Termination Value owed by any Loan Party as a result thereof is
$50,000,000.00 or more.

 

(f)          Voluntary Bankruptcy Proceeding. Any Borrower, any other Loan Party
or any other Subsidiary (other than a Subsidiary that, together with all other
Subsidiaries then subject to a bankruptcy proceeding or other proceeding or
condition described in this subsection or the immediately following subsection,
does not account for more than $50,000,000.00 of Capitalized Value) shall:
(i) commence a voluntary case under the Bankruptcy Code of 1978, as amended, or
other federal bankruptcy laws (as now or hereafter in effect); (ii) file a
petition seeking to take advantage of any other Applicable Laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or adjustment of debts; (iii) consent to, or fail to contest in a
timely and appropriate manner, any petition filed against it in an involuntary
case under such bankruptcy laws or other Applicable Laws or consent to any
proceeding or action described in the immediately following subsection;
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign; (v) admit in writing its inability to pay its
debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

 

 83 

 

  

(g)          Involuntary Bankruptcy Proceeding. A case or other proceeding shall
be commenced against any Borrower, any other Loan Party or any other Subsidiary
(other than a Subsidiary that, together with all other Subsidiaries then subject
to a bankruptcy proceeding or other proceeding or condition described in this
subsection or the immediately preceding subsection, does not account for more
than $50,000,000.00 of Capitalized Value) in any court of competent jurisdiction
seeking: (i) relief under the Bankruptcy Code of 1978, as amended, or other
federal bankruptcy laws (as now or hereafter in effect) or under any other
Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; or (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of such
Person, or of all or any substantial part of the assets, domestic or foreign, of
such Person, and in the case of either clause (i) or (ii), such case or
proceeding shall continue undismissed or unstayed for a period of 60 consecutive
calendar days, or an order granting the remedy or other relief requested in such
case or proceeding against such Borrower, such other Loan Party or such other
Subsidiary (including, but not limited to, an order for relief under such
Bankruptcy Code or such other federal bankruptcy laws) shall be entered.

 

(h)          Litigation; Enforceability. Any Borrower or any other Loan Party
shall (or shall attempt to) disavow, revoke or terminate any Loan Document to
which it is a party or shall otherwise challenge or contest in any action, suit
or proceeding in any court or before any Governmental Authority the validity or
enforceability of any Loan Document, or any Loan Document shall cease to be in
full force and effect (except as a result of the express terms thereof).

 

(i)          Judgment. A judgment or order for the payment of money or for an
injunction or other non-monetary relief shall be entered against any Borrower,
any other Loan Party, or any other Subsidiary by any court or other tribunal and
(i) such judgment or order shall continue for a period of 60 days without being
paid, stayed or dismissed through appropriate appellate proceedings and
(ii) either (A) the amount of such judgment or order for which insurance has not
been acknowledged in writing by the applicable insurance carrier (or the amount
as to which the insurer has denied liability) exceeds, individually or together
with all other such outstanding judgments or orders entered against (x) in the
case of the Borrowers and the other Loan Parties, $25,000,000.00 or (y) in the
case of the other Subsidiaries, $50,000,000.00 or (B) in the case of an
injunction or other non-monetary relief, such injunction, judgment or order
could reasonably be expected to have a Material Adverse Effect.

 

(j)          Attachment. A warrant, writ of attachment, execution or similar
process shall be issued against any property of any Borrower, any other Loan
Party or any other Subsidiary which (i) exceeds, individually or together with
all other such warrants, writs, executions and processes, (x) against the
Borrowers and other Loan Parties, $25,000,000.00 in amount or (y) against the
other Subsidiaries, $50,000,000.00 in amount, and in any such case such warrant,
writ, execution or process shall not be discharged, vacated, stayed or bonded
for a period of 60 days; provided, however, that if a bond has been issued in
favor of the claimant or other Person obtaining such warrant, writ, execution or
process, the issuer of such bond shall execute a waiver or subordination
agreement in form and substance satisfactory to the Agent pursuant to which the
issuer of such bond subordinates its right of reimbursement, contribution or
subrogation to the Obligations and waives or subordinates any Lien it may have
on the assets of any Loan Party.

 

(k)          ERISA.

 

(i)          Any ERISA Event shall have occurred that results or could
reasonably be expected to result in liability to any member of the ERISA Group
aggregating in excess of $50,000,000.00; or

 

(ii)         The “benefit obligation” of all Plans exceeds the “fair market
value of plan assets” for such Plans by more than $50,000,000.00, all as
determined, and with such terms defined, in accordance with FASB ASC 715.

 

 84 

 

 



(l)          Loan Documents. An Event of Default (as defined therein) shall
occur under any of the other Loan Documents.

 

(m)          Change of Control.

 

(i)          Any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), is or becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, except that a Person will be deemed to have
“beneficial ownership” of all securities that such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 20.0% of the total voting power
of the then outstanding voting stock of the Trust other than Vornado Realty
Trust and/or a “group” of which Vornado Realty Trust is a member; or

 

(ii)         During any period of 12 consecutive months ending after the
Agreement Date, individuals who at the beginning of any such 12-month period
constituted the Board of Trustees of the Trust (together with any new trustees
whose election by such Board or whose nomination for election by the
shareholders of the Trust was approved by a vote of a majority of the trustees
then still in office who were either trustees at the beginning of such period or
whose election or nomination for election was previously so approved) cease for
any reason to constitute a majority of the Board of Trustees of the Trust then
in office.

 

Section 10.2.          Remedies Upon Event of Default.

 

Upon the occurrence of an Event of Default the following provisions shall apply:

 

(a)          Acceleration; Termination of Facilities.

 

(i)          Automatic. Upon the occurrence of an Event of Default specified in
Section 10.1(f) or 10.1(g), (A)(1) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, (2) an amount equal to the
Stated Amount of all Letters of Credit outstanding as of the date of the
occurrence of such Event of Default for deposit into the Collateral Account
pursuant to Section 2.15. and (3) all of the other Obligations, including, but
not limited to, the other amounts owed to the Lenders, the Swingline Lender and
the Agent under this Agreement, the Notes or any of the other Loan Documents
shall become immediately and automatically due and payable without presentment,
demand, protest, or other notice of any kind, all of which are expressly waived
by the Borrowers on behalf of themselves and the other Loan Parties and (B) all
of the Commitments, the obligation of the Lenders to make Loans, the Swingline
Commitment, the obligation of the Swingline Lender to make Swingline Loans and
the obligation of the Agent to issue Letters of Credit hereunder shall all
immediately and automatically terminate.

 

(ii)         Optional. If any other Event of Default shall exist, the Agent
shall at the direction of the Requisite Lenders: (A) declare (1) the principal
of, and accrued interest on, the Loans and the Notes at the time outstanding,
(2) an amount equal to the Stated Amount of all Letters of Credit outstanding as
of the date of the occurrence of such Event of Default for deposit into the
Collateral Account pursuant to Section 2.15. and (3) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Agent under this Agreement, the Notes or any of the other Loan
Documents to be forthwith due and payable, whereupon the same shall immediately
become due and payable without presentment, demand, protest or other notice of
any kind, all of which are expressly waived by the Borrowers on behalf of
themselves and the other Loan Parties and (B) terminate the Commitments, the
Swingline Commitment and the obligation of the Lenders to make Loans and the
obligation of the Agent to issue Letters of Credit hereunder.

 

 85 

 

  

(b)          Loan Documents. The Requisite Lenders may direct the Agent to, and
the Agent if so directed shall, exercise any and all of its rights under any and
all of the other Loan Documents.

 

(c)          Applicable Law. The Requisite Lenders may direct the Agent to, and
the Agent if so directed shall, exercise all other rights and remedies it may
have under any Applicable Law.

 

(d)          Appointment of Receiver. To the extent permitted by Applicable Law,
the Agent and the Lenders shall be entitled to the appointment of a receiver for
the assets and properties of the Loan Parties and the Property Subsidiaries,
without notice of any kind whatsoever and without regard to the adequacy of any
security for the Obligations or the solvency of any party bound for its payment,
to take possession of all or any portion of the business operations of the Loan
Parties and the Property Subsidiaries and to exercise such power as the court
shall confer upon such receiver.

 

Section 10.3.          Remedies Upon Default.

 

Upon the occurrence of a Default specified in Section 10.1(g), the Commitments,
the Swingline Commitment and the obligation of the Agent to issue Letters of
Credit shall immediately and automatically terminate.

 

Section 10.4.          Allocation of Proceeds.

 

If (i) an Event of Default exists, (ii) the maturity of any of the Obligations
has been accelerated, or (iii) the Termination Date for a Class of Loans has
occurred, all payments received by the Agent under any of the Loan Documents, in
respect of any principal of or interest on the Obligations or any other amounts
payable by the Borrowers or the other Loan Parties hereunder or thereunder,
shall be applied in the following order and priority:

 

(a)          to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Agent in its capacity as such, the Agent, in its capacity as the issuer of
Letters or Credit, and the Swingline Lender in its capacity as such, ratably
among the Administrative Agent and Swingline Lender in proportion to the
respective amounts described in this clause (a) payable to them;

 

(b)          to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause (b)
payable to them;

 

(c)          to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Swingline Loans;

 

(d)          to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and Reimbursement Obligations, ratably among
the Lenders and the Agent in proportion to the respective amounts described in
this clause (d) payable to them;

 

(e)          to payment of that portion of the Obligations constituting unpaid
principal of the Swingline Loans;

 

 86 

 

  

(f)          to payment of that portion of the Obligations constituting unpaid
principal of all Loans, Reimbursement Obligations and other Letter of Credit
Liabilities, to be applied for the ratable benefit of the Lenders; provided,
however, to the extent that any amounts available for distribution pursuant to
this subsection are attributable to the issued but undrawn amount of an
outstanding Letter of Credit, such amounts shall be paid to the Agent for
deposit into the Collateral Account;

 

(g)          to payment of all other Obligations and other amounts due and owing
by the Borrowers and the other Loan Parties under any of the Loan Documents, if
any, to be applied for the ratable benefit of the Lenders; and

 

(h)          any amount remaining after application as provided above, shall be
paid to the Borrowers or whomever else may be legally entitled thereto.

 

Section 10.5.          Performance by Agent.

 

If any Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Agent may, after notice
to the Borrower Representative, perform or attempt to perform such covenant,
duty or agreement on behalf of such Borrower or other Loan Party after the
expiration of any cure or grace periods set forth herein. In such event, the
Borrowers shall, at the request of the Agent, promptly pay any amount reasonably
expended by the Agent in such performance or attempted performance to the Agent,
together with interest thereon at the applicable Post-Default Rate from the date
of such expenditure until paid. Notwithstanding the foregoing, neither the Agent
nor any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of any Borrower or any other Loan Party under this
Agreement or any other Loan Document.

 

Section 10.6.          Rights Cumulative.

 

(a)          Generally. The rights and remedies of the Agent and the Lenders
under this Agreement and each of the other Loan Documents shall be cumulative
and not exclusive of any rights or remedies which any of them may otherwise have
under Applicable Law. In exercising their respective rights and remedies the
Agent and the Lenders may be selective and no failure or delay by the Agent or
any of the Lenders in exercising any right shall operate as a waiver of it, nor
shall any single or partial exercise of any power or right preclude its other or
further exercise or the exercise of any other power or right.

 

(b)          Enforcement by Agent. Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the authority to enforce rights
and remedies hereunder and under the other Loan Documents against the Loan
Parties or any of them shall be vested exclusively in, and all actions and
proceedings at law in connection with such enforcement shall be instituted and
maintained exclusively by, the Agent in accordance with Article XI. for the
benefit of all the Lenders; provided that the foregoing shall not prohibit (i)
the Agent from exercising on its own behalf the rights and remedies that inure
to its benefit (solely in its capacity as Agent) hereunder and under the other
Loan Documents, (ii) the Swingline Lender from exercising the rights and
remedies that inure to its benefit (solely in its capacity as the Swingline
Lender, as the case may be) hereunder or under the other Loan Documents, (iii)
any Lender from exercising setoff rights in accordance with Section 12.3.
(subject to the terms of Section 3.3.), or (iv) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as Agent
hereunder and under the other Loan Documents, then (x) the Requisite Lenders
shall have the rights otherwise ascribed to the Agent pursuant to Article XI.
and (y) in addition to the matters set forth in clauses (ii) and (iv) of the
preceding proviso and subject to Section 3.3., any Lender may, with the consent
of the Requisite Lenders, enforce any rights and remedies available to it and as
authorized by the Requisite Lenders.

 

 87 

 

  

Section 10.7.          Marshaling; Payments Set Aside.

 

None of the Agent or any Lender shall be under any obligation to marshal any
assets in favor of any Loan Party or any other party or against or in payment of
any or all of the Obligations. To the extent that any Loan Party makes a payment
or payments to the Agent or any Lender, or the Agent or any Lender enforce any
Liens or exercise their rights of setoff, and such payment or payments or the
proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such recovery, the Obligations, or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

 

Section 10.8.          Rescission of Acceleration by Requisite Lenders.

 

If at any time after acceleration of the maturity of the Loans and the other
Obligations, the Borrowers shall pay all arrears of interest and all payments on
account of principal of the Obligations which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Requisite Lenders and, if applicable, the Lenders required to waive a Default or
Event of Default under Section 12.6.(b)(xiv), then by written notice to the
Borrower Representative, the Requisite Lenders and, if applicable, the Lenders
required to waive a Default or Event of Default under Section 12.6.(b)(xiv) may
elect, in the sole discretion of such Requisite Lenders and if applicable, the
Lenders required to waive a Default or Event of Default under Section
12.6.(b)(xiv), to rescind and annul the acceleration and its consequences. The
provisions of the preceding sentence are intended merely to bind all of the
Lenders to a decision which may be made at the election of the Requisite
Lenders, and if applicable, the Lenders required to waive a Default or Event of
Default under Section 12.6.(b)(xiv) and are not intended to benefit the
Borrowers and do not give the Borrowers the right to require the Lenders to
rescind or annul any acceleration hereunder, even if the conditions set forth
herein are satisfied.

 

 88 

 

  

ARTICLE XI. - THE AGENT

 

Section 11.1.          Authorization and Action.

 

Each Lender hereby appoints and authorizes the Agent to take such action as
contractual representative on such Lender’s behalf and to exercise such powers
under this Agreement and the other Loan Documents as are specifically delegated
to the Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto. Not in limitation of the foregoing, each Lender
authorizes and directs the Agent to enter into the Loan Documents for the
benefit of the Lenders. Each Lender hereby agrees that, except as otherwise set
forth herein, any action taken by the Requisite Lenders in accordance with the
provisions of this Agreement or the Loan Documents, and the exercise by the
Requisite Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders. Nothing herein shall be construed to deem the
Agent a trustee or fiduciary for any Lender or to impose on the Agent duties or
obligations other than those expressly provided for herein. Without limiting the
generality of the foregoing, the use of the terms “Administrative Agent”,
“Agent”, “agent” and similar terms in the Loan Documents with reference to the
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any Applicable Law. Instead, use of
such terms is merely a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties. The Agent will promptly forward to such Lender copies or, where
appropriate, originals of the documents delivered to the Agent pursuant to this
Agreement or the other Loan Documents. The Agent will also furnish to any
Lender, upon the request of such Lender, a copy of any certificate or notice
furnished to the Agent by any Borrower, any other Loan Party or any other
Affiliate of any Borrower, pursuant to this Agreement or any other Loan Document
not already delivered to such Lender pursuant to the terms of this Agreement or
any such other Loan Document. As to any matters not expressly provided for by
the Loan Documents (including, without limitation, enforcement or collection of
any of the Obligations), the Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Requisite Lenders (or all of the Lenders if
explicitly required under any other provision of this Agreement), and such
instructions shall be binding upon all Lenders and all holders of any of the
Obligations; provided, however, that, notwithstanding anything in this Agreement
to the contrary, the Agent shall not be required to take any action which
exposes the Agent to personal liability or which is contrary to this Agreement
or any other Loan Document or Applicable Law. Not in limitation of the
foregoing, the Agent shall not exercise any right or remedy it or the Lenders
may have under any Loan Document upon the occurrence of a Default or an Event of
Default unless the Requisite Lenders (or all of the Lenders if explicitly
required under any provision of this Agreement) have so directed the Agent to
exercise such right or remedy. Without limiting the foregoing, no Lender shall
have any right of action whatsoever against the Agent as a result of the Agent
acting or refraining from acting under this Agreement or any of the other Loan
Documents in accordance with the instructions of the Requisite Lenders, or where
applicable, all the Lenders.

 

Section 11.2.          Agent’s Reliance, Etc.

 

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or not taken by it
under or in connection with this Agreement or any other Loan Document, except
for its or their own gross negligence or willful misconduct in connection with
its duties expressly set forth herein or therein as determined by a court of
competent jurisdiction in a final non-appealable judgment. Without limiting the
generality of the foregoing, the Agent: (a) may treat the payee of any Note as
the holder thereof until the Agent receives written notice of the assignment or
transfer thereof signed by such payee and in form satisfactory to the Agent;
(b) may consult with legal counsel (including its own counsel or counsel for the
Borrowers or any other Loan Party), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts. Neither the Agent nor any of its directors, officers,
agents, employees or counsel: (a) makes any warranty or representation to any
Lender or any other Person, or shall be responsible to any Lender or any other
Person for any statement, warranty or representation made or deemed made by any
Borrower, any other Loan Party or any other Person in or in connection with this
Agreement or any other Loan Document; (b) shall have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or any other Loan Document or the satisfaction of
any conditions precedent under this Agreement or any Loan Document on the part
of the Borrowers or other Persons (except for the delivery to it of any
certificate or document specifically required to be delivered to it pursuant to
Section 5.1 or that is a condition to a Credit Event) or inspect the property,
books or records of the Borrowers or any other Person; (c) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document, any other instrument or document furnished pursuant thereto or
any collateral covered thereby or the perfection or priority of any Lien in
favor of the Agent on behalf of the Lenders in any such collateral; (d) shall
have any liability in respect of any recitals, statements, certifications,
representations or warranties contained in any of the Loan Documents or any
other document, instrument, agreement, certificate or statement delivered in
connection therewith; and (e) shall incur any liability under or in respect of
this Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone or
telecopy) believed by it to be genuine and signed, sent or given by the proper
party or parties. Unless set forth in writing to the contrary, the making of its
initial Loan by a Lender shall constitute a certification by such Lender to the
Agent and the other Lenders that the Borrowers have satisfied the conditions
precedent for initial Loans set forth in Sections 5.1. and 5.2. that have not
previously been waived by the Lenders. The Agent may execute any of its duties
under the Loan Documents by or through agents, employees or attorneys-in-fact
and shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct in the selection of such agent or attorney-in-fact as determined by a
court of competent jurisdiction in a final non-appealable judgment.

 

 89 

 

  

Section 11.3.          Notice of Defaults.

 

The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default unless the Agent has received notice from a Lender
or the Borrower Representative or any other Borrower referring to this
Agreement, describing with reasonable specificity such Default or Event of
Default and stating that such notice is a “notice of default.” If any Lender
(excluding the Lender which is also serving as the Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Agent such a “notice
of default.” Further, if the Agent receives such a “notice of default”, the
Agent shall give prompt notice thereof to the Lenders.

 

Section 11.4.          Agent as Lender.

 

The Lender acting as Agent shall have the same rights and powers as a Lender
under this Agreement or any other Loan Document as any other Lender and may
exercise the same as though it were not the Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include the Lender acting
as Agent in each case in its individual capacity. Such Lender and its Affiliates
may each accept deposits from, maintain deposits or credit balances for, invest
in, lend money to, act as trustee under indentures of, serve as financial
advisor to, and generally engage in any kind of business with the Borrowers, any
other Loan Party or any other Affiliate thereof as if it were any other bank and
without any duty to account therefor to the other Lenders. Further, the Agent
and any Affiliate may accept fees and other consideration from the Borrower for
services in connection with this Agreement or otherwise without having to
account for the same to the other Lenders. The Lenders acknowledge that,
pursuant to such activities, the Lender acting as Agent or its Affiliates may
receive information regarding the Borrowers, other Loan Parties, other
Subsidiaries and other Affiliates (including information that may be subject to
confidentiality obligations in favor of such Person) and acknowledge that the
Agent shall be under no obligation to provide such information to them.

 

Section 11.5.          Approvals of Lenders.

 

All communications from the Agent to any Lender requesting such Lender’s
determination, consent, approval or disapproval (a) shall be given in the form
of a written notice to such Lender, (b) shall be accompanied by a description of
the matter or issue as to which such determination, approval, consent or
disapproval is requested, or shall advise such Lender where information, if any,
regarding such matter or issue may be inspected, or shall otherwise describe the
matter or issue to be resolved, and (c) shall include, if reasonably requested
by such Lender and to the extent not previously provided to such Lender, written
materials and a summary of all oral information provided to the Agent by the
Borrowers in respect of the matter or issue to be resolved. Each Lender shall
reply promptly, but in any event within 10 Business Days (or such lesser or
greater period as may be specifically required under the Loan Documents) of
receipt of such communication. Except as otherwise provided in this Agreement,
unless a Lender shall give written notice to the Agent that it specifically
objects to the requested determination within the applicable time period for
reply, such Lender shall be deemed to have conclusively approved of or consented
to such recommendation or determination.

 

 90 

 

 

 Section 11.6.          Lender Credit Decision, Etc.

 

Each Lender expressly acknowledges and agrees that neither the Agent nor any of
its officers, directors, employees, agents, counsel, attorneys-in-fact or other
affiliates has made any representations or warranties as to the financial
condition, operations, creditworthiness, solvency or other information
concerning the business or affairs of any Borrower, any other Loan Party, any
Subsidiary or any other Person to such Lender and that no act by the Agent
hereafter taken, including any review of the affairs of any Borrower, any other
Loan Party or any other Subsidiary, shall be deemed to constitute any such
representation or warranty by the Agent to any Lender. Each Lender acknowledges
that it has made its own credit and legal analysis and decision to enter into
this Agreement and the transactions contemplated hereby, independently and
without reliance upon the Agent, any other Lender or counsel to the Agent, or
any of their respective officers, directors, employees and agents, and based on
the financial statements of the Trust, the Subsidiaries or any other Affiliate
thereof, and inquiries of such Persons, its independent due diligence of the
business and affairs of the Trust, the other Loan Parties, the Subsidiaries and
other Persons, its review of the Loan Documents, the legal opinions required to
be delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent,
any other Lender or counsel to the Agent or any of their respective officers,
directors, employees and agents, and based on such review, advice, documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under the Loan Documents. The Agent
shall not be required to keep itself informed as to the performance or
observance by any Borrower or any other Loan Party of the Loan Documents or any
other document referred to or provided for therein or to inspect the properties
or books of, or make any other investigation of, any Borrower, any other Loan
Party or any other Subsidiary. Except for notices, reports and other documents
and information expressly required to be furnished to the Lenders by the Agent
under this Agreement or any of the other Loan Documents, the Agent shall have no
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, financial and other
condition or creditworthiness of any Borrower, any other Loan Party or any other
Affiliate thereof which may come into possession of the Agent, or any of its
officers, directors, employees, agents, attorneys-in-fact or other affiliates;
provided Agent, shall, upon any Lender’s request and at such Lender’s expense,
provide copies of any such material received by Agent from the Borrowers related
to the Facility. Each Lender acknowledges that the Agent’s legal counsel in
connection with the transactions contemplated by this Agreement is only acting
as counsel to the Agent and is not acting as counsel to such Lender.

 

 91 

 

  

Section 11.7.          Indemnification of Agent.

 

Each Lender agrees to indemnify the Agent (to the extent not reimbursed by the
Borrowers and without limiting the obligation of the Borrowers to do so) pro
rata in accordance with such Lender’s respective Pro Rata Share, from and
against any and all actual out-of-pocket liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, reasonable out-of-pocket costs
and expenses, or disbursements of any kind or nature whatsoever which may at any
time be imposed on, incurred by, or asserted against the Agent (in its capacity
as Agent but not as a Lender) in any way relating to or arising out of the Loan
Documents, any transaction contemplated hereby or thereby or any action taken or
omitted by the Agent under the Loan Documents (collectively, “Indemnifiable
Amounts”); provided, however, that no Lender shall be liable for any portion of
such Indemnifiable Amounts to the extent resulting from the Agent’s gross
negligence, willful misconduct or breach of this Agreement as determined by a
court of competent jurisdiction in a final, non-appealable judgment or if the
Agent fails to follow the written direction of the Requisite Lenders (or all of
the Lenders if expressly required hereunder) unless such failure results from
the Agent following the advice of counsel to the Agent of which advice the
Lenders have received notice. Without limiting the generality of the foregoing
but subject to the preceding proviso, each Lender agrees to reimburse the Agent
(to the extent not reimbursed by the Borrowers and without limiting the
obligation of the Borrowers to do so), promptly upon demand for its Pro Rata
Share of any out-of-pocket expenses (including reasonable counsel fees of the
counsel(s) of the Agent’s own choosing) incurred by the Agent in connection with
the preparation, negotiation, execution, or enforcement of, or legal advice with
respect to the rights or responsibilities of the parties under, the Loan
Documents, any suit or action brought by the Agent to enforce the terms of the
Loan Documents and/or collect any Obligations, any “lender liability” suit or
claim brought against the Agent and/or the Lenders, and any claim or suit
brought against the Agent, and/or the Lenders arising under any Environmental
Laws. Such out-of-pocket expenses (including counsel fees) shall be advanced by
the Lenders on the request of the Agent notwithstanding any claim or assertion
that the Agent is not entitled to indemnification hereunder upon receipt of an
undertaking by the Agent that the Agent will reimburse the Lenders if it is
actually and finally determined by a court of competent jurisdiction that the
Agent is not so entitled to indemnification. The agreements in this Section
shall survive the payment of the Loans and all other amounts payable hereunder
or under the other Loan Documents and the termination of this Agreement. If the
Borrowers shall reimburse the Agent for any Indemnifiable Amount following
payment by any Lender to the Agent in respect of such Indemnifiable Amount
pursuant to this Section, the Agent shall share such reimbursement on a ratable
basis with each Lender making any such payment.

 

Section 11.8.          Successor Agent.

 

The Agent may resign at any time as Agent under the Loan Documents by giving
written notice thereof to the Lenders and the Borrower Representative. The Agent
may be removed as Agent under the Loan Documents for good cause by all of the
Lenders (other than the Lender then acting as Agent) upon 30-days’ prior written
notice to the Agent. Upon any such resignation or removal, the Requisite Lenders
(other than the Lender then acting as Agent, in the case of the removal of the
Agent under the immediately preceding sentence) shall have the right to appoint
a successor Agent which appointment shall, provided no Default or Event of
Default exists, be subject to the Borrower Representative’s approval, which
approval shall not be unreasonably withheld or delayed (except that the Borrower
Representative shall, in all events, be deemed to have approved each Lender and
its affiliates as a successor Agent). If no successor Agent shall have been so
appointed in accordance with the immediately preceding sentence, and shall have
accepted such appointment, within 30 days after the resigning Agent’s giving of
notice of resignation or the Lenders’ removal of the resigning Agent, then the
resigning or removed Agent may, on behalf of the Lenders, appoint a successor
Agent, which shall be a Lender, if any Lender shall be willing to serve, and
otherwise shall be a commercial bank having total combined assets of at least
$50,000,000,000.00. Upon the acceptance of any appointment as Agent hereunder by
a successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring or
removed Agent, and the retiring or removed Agent shall be discharged from its
duties and obligations under the Loan Documents. Such successor Agent shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or shall make other arrangements
satisfactory to the current Agent, in either case, to assume effectively the
obligations of the current Agent with respect to such Letters of Credit. Any
resignation by, or removal of, an Agent shall also constitute the resignation or
removal of such Lender as the Swingline Lender. After any Agent’s resignation or
removal hereunder as Agent, the provisions of this Article XI shall continue to
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under the Loan Documents.

 

 92 

 

  

Section 11.9.          Titled Agents.

 

Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, or for any duties as
an agent hereunder for the Lenders. The titles of “Arrangers”, “Syndication
Agent” and “Documentation Agent” are solely honorific and imply no fiduciary
responsibility on the part of the Titled Agents to the Agent, the Borrowers or
any Lender and the use of such titles does not impose on the Titled Agents any
duties or obligations greater than those of any other Lender or entitle the
Titled Agents to any rights other than those to which any other Lender is
entitled.

 

ARTICLE XII. - MISCELLANEOUS

  

Section 12.1.          Notices.

 

Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered as follows:

 

If to a Borrower:

 

Lexington Realty Trust
One Penn Plaza, Suite 4015
New York, New York 10119
Attn: Patrick Carroll
Telephone:       (212) 692-7215
Telecopy:         (212) 594-6600

 

With a copy to:

 

Paul Hastings LLP
75 East 55th Street
New York, New York 10022
Attention:        Michael K. Chernick, Esquire
Telephone:      (212) 318-6065
Telecopy:        (212) 230-7639

 

 93 

 

  

If to the Agent:

 

KeyBank, National Association
1200 Abernathy Road NE
Suite 1500
Atlanta, Georgia 30328

Attn: Tayven Hike
Telephone:        (770) 510-2100
Telecopy:          (770) 510-2195

 

If to a Lender:

 

To such Lender’s address or telecopy number, as applicable, set forth on its
signature page hereto or in the applicable Assignment and Assumption Agreement;

 

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided a Lender shall only be required to give notice of any such
other address to the Agent and the Borrower Representative. All such notices and
other communications shall be effective: (i) if mailed, when received; (ii) if
telecopied, when transmitted; (iii) if hand delivered or sent by overnight
courier, when delivered; or (iv) if delivered in accordance with Section 12.14.
to the extent applicable; provided, however, that, in the case of the
immediately preceding clauses (i), (ii) and (iii), non-receipt of any
communication as of the result of any change of address of which the sending
party was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication. Notwithstanding the immediately preceding
sentence, all notices or communications sent to the Agent or any Lender under
Article II shall be effective only when actually received by the intended
addressee. Neither the Agent nor any Lender shall incur any liability to the
Borrowers or any other Loan Party (nor shall the Agent incur any liability to
the Lenders) for acting upon any telephonic notice referred to in this Agreement
which the Agent or such Lender, as the case may be, believes in good faith to
have been given by a Person authorized to deliver such notice or for otherwise
acting in good faith hereunder. Failure of a Person designated to get a copy of
a notice to receive such copy shall not affect the validity of notice properly
given to any other Person.

 

Section 12.2.          Expenses.

 

The Borrowers agree (a) to pay or reimburse the Agent and the Joint Lead
Arrangers for all of the reasonable out-of-pocket costs and expenses actually
incurred in connection with the preparation, negotiation, execution, delivery
and administration of, and any amendment, supplement or modification to, any of
the Loan Documents (including due diligence expenses and travel expenses
relating to closing), and the consummation of the transactions contemplated
thereby, including the reasonable fees and disbursements of counsel to the Agent
and the Joint Lead Arrangers and costs and expenses in connection with the use
of IntraLinks, Inc. or other similar information transmission systems in
connection with the Loan Documents, and of the Agent in obtaining CUSIP numbers,
limited in the case of attorneys’ fees, to the actual reasonable and documented
fees, charges and disbursements of one legal counsel (absent a conflict of
interest, in which case, one additional counsel may be engaged), and, if
necessary, of one local counsel in any relevant jurisdiction, (b) to pay or
reimburse the Agent and the Lenders for all their reasonable costs and expenses
actually incurred in connection with the enforcement or preservation of any
rights under the Loan Documents in connection with the enforcement or
preservation of any rights under the Loan Documents, and any payments in
indemnification or otherwise payable by the Lenders to the Agent pursuant to the
Loan Documents, (c) to pay, and indemnify and hold harmless the Agent and the
Lenders from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any failure to pay or delay in paying,
documentary, stamp, excise and other similar taxes, if any, which may be payable
or determined to be payable in connection with the execution and delivery of any
of the Loan Documents, or consummation of any amendment, supplement or
modification of, or any waiver or consent under or in respect of, any Loan
Document and (d) to the extent not already covered by any of the preceding
subsections, to pay or reimburse the Agent and the Lenders for all their costs
and expenses incurred in connection with any bankruptcy or other proceeding of
the type described in Section 10.1(f) or 10.1(g), including the reasonable fees
and disbursements of counsel, whether such fees and expenses are incurred prior
to, during or after the commencement of such proceeding or the confirmation or
conclusion of any such proceeding. If the Borrowers shall fail to pay any
amounts required to be paid by them pursuant to this Section, the Agent and/or
the Lenders may pay such amounts on behalf of the Borrowers and either deem the
same to be Loans outstanding hereunder or otherwise Obligations owing hereunder.
Upon the written request of the Borrower Representative, the Agent or any Lender
requesting payment of any amounts under this Section shall provide the Borrowers
with a statement setting forth in reasonable detail the basis for requesting
such amounts.

 

 94 

 

  

Section 12.3.          Setoff.

 

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the Agent,
each Lender and each Participant is hereby authorized by each Borrower, at any
time or from time to time while an Event of Default exists, without prior notice
to any Borrower or to any other Person, any such notice being hereby expressly
waived, but in the case of a Lender or Participant subject to receipt of the
prior written consent of the Requisite Lenders exercised in their sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Agent, such Lender or any
Affiliate of the Agent or such Lender, to or for the credit or the account of
any Borrower against and on account of any of the Obligations, irrespective of
whether or not any or all of the Loans and all other Obligations have been
declared to be, or have otherwise become, due and payable as permitted by
Section 10.2., and although such obligations shall be contingent or unmatured.
Notwithstanding anything to the contrary in this Section, if any Defaulting
Lender shall exercise any such right of setoff, all amounts so set off shall be
paid over immediately to the Agent for further application in accordance with
the provisions of Section 3.11. and, pending such payment, shall be segregated
by such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent and the Lenders.

 

Section 12.4.          Litigation; Jurisdiction; Other Matters; Waivers.

 

(a)          EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG THE BORROWERS, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED
ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND
EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE LENDERS, THE AGENT AND THE BORROWERS HEREBY WAIVES ITS RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR
TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY OTHER LOAN DOCUMENT OR BY
REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG
THE BORROWERS, THE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO
ANY OF THE LOAN DOCUMENTS.

 

 95 

 

  

(b)          EACH OF THE BORROWERS, THE AGENT AND EACH LENDER HEREBY AGREES THAT
THE FEDERAL DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK AND ANY STATE
COURT LOCATED IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK, SHALL HAVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE
BORROWERS, THE AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO
THIS AGREEMENT, THE LOANS AND LETTERS OF CREDIT, THE NOTES OR ANY OTHER LOAN
DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM. THE BORROWERS AND EACH
OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN
ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR
DISPUTES. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT
SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM, AND EACH AGREES
NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION
SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT OR ANY
LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN
SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

 

(c)          THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.

 

Section 12.5.          Successors and Assigns.

 

(a)          Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Agent and each Lender, and no Lender may assign
or otherwise transfer any of its rights or obligations hereunder except (i) to
an Eligible Assignee in accordance with the provisions of the immediately
following subsection (b), (ii) by way of participation in accordance with the
provisions of the immediately following subsection (d) or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of the
immediately following subsection (f) (and, subject to the last sentence of the
immediately following subsection (b), any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in the immediately following subsection (d)
and, to the extent expressly contemplated hereby, the Related Parties of the
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)          Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

 96 

 

 

 





 

(i)        Minimum Amounts.

 

(A)        in the case of (w) an assignment of the entire remaining amount of an
assigning Lender’s Revolving Loan Commitment and/or Revolving Loans at the time
owing to it, (x) contemporaneous assignments to related Approved Funds that
equal at least the amount specified in the immediately following clause (B) in
the aggregate, (y) an assignment of the entire remaining amount of an assigning
Term Lender’s Term Loan Commitment or Term Loans of a Class at the time owing to
it, or (z) an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

(B)        in any case not described in the immediately preceding
subsection (A), the aggregate amount of a specific Class of Commitments (which
for this purpose includes outstanding Loans made by a Lender in respect of its
Commitment) or, if the applicable Class of Commitments is not then in effect,
the principal outstanding balance of the applicable Class of Loans of the
assigning Lender subject to each such assignment (in each case, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000 in the case
of any assignment of a Commitment or Loan (and may be integral multiples of
$500,000 in excess thereof), unless each of the Agent and, so long as no Default
or Event of Default shall exist, the Borrower Representative otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that if, after giving effect to such assignment, the amount of the
Commitment of the applicable Class held by such assigning Lender or the
outstanding principal balance of the Loans of the applicable Class of such
assigning Lender, as applicable, would be less than $5,000,000, then such
assigning Lender shall assign the entire amount of its Commitment and Loans at
the time owing to it; provided, further, that, notwithstanding the foregoing, a
Term Lender holding a particular Class of Term Loans may assign the entire
remaining amount of such Class of Term Loans without having to assign any other
Loan or Commitment or otherwise comply with this subsection (B).

 

(ii)        Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not (x) apply to rights in respect
of a Bid Rate Loan or (y) prohibit any Lender from assigning all or a portion of
its rights and obligations among separate Classes of Loans and Commitments on a
non-pro rata basis.

 

(iii)        Required Consents. No consent shall be required for any assignment
except to the extent required by clause (i)(B) of this subsection (b) and, in
addition:

 

(A)        the consent of the Borrower Representative (such consent not to be
unreasonably withheld or delayed) shall be required unless (x) a Default or
Event of Default shall exist at the time of such assignment or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower Representative shall be deemed to have consented to
any such assignment unless the Borrower Representative shall object thereto by
written notice to the Agent within 5 Business Days after having received notice
thereof;

 

 97 

 

 

(B)        the consent of the Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (x) a
Commitment of a Class if such assignment is to a Person that is not already a
Lender with a Commitment of such Class, an Affiliate of such a Lender or an
Approved Fund with respect to such a Lender or (y) a Term Loan to a Person who
is not a Lender, an Affiliate of a Lender or an Approved Fund; and

 

(C)        the consent of the Swingline Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of a Revolving Loan Commitment to a Person that is not already a
Revolving Lender.

 

(iv)        Assignment and Acceptance; Notes. The parties to each assignment
shall execute and deliver to the Agent an Assignment and Assumption, together
with a processing and recordation fee of $4,500 for each assignment (which fee
the Agent may, in its sole discretion, elect to waive), and the assignee, if it
is not a Lender, shall deliver to the Agent an Administrative Questionnaire. If
requested by the transferor Lender or the assignee, upon the consummation of any
assignment, the transferor Lender, the Agent and the Borrowers shall make
appropriate arrangements so that new Notes are issued to the assignee and such
transferor Lender, as appropriate.

 

(v)        No Assignment to Certain Persons. No such assignment shall be made to
(A) any Borrower or any of the Affiliates or Subsidiaries of any Borrower or
(B) to any Defaulting Lender or any of its Subsidiaries, or to any Person who,
upon becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

 

(vi)        No Assignment to Natural Persons. No such assignment shall be made
to a natural person.

 

(vii)        Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower Representative and the Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Agent, the Swingline Lender and each
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) (1) its full pro rata share of all Revolving Loans and
participations in Letters of Credit and Swingline Loans in accordance with its
Revolving Loan Commitment Percentage and (2) all Term Loans and any Term Loan
Commitment held by such Defaulting Lender. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under Applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

 98 

 

 

Subject to acceptance and recording thereof by the Agent pursuant to the
immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.4., 12.2. and 12.9. and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 12.10. with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender having been a Defaulting Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).

 

(c)        Register. The Agent, acting solely for this purpose as an agent of
the Borrowers, shall maintain at the Principal Office a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrowers, the Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower Representative and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)        Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrowers or the Agent, sell participations to any Person
(other than a natural Person or any Borrower or any of the Affiliates or
Subsidiaries of any Borrower) (each, a “Participant”) in all or a portion of
such Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolving Loan Commitment and/or the Loans owing to it); provided
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and (iii) the Borrowers, the Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to
(w) increase such Lender’s Commitment, (x) extend the date fixed for the payment
of principal on the Loans or portions thereof owing to such Lender, (y) reduce
the rate at which interest is payable thereon or (z) except as otherwise
permitted by this Agreement, release any Guarantor from its Obligations under
the Guaranty. The Borrowers agree that each Participant shall be entitled to the
benefits of Sections 3.12., 4.1., 4.4. (subject to the requirements and
limitations therein, including the requirements under Section 3.12.(c) (it being
understood that the documentation required under Section 3.12.(c) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 4.5. as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 4.1. or 3.12., with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Regulatory Change
that occurs after the Participant acquired the applicable participation. Each
Lender that sells a participation agrees, at the Borrower Representative’s
request and expense, to use reasonable efforts to cooperate with the Borrowers
to effectuate the provisions of Section 4.5. with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 12.3. as though it were a Lender; provided that such
Participant agrees to be subject to Section 3.3. as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Agent (in its capacity as Agent)
shall have no responsibility for maintaining a Participant Register.

 

 99 

 

 

 

(e)        Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any other central bank having
jurisdiction over such Lender; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

 

(f)        No Registration. Each Lender agrees that, without the prior written
consent of the Borrower Representative and the Agent, it will not make any
assignment hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.

 

(g)        Designated Lenders. Any Revolving Lender (each, a “Designating
Lender”) may at any time while the Trust has been assigned an Investment Grade
Rating from at least two of the Rating Agencies designate one Designated Lender
to fund Bid Rate Loans on behalf of such Designating Lender subject to the terms
of this subsection, and the provisions in the immediately preceding
subsections (b) and (d) shall not apply to such designation. No Lender may
designate more than one Designated Lender. The parties to each such designation
shall execute and deliver to the Agent for its acceptance a Designation
Agreement. Upon such receipt of an appropriately completed Designation Agreement
executed by a Designating Lender and a designee representing that it is a
Designated Lender, the Agent will accept such Designation Agreement and give
prompt notice thereof to the Borrower Representative, whereupon (i) the
Borrowers shall execute and deliver to the Designating Lender a Bid Rate Note
payable to the Designated Lender, (ii) from and after the effective date
specified in the Designation Agreement, the Designated Lender shall become a
party to this Agreement with a right to make Bid Rate Loans on behalf of its
Designating Lender pursuant to Section 2.3. after the Borrowers have accepted a
Bid Rate Loan (or portion thereof) of the Designating Lender, and (iii) the
Designated Lender shall not be required to make payments with respect to any
obligations in this Agreement except to the extent of excess cash flow of such
Designated Lender which is not otherwise required to repay obligations of such
Designated Lender which are then due and payable; provided, however, that
regardless of such designation and assumption by the Designated Lender, the
Designating Lender shall be and remain obligated to the Borrowers, the Agent and
the Lenders for each and every of the obligations of the Designating Lender and
its related Designated Lender with respect to this Agreement, including, without
limitation, any indemnification obligations under Section 11.7. and any sums
otherwise payable to the Borrowers by the Designated Lender. Each Designating
Lender shall serve as the agent of the Designated Lender and shall on behalf of,
and to the exclusion of, the Designated Lender: (i) receive any and all payments
made for the benefit of the Designated Lender and (ii) give and receive all
communications and notices and take all actions hereunder, including, without
limitation, votes, approvals, waivers, consents and amendments under or relating
to this Agreement and the other Loan Documents. Any such notice, communication,
vote, approval, waiver, consent or amendment shall be signed by the Designating
Lender as agent for the Designated Lender and shall not be signed by the
Designated Lender on its own behalf and shall be binding on the Designated
Lender to the same extent as if signed by the Designated Lender on its own
behalf. The Borrowers, the Agent and the Lenders may rely thereon without any
requirement that the Designated Lender sign or acknowledge the same. No
Designated Lender may assign or transfer all or any portion of its interest
hereunder or under any other Loan Document, other than assignments to the
Designating Lender which originally designated such Designated Lender. The
Borrowers, the Lenders and the Agent each hereby agrees that it will not
institute against any Designated Lender or join any other Person in instituting
against any Designated Lender any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceeding under any federal or state bankruptcy or
similar law, until the later to occur of (x) one year and one day after the
payment in full of the latest maturing commercial paper note issued by such
Designated Lender and (y) the Revolving Termination Date. In connection with any
such designation, the Designating Lender shall pay to the Agent an
administrative fee for processing such designation in the amount of $4,500.

 

 100 

 

 

Section 12.6.        Amendments.

 

(a)        Except as otherwise expressly provided in this Agreement, any consent
or approval required or permitted by this Agreement or any other Loan Document
to be given by the Lenders may be given, and any term of this Agreement or of
any other Loan Document may be amended, and the performance or observance by any
Borrower or any other Loan Party or any other Subsidiary of any terms of this
Agreement or such other Loan Document or the continuance of any Default or Event
of Default may be waived (either generally or in a particular instance and
either retroactively or prospectively) with, but only with, the written consent
of the Requisite Lenders (or the Agent at the written direction of the Requisite
Lenders) and, in the case of an amendment to any Loan Document, the written
consent of each Loan Party a party thereto. Subject to the immediately following
subsection (b), any term of this Agreement or of any other Loan Document
relating to the rights or obligations of the Lenders of a particular Class, and
not Lenders of any other Class, may be amended, and the performance or
observance by the Borrowers or any other Loan Party or any Subsidiary of any
such terms may be waived (either generally or in a particular instance and
either retroactively or prospectively) with, and only with, the written consent
of the Requisite Class Lenders for such Class of Lenders (and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
a party thereto). Notwithstanding anything to the contrary contained in this
Section, the Fee Letter may only be amended, and the performance or observance
by any Loan Party thereunder may only be waived, in a writing executed by the
parties thereto.

 

(b)        In addition to the foregoing requirements, no amendment waiver or
consent shall do any of the following:

 

(i)        (A) increase (or reinstate) the Commitments of a Lender or subject a
Lender to any additional obligations without the written consent of such Lender
or (B) increase the aggregate Commitments other than in connection with an
increase under Section 2.17. as provided therein without the consent of each
Lender;

 

(ii)        reduce the principal of, or interest that has accrued or the rates
of interest that will be charged on the outstanding principal amount of, any
Loans or other Obligations without the written consent of each Lender directly
affected thereby; provided, however, only the written consent of the Requisite
Lenders shall be required for the waiver of interest payable at the Post-Default
Rate, retraction of the imposition of interest at the Post-Default Rate and
amendment of the definition of “Post-Default Rate”;

 

 101 

 

 

(iii)        reduce the amount of any Fees payable to a Lender without the
written consent of such Lender;

 

(iv)        modify the definition of “Revolving Loan Commitment Percentage”
without the written consent of each Revolving Lender;

 

(v)        modify the definition of “Revolving Termination Date” (except in
accordance with Section 2.14.), or extend the expiration date of any Letter of
Credit beyond the Revolving Termination Date (except in accordance with
Section 2.5.(b)), in each case, without the written consent of each Revolving
Lender directly affected thereby;

 

(vi)        modify the definition of “Termination Date” as it applies to a Class
of Loans (except as set forth in clause (v) above) or otherwise postpone any
date fixed for, or forgive, any payment of principal of, or interest on, any
Loans of a Class or for the payment of Fees or any other Obligations owing to
the Lenders of such Class, in each case, without the written consent of each
Lender of such Class directly affected thereby;

 

(vii)        while any Term Loans are outstanding, amend, modify or waive
(A) Section 5.2. or any other provision of this Agreement if the effect of such
amendment, modification or waiver is to require the Revolving Lenders to make
Revolving Loans when such Lenders would not otherwise be required to do so, (B)
the amount of the Swingline Commitment or (C) the L/C Commitment Amount, in each
case, without the prior written consent of the Requisite Class Lenders of the
Revolving Lenders;

 

(viii)        modify the definition of “Pro Rata Share” or amend or otherwise
modify the provisions of Section 3.2. without the written consent of each
Lender;

 

(ix)        amend this Section or amend the definitions of the terms used in
this Agreement or the other Loan Documents insofar as such definitions affect
the substance of this Section, modify the definition of the term “Requisite
Lenders” or (except as otherwise provided in the immediately following clause
(x)), modify in any other manner the number or percentage of the Lenders
required to make any determinations or waive any rights hereunder or to modify
any provision hereof without the written consent of each Lender;

 

(x)        modify the definition of the term “Requisite Class Lenders” as it
relates to a particular Class of Lenders or modify in any other manner the
number or percentage of a Class of Lenders required to make any determinations
or waive any rights hereunder or to modify any provision hereof, in each case,
solely with respect to such Class of Lenders, without the written consent of
each Lender in such Class;

 

(xi)        release any Guarantor from its obligations under the Guaranty
(except as expressly permitted by Section 7.12.(b)) without the written consent
of each Lender; provided, however, that this clause (xi) shall not apply to any
amendment to Section 7.12. unless such amendment has the effect of releasing any
Person that has already become a Guarantor; or

 

(xii)        amend, or waive the Borrowers’ compliance with, Section 2.16.
without the written consent of each Revolving Lender;

 

 102 

 

 

(xiii)        modify Section 2.17. to change the aggregate amount of Revolving
Commitments and Term Loans that may be outstanding after giving effect to any
increases of the Revolving Commitments or making any Term Loans without the
written consent of each Lender; or

 

(xiv)        waive any Default or Event of Default occurring under Section
10.1.(a) or Section 10.1.(b) without the written consent of each Lender owed the
Obligations that were not paid when due resulting in such Default or Event of
Default.

 

(c)        No amendment, waiver or consent, unless in writing and signed by the
Agent, in such capacity, in addition to the Lenders required hereinabove to take
such action, shall affect the rights or duties of the Agent under this Agreement
or any of the other Loan Documents. Any amendment, waiver or consent relating to
Section 2.4. or the obligations of the Swingline Lender under this Agreement or
any other Loan Document shall, in addition to the Lenders required hereinabove
to take such action, require the written consent of the Swingline Lender.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that (a) the Commitment of such Lender may not be increased or extended
without the consent of such Lender (except an extension in accordance with
Section 2.5.(b)), and (b) no such amendment, waiver or consent may uniquely and
negatively impact such Defaulting Lender without the approval of such Defaulting
Lender.

 

(d)        No waiver shall extend to or affect any obligation not expressly
waived or impair any right consequent thereon and any amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose set forth therein. Except as otherwise provided in Section 11.5., no
course of dealing or delay or omission on the part of the Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. Any Event of Default occurring hereunder shall continue to
exist until such time as such Event of Default is waived in writing in
accordance with the terms of this Section, notwithstanding any attempted cure or
other action by any Borrower, any other Loan Party or any other Person
subsequent to the occurrence of such Event of Default. Except as otherwise
explicitly provided for herein or in any other Loan Document, no notice to or
demand upon the Borrowers shall entitle the Borrowers to any other or further
notice or demand in similar or other circumstances.

 

(e)        If any Lender is a Non-Consenting Lender, then the Borrower
Representative may, at its sole expense and effort, upon notice to such Lender
and the Agent, require that such Lender assign and delegate, without recourse in
accordance with and subject to the restrictions contained in and consents
required pursuant to Section 12.5.(b), all of its interests, rights (other than
its existing rights to payments pursuant to Section 3.3. and Section 4.1.) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be a Lender, if
a Lender accepts such assignment); provided, that (i) the Borrowers shall have
paid to the Agent the assignment fee specified in Section 12.5., (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and funded participations in Letters of Credit and
Swingline Loans, accrued interest thereon, and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 4.4. from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of other amounts);
(iii) such assignment does not conflict with Applicable Law; and the applicable
assignee shall have consented to the applicable amendment, waiver or consent. A
Lender shall not be required to make any such assignment or delegation, if prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrowers to require such assignment and delegation cease to
apply.

 

 103 

 

 

Section 12.7.        Nonliability of Agent and Lenders.

 

The relationship between the Borrowers, on the one hand, and the Lenders and the
Agent, on the other hand, shall be solely that of borrower and lender. Neither
the Agent nor any Lender shall have any fiduciary responsibilities to the
Borrowers and no provision in this Agreement or in any of the other Loan
Documents, and no course of dealing between or among any of the parties hereto,
shall be deemed to create any fiduciary duty owing by the Agent or any Lender to
any Lender, any Borrower, any other Loan Party or any other Subsidiary. Neither
the Agent nor any Lender undertakes any responsibility to the Borrowers to
review or inform the Borrowers of any matter in connection with any phase of the
Borrowers’ business or operations.

 

Section 12.8.        Confidentiality.

 

Except as otherwise provided by Applicable Law, the Agent and each Lender shall
maintain the confidentiality of all Information (as defined below) in accordance
with its customary procedure for handling confidential information of this
nature and in accordance with safe and sound banking practices but in any event
may make disclosure: (a) to its Affiliates and to its and its Affiliates’
respective partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any actual or proposed assignee, Participant or other transferee in
connection with a potential transfer of any Commitment or participation therein
as permitted hereunder, or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to a Borrower or any of
its Obligations; (c) as required or requested by any Governmental Authority or
representative thereof or pursuant to legal process or in connection with any
legal proceedings, or as otherwise required by Applicable Law; (d) to the
Agent’s or such Lender’s independent auditors and other professional advisors
(provided they shall be notified of the confidential nature of the information);
(e) in connection with the exercise of any remedies under any Loan Document or
any action or proceeding relating to any Loan Document or the enforcement of
rights hereunder or thereunder; (f) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section actually
known by the Agent or such Lender to be a breach of this Section or (ii) becomes
available to the Agent, any Lender or any Affiliate of the Agent or any Lender
on a nonconfidential basis from a source other than any Borrower or any
Affiliate of any Borrower; (g) to the extent requested by, or required to be
disclosed to, any nationally recognized rating agency or regulatory or similar
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) having or purporting to have
jurisdiction over it; (h) to bank trade publications, such information to
consist of deal terms and other information customarily found in such
publications; (i) to any other party hereto; and (j) with the consent of any
Borrower. Notwithstanding the foregoing, the Agent and each Lender may disclose
any such confidential information, without notice to any Borrower or any other
Loan Party, to Governmental Authorities in connection with any regulatory
examination of the Agent or such Lender or in accordance with the regulatory
compliance policy of the Agent or such Lender. As used in this Section, the term
“Information” means all information received from the Borrower Representative,
any Borrower, any other Loan Party, any other Subsidiary or Affiliate relating
to any Loan Party or any of their respective businesses, other than any such
information that is available to the Agent or any Lender on a nonconfidential
basis prior to disclosure by any Borrower, any other Loan Party, any other
Subsidiary or any Affiliate, provided that, in the case of any such information
received from the Borrower Representative, any Borrower, any other Loan Party,
any other Subsidiary or any Affiliate after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

 104 

 

 

Section 12.9.        Indemnification.

 

(a)        The Borrowers shall and hereby agree to indemnify, defend and hold
harmless the Agent, each of the Lenders, any Affiliate of the Agent or any
Lender, and their respective directors, officers, shareholders, agents,
employees and counsel (each referred to herein as an “Indemnified Party”) from
and against any and all of the following (collectively, the “Indemnified
Costs”): losses, costs, claims, damages, liabilities, deficiencies, judgments or
reasonable expenses of every kind and nature (including, without limitation,
amounts paid in settlement, court costs and the reasonable and documented out-of
pocket fees, disbursements of one counsel to such Indemnified Parties and, if
reasonably necessary, a single local counsel for the Indemnified Parties in each
relevant jurisdiction and with respect to each relevant specialty, and in the
case of an actual or perceived conflict of interest, one additional counsel in
each relevant jurisdiction to the affected Indemnified Parties similarly
situated incurred in connection with any litigation, investigation, claim or
proceeding or any advice rendered in connection therewith, but excluding
Indemnified Costs indemnification in respect of which is specifically covered by
Section 3.12. or 4.1. or expressly excluded from the coverage of such
Section 3.12. or 4.1.) incurred by an Indemnified Party in connection with,
arising out of, or by reason of, any suit, cause of action, claim, arbitration,
investigation or settlement, consent decree or other proceeding (the foregoing
referred to herein as an “Indemnity Proceeding”) which is in any way related
directly or indirectly to: (i) this Agreement or any other Loan Document or the
transactions contemplated thereby; (ii) the making of any Loans or issuance of
Letters of Credit hereunder; (iii) any actual or proposed use by any Borrower of
the proceeds of the Loans or Letters of Credit; (iv) the Agent’s or any Lender’s
entering into this Agreement; (v) the fact that the Agent and the Lenders have
established the Facility evidenced by this Agreement and the Loan Documents in
favor of the Borrowers; (vi) the fact that the Agent and the Lenders are
creditors of the Borrowers and have or are alleged to have information regarding
the financial condition, strategic plans or business operations of the Trust and
the Subsidiaries; (vii) the fact that the Agent and the Lenders are material
creditors of the Borrowers and are alleged to influence directly or indirectly
the business decisions or affairs of the Borrowers and the other Subsidiaries or
their financial condition; (viii) the exercise of any right or remedy the Agent
or the Lenders may have under this Agreement or the other Loan Documents;
including without limitation, reasonable and documented out-of-pocket attorneys
and consultant’s fees; (ix) any civil penalty or fine assessed by the OFAC
against, and all reasonable costs and expenses (including counsel fees and
disbursements) incurred in connection with defense thereof by, the Agent or any
Lender as a result of conduct of any Borrower, any other Loan Party or any
Subsidiary that violates a sanction administered or enforced by the OFAC; or
(x) any violation or non-compliance by any Borrower or any Subsidiary of any
Applicable Law (including any Environmental Law) including, but not limited to,
any Indemnity Proceeding commenced by (A) the Internal Revenue Service or state
taxing authority or (B) any Governmental Authority or other Person under any
Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Trust or its Subsidiaries (or its respective properties) (or the Agent
and/or the Lenders as successors to any Borrower) to be in compliance with such
Environmental Laws; provided, however, that the Borrowers shall not be obligated
to indemnify any Indemnified Party for any acts or omissions of such Indemnified
Party in connection with matters described in this subsection to the extent that
such losses, claims, damages, liabilities or related expenses (A) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the bad faith, gross negligence or willful misconduct of such
Indemnified Party or (B) arise from any dispute solely among Indemnified Parties
(except in connection with claims or disputes (1) relating to whether the
conditions to any Credit Event have been satisfied, (2) with respect to a
Defaulting Lender or the determination of whether a Lender is a Defaulting
Lender, (3) against the Agent or the Arrangers in their respective capacities as
such, or (4) directly resulting from any act or omission on part of the
Borrowers, any other Loan Party or any other Subsidiary).

 

 105 

 

 

(b)        The Borrowers’ indemnification obligations under this Section 12.9.
shall apply to all Indemnity Proceedings arising out of, or related to, the
foregoing whether or not an Indemnified Party is a named party in such Indemnity
Proceeding. In this regard, this indemnification shall cover all Indemnified
Costs of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other
things, apply to any Indemnity Proceeding commenced by other creditors of any
Borrower or any Subsidiary, any shareholder of any Borrower or any Subsidiary
(whether such shareholder(s) are prosecuting such Indemnity Proceeding in their
individual capacity or derivatively on behalf of any Borrower), any account
debtor of any Borrower or any Subsidiary or by any Governmental Authority. If
indemnification is to be sought hereunder by an Indemnified Party, then such
Indemnified Party shall notify the Borrowers of the commencement of any
Indemnity Proceeding; provided, however, that the failure to so notify the
Borrowers shall not relieve the Borrowers from any liability that they may have
to such Indemnified Party pursuant to this Section 12.9.

 

(c)        This indemnification shall apply to any Indemnity Proceeding arising
during the pendency of any bankruptcy proceeding filed by or against any
Borrower and/or any Subsidiary.

 

(d)        All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party shall be advanced by the Borrowers at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrowers that such Indemnified Party is not entitled to indemnification
hereunder, upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrowers if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.

 

(e)        An Indemnified Party may conduct its own investigation and defense
of, and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all Indemnified Costs incurred
by such Indemnified Party shall be reimbursed by the Borrowers. No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrowers hereunder to indemnify and hold harmless
each such Indemnified Party; provided, however, that if (i) the Borrowers are
required to indemnify an Indemnified Party pursuant hereto and (ii) the
Borrowers have provided evidence reasonably satisfactory to such Indemnified
Party that the Borrowers have the financial wherewithal to reimburse such
Indemnified Party for any amount paid by such Indemnified Party with respect to
such Indemnity Proceeding, such Indemnified Party shall not settle or compromise
any such Indemnity Proceeding without the prior written consent of the Borrowers
(which consent shall not be unreasonably withheld or delayed). Notwithstanding
the foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrowers where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.

 

(f)        If and to the extent that the obligations of the Borrowers under this
Section are unenforceable for any reason, the Borrowers hereby agree to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under Applicable Law.

 

(g)        The Borrowers’ obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any other of their obligations set forth in this Agreement or any other Loan
Document to which it is a party.

 

 106 

 

 

Section 12.10.         Termination; Survival.

 

At such time as (a) all of the Commitments have been terminated, (b) all Letters
of Credit have terminated or expired or been cancelled (other than Extended
Letters of Credit in respect of which the Borrowers have satisfied the
requirements of Section 2.5.(b)), (c) none of the Lenders or the Swingline
Lender is obligated any longer under this Agreement to make any Loans and the
Agent is no longer obligated under this Agreement to issue Letters of Credit and
(d) all Obligations (other than obligations which survive as provided in the
following sentence) have been paid and satisfied in full, this Agreement shall
terminate. The indemnities to which the Agent, the Lenders and the Swingline
Lender are entitled under the provisions of Sections 3.12., 4.1., 4.4., 11.7.,
12.2. and 12.9. and any other provision of this Agreement and the other Loan
Documents, and the provisions of Section 12.4., shall continue in full force and
effect and shall protect the Agent, the Lenders and the Swingline Lender
(i) notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising after such termination as well as before and
(ii) at all times after any such party ceases to be a party to this Agreement
with respect to all matters and events existing on or prior to the date such
party ceased to be a party to this Agreement.

 

Section 12.11.         Severability of Provisions.

 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

Section 12.12.         GOVERNING LAW.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE (INCLUDING, FOR SUCH PURPOSE, SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAWS OF THE STATE OF NEW YORK).

 

Section 12.13.         Patriot Act.

 

The Lenders and the Agent each hereby notifies the Borrowers that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of the Borrowers and other information that will allow such Lender
or the Agent, as applicable, to identify the Borrowers in accordance with such
Act.

 

 107 

 

 

Section 12.14.         Electronic Delivery of Certain Information.

 

(a)        Documents required to be delivered pursuant to the Loan Documents
shall be delivered by electronic communication and delivery, including, the
Internet, e-mail or intranet websites to which the Agent and each Lender have
access (including a commercial, third-party website such as www.sec.gov
<http://www.sec.gov> or a website sponsored or hosted by the Agent or the
Borrowers) provided that the foregoing shall not apply to (i) notices to any
Lender pursuant to Article II. and (ii) any Lender that has notified the Agent
and the Borrower Representative that it cannot or does not want to receive
electronic communications. The Agent, the Borrower Representative or any other
Borrower may, in their discretion, agree to accept notices and other
communications to them hereunder by electronic delivery pursuant to procedures
approved by them for all or particular notices or communications. Documents or
notices delivered electronically shall be deemed to have been delivered
twenty-four (24) hours after the date and time on which the Agent, the Borrower
Representative or any Borrower posts such documents or the documents become
available on a commercial website and the Agent, the Borrower Representative or
any Borrower notifies each Lender of said posting and provides a link thereto
provided if such notice or other communication is not sent or posted during the
normal business hours of the recipient, said posting date and time shall be
deemed to have commenced as of 10:00 a.m. Eastern time on the opening of
business on the next Business Day for the recipient. Subject to Section 12.8.,
no Indemnified Party shall be liable for any damages arising from the use by
third parties of any information or other materials obtained by such third party
through IntraLinks or other similar information transmission systems in
connection with this Agreement. Notwithstanding anything contained herein, in
every instance the Borrower Representative shall be required to provide paper
copies of the certificate required by Section 8.3. to the Agent and shall
deliver paper copies of any documents to the Agent or to any Lender that
requests such paper copies until a written request to cease delivering paper
copies is given by the Agent or such Lender. Except for the certificates
required by Section 8.3., the Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents delivered
electronically, and in any event shall have no responsibility to monitor
compliance by the Borrowers with any such request for delivery. Each Lender
shall be solely responsible for requesting delivery to it of paper copies and
maintaining its paper or electronic documents.

 

(b)        Documents required to be delivered pursuant to Article II. may be
delivered electronically to a website provided for such purpose by the Agent
pursuant to the procedures provided to the Borrowers by the Agent.

 

(c)        Notwithstanding anything to the contrary herein, documents and
notices required to be delivered by the Loan Parties pursuant to the Loan
Documents shall be deemed delivered by, and delivery effective at the time of,
the public filing of the same in electronic format with the Securities and
Exchange Commission.

 

Section 12.15.         Public/Private Information.

 

The Borrower Representative and each other Borrower shall cooperate with the
Agent in connection with the publication of certain materials and/or information
provided by or on behalf of the Borrowers. Documents required to be delivered
pursuant to the Loan Documents shall be delivered by or on behalf of the
Borrowers to the Agent and the Lenders (collectively, “Information Materials”)
pursuant to Article VIII and the Borrower Representative or a Borrower shall
designate Information Materials (a) that are either available to the public or
not material with respect to the Borrowers and their Subsidiaries or any of
their respective securities for purposes of United States federal and state
securities laws, as “Public Information” and (b) that are not Public Information
as “Private Information”.

 

Section 12.16.         Counterparts.

 

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all Persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto.

 

 108 

 

 

Section 12.17.         Obligations with Respect to Loan Parties.

 

The obligations of a Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense such Borrower may have that such Borrower does not
control such Loan Parties.

 

Section 12.18.         Independence of Covenants.

 

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

 

Section 12.19.         Limitation of Liability.

 

Neither the Agent nor any Lender, nor any Affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender shall have any liability
with respect to, and the Borrowers hereby waive, release, and agree not to sue
any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by any Borrower in connection with,
arising out of, or in any way related to, this Agreement or any of the other
Loan Documents, or any of the transactions contemplated by this Agreement or any
of the other Loan Documents. The Borrowers hereby waive, release, and agree not
to sue the Agent or any Lender or any of the Agent’s or any Lender’s Affiliates,
officers, directors, employees, attorneys, or agents for punitive damages in
respect of any claim in connection with, arising out of, or in any way related
to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or financed hereby.

 

Section 12.20.         Entire Agreement.

 

This Agreement and the other Loan Documents embody the final, entire agreement
among the parties hereto and supersede any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof and thereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto. There are no oral agreements among the
parties hereto.

 

Section 12.21.         Construction.

 

The Agent, each Borrower and each Lender acknowledge that each of them has had
the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement and the other Loan Documents with its legal
counsel and that this Agreement and the other Loan Documents shall be construed
as if jointly drafted by the Agent, the Borrowers and the Lenders.

 

Section 12.22.         Time is of the Essence.

 

Time is of the essence with respect to each and every covenant, agreement and
obligation of the Borrowers under this Agreement and the other Loan Documents.

 

Section 12.23.         Headings.

 

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

 

 109 

 

 

 

[Signatures on Following Pages]

 

 110 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.

 

  Lexington REALTY Trust           By: /s/ Joseph Bonventre     Name: Joseph
Bonventre     Title: Executive Vice President

 

  Lepercq Corporate Income Fund L.P.       By:  LEX GP-1 Trust, its sole general
partner             By: /s/ Joseph Bonventre     Name: Joseph Bonventre    
Title: Vice President

 

[Signatures Continued on Next Page]

 

 S-1 

 

 

[Signature Page to Credit Agreement with Lexington Realty Trust et al.]

 

  KEYBank National Association, as Agent, as a Lender         By: /s/ Tayven
Hike     Tayven Hike     Vice President

 



  Lending Office:       KeyBank, National Association   1200 Abernathy Road NE  
Suite 1500   Atlanta, Georgia 30328   Attn: Tayven Hike   Telephone: (770)
510-2100   Telecopy: (770) 510-2195



 



[Signatures Continued on Next Page]

 

 S-2 

 

 

[Signature Page to Credit Agreement with Lexington Realty Trust et al.]

 

  WELLS FARGO BANK, National association         By: /s/ D. Bryan Gregory     D.
Bryan Gregory     Director

 



  Lending Office:       Wells Fargo Bank, N.A.   550 South Tryon Street, 6th
Floor   MAC D1086-061   Charlotte, North Carolina 28202-4200   Attn: D. Bryan
Gregory   Telephone: (704) 410-1776   Telecopy: (704) 410-0329





 



[Signatures Continued on Next Page]

 

 S-3 

 

 

[Signature Page to Credit Agreement with Lexington Realty Trust et al.]

 

  REGIONS Bank, as a Lender         By: /s/ Kerri L. Raines     Kerri L. Raines
    Senior Vice President

 



  Lending Office:       Regions Bank   6805 Morrison Blvd STE 100   Charlotte,
NC 28211   Attn: Kerri Raines   Telephone: (704) 362-3564   Telecopy: (205)
261-7939



 

[Signatures Continued on Next Page]

 

 S-4 

 

 

[Signature Page to Credit Agreement with Lexington Realty Trust et al.]

 



  PNC BANK, NATIONAL ASSOCIATION, as a Lender         By: /s/ Luis Donoso    
Luis Donoso     Vice President



 



  Lending Office:   PNC Real Estate   340 Madison Avenue   New York, New York
10173   Attn: Luis Donoso   Telephone: (212) 210-9953   Telecopy: (212) 210-9908



  

[Signatures Continued on Next Page]

 

 S-5 

 

 

[Signature Page to Credit Agreement with Lexington Realty Trust et al.]

 

  TD BANK, N.A., as a Lender         By: /s/ Milos Milosevic     Milos Milosevic
    Vice President

 



  Lending Office:   TD Bank   200 State Street   Boston, Massachusetts 02109  
Attn: Brian Welch   Telephone: (617) 737-3685   Telecopy: (617) 737-0238



 

 S-6 

 

 

[Signature Page to Credit Agreement with Lexington Realty Trust et al.]

 

  U.S. BANK NATIONAL ASSOCIATION, as Lender         By: /s/ Gordon J. Clough    
Gordon J. Clough     Senior Vice President

 



  Lending Office:   U.S. Bank National Association   One Federal Street, 9th
Floor   Boston, Massachusetts 02110   Attn: Gordon Clough   Telephone:  (617)
603-7654   Telecopy:  (617) 603-7645



 



[Signatures Continued on Next Page]

 

 S-7 

 

 

[Signature Page to Credit Agreement with Lexington Realty Trust et al.]

 

  JPMORGAN CHASE BANK, N.A., as Lender         By: /s/ Christian C. Lunt    
Christian C. Lunt     Vice President

 



  Lending Office:   JPMorgan Chase Bank, N.A.   10 S Dearborn, Floor 19,
IL1-0958   Chicago, IL 60603   Attn: Christian C. Lunt   Telephone: (312)
325-5007   Telecopy: (312) 325-5174



 

[Signatures Continued on Next Page]

 

 S-8 

 

 

[Signature Page to Credit Agreement with Lexington Realty Trust et al.]

 

  BANK OF AMERICA, N.A., as a Lender         By: /s/ Kurt Mathison     Kurt
Mathison     Senior Vice President

 



  Lending Office:   Bank of America, N.A.   901 Main Street, 64th Floor  
Dallas, Texas 75202   Attn: Kurt Mathison   Telephone: (214) 209-9198  
Telecopy: (214) 209-0995



  

[Signatures Continued on Next Page]

 

 

 S-9 

 

 

[Signature Page to Credit Agreement with Lexington Realty Trust et al.]

 



  FIFTH THIRD BANK, an Ohio Banking Corporation, as a Lender         By: /s/
Casey Gehrig     Casey Gehrig     Vice President



 



  Lending Office:   Fifth Third Bank   222 S. Riverside Plaza, GRVR3A   Chicago,
Illinois 60606   Attn: Casey Gehrig   Telephone: (312) 704-6206   Telecopy:
(312) 704-7364



 

[Signatures Continued on Next Page]

 

 S-10 

 

 

[Signature Page to Credit Agreement with Lexington Realty Trust et al.]

 



  CITIZENS BANK, N.A. f/k/a RBS CITIZENS, N.A., as a Lender         By: /s/
Donald W. Woods     Donald W. Woods     Senior Vice President



 



  Lending Office:   Citizens Bank, N.A.   1215 Superior Avenue   Cleveland, Ohio
44114   Attn: Nan E. Delahunt   Telephone: (216) 277-5240



 

[Signatures Continued on Next Page]

 

 S-11 

 

 

[Signature Page to Credit Agreement with Lexington Realty Trust et al.]

 

  BARCLAYS BANK PLC, as a Lender         By: /s/ Vanessa A. Kurbatskiy    
Vanessa A. Kurbatskiy     Vice President

 



  Lending Office:   Barclays Bank PLC   745 7th Avenue, 25th Floor   New York,
New York 10019   Attn: Evan Moriarty   Telephone: (212) 526-1447   Telecopy:
(212) 526-5115



 

[Signatures Continued on Next Page]

 

 S-12 

 

 

[Signature Page to Credit Agreement with Lexington Realty Trust et al.]

 



 

  BRANCH BANKING AND TRUST COMPANY, N.A., as a Lender         By: /s/ Ahaz
Armstrong     Ahaz Armstrong     Vice President

 

  Lending Office:   Branch Banking and Trust Company   200 W. Second Street  
Winston Salem, North Carolina 27101   Attn: Ahaz Armstrong   Telephone: (336)
733-2575   Telecopy: (888) 707-4162

  

[Signatures Continued on Next Page]

 

 S-13 

 

 

[Signature Page to Credit Agreement with Lexington Realty Trust et al.]

 

  FIRST TENNESSEE BANK N.A., as Lender         By: /s/ Matt Mathis     Matt
Mathis     SVP Commercial Real Estate

 



  Lending Office:   First Tennessee Bank N.A.   701 Market Street   Chattanooga,
TN 37402   Attn: Matt Mathis   Telephone: (423) 757-4248



 

[Signatures Continued on Next Page]

 

 S-14 

 

 

Schedules Omitted

 

 

 

 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each]1 Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]2 Assignee identified in item 2 below ([the][each,
an] “Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the] [any]
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 



 

 

1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

 

2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

 

3 Select as appropriate.

 

4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

 A-1  

 

 

1. Assignor[s]: ______________________________          
______________________________   [Assignor [is] [is not] a Defaulting Lender]  
    2. Assignee[s]: ______________________________          
______________________________   [for each Assignee, indicate
[Affiliate][Approved Fund] of [identify Lender]       3. Borrowers: Lexington
Realty Trust and Lepercq Corporate Income Fund L.P.       4. Administrative
Agent: KeyBank National Association, as the administrative agent under the
Credit Agreement       5. Credit Agreement: The Credit Agreement dated as of
September 1, 2015 among Lexington Realty Trust and Lepercq Corporate Income Fund
L.P., the Lenders parties thereto, KeyBank National Association, as
Administrative Agent, and the other parties thereto       6. Assigned
Interest[s]:  

 

Assignor[s]5  Assignee[s]6  Class
Assigned7  Aggregate Amount
of
Commitment/Loans
for all Lenders8   Amount of
Commitment/Loans
Assigned8   Percentage
Assigned of
Commitment/
Loans9   CUSIP
Number        $    $      %               $    $      %               $    $   
  %     

 

[7. Trade Date: ______________]10

 

[Page break]

 



 

 

5 List each Assignor, as appropriate.

 

6 List each Assignee, as appropriate.

 

7 Fill in the appropriate terminology for the types of Classes under the Credit
Agreement that are being assigned under this Assignment (e.g., “Revolving Loan
Commitment,” “2020 Term Loan Commitment,” “2021 Term Loan Commitment” etc.)

 

8 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

 

9 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

10 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

   

 A-2  

 

 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR[S]11   [NAME OF ASSIGNOR]       By:______________________________  
   Name:  __________________________      Title:  ___________________________  
    [NAME OF ASSIGNOR]       By:______________________________  
   Name:  __________________________      Title:  ___________________________  
    ASSIGNEE[S]12   [NAME OF ASSIGNEE]       By:______________________________  
   Name:  __________________________      Title:  ___________________________  
    [NAME OF ASSIGNEE]       By:______________________________  
   Name:  __________________________      Title:  ___________________________

 



 

 

11 Add additional signature blocks as needed.

 

12 Add additional signature blocks as needed.

 

 A-3  

 

 

[Consented to and]13 Accepted:

 

KEYBANK NATIONAL ASSOCIATION, as

  Administrative Agent

 

By: _________________________________   Name:  _____________________________
  Title:  ______________________________   [Consented to:]14   [NAME OF RELEVANT
PARTY]   By: _________________________________
  Name:  _____________________________   Title:  ______________________________

 



 

 

13 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

14 To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender) is required by the terms of the Credit Agreement.

  

 A-4  

 

 

ANNEX 1

 

CREDIT AGREEMENT DATED AS OF SEPTEMBER 1, 2015 BY AND AMONG LEXINGTON REALTY
TRUST, LEPERCQ CORPORATE INCOME FUND L.P., THE LENDERS PARTY THERETO AND KEYBANK
NATIONAL ASSOCIATION AS ADMINISTRATIVE AGENT

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1           Assignor[s]. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to (i)
any statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.          Assignee[s]. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an Eligible Assignee as
defined in the Credit Agreement (subject to such consents, if any, as may be
required under such definition), (iii) from and after the Effective Date
specified for this Assignment and Assumption, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the financial statements referenced in Section 5.1.(a) thereof
or of the most recent financial statements delivered pursuant to Sections 8.1.
or 8.2. thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent,
the Assignor or any other Lender and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, and (vii) if it is a Foreign Lender, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

 A-5  

 

  

2.             Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignee whether such amounts have accrued prior to, on or after the
Effective Date specified for this Assignment and Assumption. The Assignor[s] and
the Assignee[s] shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to such Effective Date or with respect to
the making of this assignment directly between themselves.

 

3.             General Provisions. This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.

 

 A-6  

 

 

EXHIBIT B

 

FORM OF NOTICE OF BORROWING

 

____________, 20__

 

KeyBank National Association, as Agent

Rosemarie M. Borrelli

4910 Tiedeman Road, 3rd Floor, Brooklyn OH 44144

Mail Code: OH-01-51-0311

Phone: 216-813-4787

Fax: 216-357-6383

Email: Rosemarie_Borrelli@KeyBank.com

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement dated as of September 1, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Lexington Realty Trust and Lepercq Corporate
Income Fund L.P. (collectively, the “Borrowers”), the financial institutions
party thereto and their assignees under Section 12.5. thereof (the “Lenders”),
KeyBank National Association, as Agent (the “Agent”), and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.

 

1.The Borrowers hereby request that the Lenders make Loans to the Borrowers in
an aggregate principal amount equal to $___________________ pursuant to Section
2.1. or Section 2.2. of the Credit Agreement.

 

2.The Borrowers request that such Loans be made available to the Borrowers on
____________, 201_.

 

3.The Borrowers hereby request that the requested Loans all be of the following
Class and Type:

 

[Check one box only]

 

¨ 2020 Term Loans

¨ 2021 Term Loans

¨ Revolving Loans

 

[Check one box only] 

 

¨ Base Rate Loans

¨ LIBOR Loans, each with an initial Interest Period for a duration of:

 

  [Check one box only] ¨ 1 month     ¨ 2 months     ¨ 3 months

 

 B-1  

 

 

 

4.The Borrowers request that the proceeds of this borrowing of Loans be made
available to the Borrowers by ____________________________.

 

5.The principal amount of such Loans subject to a Derivatives Contract is
$__________________________.

 

6.The Derivatives Contract(s) to which such Loans is/are subject: .

 



 



 



 

 



 

 



 





________________________.

 

The Borrowers hereby certify to the Agent and the Lenders that as of the date
hereof and as of the date of the making of the requested Loans and after giving
effect thereto, (a) no Default or Event of Default exists or will exist
immediately after giving effect to the requested Loans, and (b) the
representations and warranties made or deemed made by the Borrowers and each
other Loan Party in the Loan Documents to which any of them is a party are and
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty is and shall be true and correct in all respects),
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects (except in the case of
a representation or warranty qualified by materiality, in which case such
representation or warranty is and shall be true and correct in all respects) on
and as of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents. In addition, the Borrowers certify to the
Agent and the Lenders that all conditions to the making of the requested Loans
contained in Article V of the Credit Agreement will have been satisfied (or
waived in accordance with the applicable provisions of the Loan Documents) at
the time such Loans are made.

 

If notice of the requested borrowing of Loans was previously given by telephone,
this notice is to be considered the written confirmation of such telephone
notice required by Section 2.1. or Section 2.2. of the Credit Agreement.

 

[Signature on next page]

 

 B-2  

 

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.

 



  Lexington REALTY Trust, as Borrower Representative on its own behalf and on
behalf of the other Borrower

 



  By:       Name:       Title:  



 

 B-3  

 

 

EXHIBIT C

 

FORM OF NOTICE OF CONTINUATION

 

____________, 20__

 

KeyBank National Association, as Agent

Rosemarie M. Borrelli

4910 Tiedeman Road, 3rd Floor, Brooklyn OH 44144

Mail Code: OH-01-51-0311

Phone: 216-813-4787

Fax: 216-357-6383

Email: Rosemarie_Borrelli@KeyBank.com

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement dated as of September 1, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Lexington Realty Trust and Lepercq Corporate
Income Fund L.P. (collectively, the “Borrowers”), the financial institutions
party thereto and their assignees under Section 12.5. thereof (the “Lenders”),
KeyBank National Association, as Agent (the “Agent”), and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.

 

Pursuant to Section 2.10. of the Credit Agreement, the Borrowers hereby request
a Continuation of a borrowing of LIBOR Loans under the Credit Agreement, and in
that connection sets forth below the information relating to such Continuation
as required by such Section of the Credit Agreement:

 

1.The proposed date of such Continuation is ____________, 201__.

 

2.The Class of Loans subject to such Continuation is:

 

¨ Revolving Loans

¨ 2020 Term Loans

¨ 2021 Term Loans

 

3.The aggregate principal amount of the Class of Loans subject to the requested
Continuation is $________________________ and was originally borrowed by the
Borrowers on ____________, 201_.

 

4.The current Interest Period for the Loans subject to such Continuation ends on
________________, 201_.

 

5.The portion of the principal amount of such Loans subject to a Derivatives
Contract is $__________________________.

 

 C-1  

 

  

6.The Derivatives Contract(s) to which such Loan is/are subject:

 



 

 



 

 



 

 



 



__________________________.

 

7.The duration of the new Interest Period for each of such Loans or portion
thereof subject to such Continuation is:

 

  [Check one box only] ¨ 1 month     ¨ 2 months     ¨ 3 months

 

If notice of the requested Continuation was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.10. of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.

 





  Lexington REALTY Trust, as Borrower Representative on its own behalf and on
behalf of the other Borrower

 



  By:       Name:       Title:  

 



 C-2  

 

 

EXHIBIT D

 

FORM OF NOTICE OF CONVERSION

 

____________, 20__

 

KeyBank National Association, as Agent

Rosemarie M. Borrelli

4910 Tiedeman Road, 3rd Floor, Brooklyn OH 44144

Mail Code: OH-01-51-0311

Phone: 216-813-4787

Fax: 216-357-6383

Email: Rosemarie_Borrelli@KeyBank.com

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement dated as of September 1, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Lexington Realty Trust and Lepercq Corporate
Income Fund L.P. (collectively, the “Borrowers”), the financial institutions
party thereto and their assignees under Section 12.5. thereof (the “Lenders”),
KeyBank National Association, as Agent (the “Agent”), and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.

 

Pursuant to Section 2.11. of the Credit Agreement, the Borrowers hereby request
a Conversion of a borrowing of Loans of one Type into Loans of another Type
under the Credit Agreement, and in that connection sets forth below the
information relating to such Conversion as required by such Section of the
Credit Agreement:

 

1.The proposed date of such Conversion is ______________, 201_.

 

2.The Class of Loans to be Converted pursuant hereto are currently:

 

  [Check one box only] ¨ Revolving Loans     ¨ 2020 Term Loans     ¨ 2021 Term
Loans

 

3.The Type of Loans to be Converted pursuant hereto is currently:

 

  [Check one box only] ¨ Base Rate Loan     ¨ LIBOR Loan

 

3.The aggregate principal amount of the Class and Type of Loans subject to the
requested Conversion is $_____________________ and was originally borrowed by
the Borrowers on ____________, 201_.

 

 D-1  

 

  

5.The amount of such Class of Loans to be so Converted is to be converted into
Loans of the following Type:

 

[Check one box only]

 

¨ Base Rate Loans

¨ LIBOR Loans, each with an initial Interest Period for a duration of:

 

  [Check one box only] ¨ 1 month     ¨ 2 months     ¨ 3 months

 

6.The amount of such Loans to be so Converted subject to a Derivatives Contract
is $__________________________.

 

7.The Derivatives Contract(s) to which such Loans to be so Converted is/are
subject:

 



 

 



 

 



 

 



 



__________________________.

 

If notice of the requested Conversion was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.11. of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.

 







  Lexington REALTY Trust, as Borrower Representative on its own behalf and on
behalf of the other Borrower

 



  By:       Name:       Title:  

 

 D-2  

 

 

EXHIBIT E

 

FORM OF Revolving NOTE

 

$____________________ September 1, 2015

 

FOR VALUE RECEIVED, each of the undersigned, Lexington REALTY Trust, a real
estate investment trust formed under the laws of the State of Maryland, and
Lepercq Corporate Income Fund L.P., a limited partnership formed under the laws
of the State of Delaware (together, the “Borrowers” and each a “Borrower”),
hereby jointly and severally promises to pay to ____________________ or its
registered assignees (the “Lender”), in care of KeyBank National Association, as
Agent (the “Agent”) at KeyBank National Association, 225 Franklin Street,
Boston, Massachusetts 02110, or at such other address as may be specified in
writing by the Agent to the Borrowers, the principal sum of ________________ AND
____/100 DOLLARS ($____________) (or such lesser amount as shall equal the
aggregate unpaid principal amount of Revolving Loans made by the Lender to the
Borrowers under the Credit Agreement (as herein defined)), on the dates and in
the principal amounts provided in the Credit Agreement, and to pay interest on
the unpaid principal amount owing hereunder, at the rates and on the dates
provided in the Credit Agreement.

 

The date and amount of each Revolving Loan made by the Lender to the Borrowers,
and each payment made on account of the principal thereof, shall be recorded by
the Lender either on the schedule attached hereto or on its books and records,
and, prior to any transfer of this Revolving Note, endorsed by the Lender on the
schedule attached hereto or any continuation thereof, provided that the failure
of the Lender to make any such recordation or endorsement shall not affect the
obligations of the Borrowers to make a payment when due of any amount owing
under the Credit Agreement or hereunder.

 

This Revolving Note is one of the Revolving Notes referred to in the Credit
Agreement dated as of September 1, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrowers, the financial institutions party thereto and their assignees under
Section 12.5. thereof (the “Lenders”), the Agent, and the other parties thereto.
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this
Revolving Note upon the occurrence of certain events and for prepayments of
Revolving Loans upon the terms and conditions specified therein.

 

Except as permitted by Section 12.5. of the Credit Agreement, this Revolving
Note may not be assigned by the Lender to any Person.

 

THIS Revolving NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

 E-1  

 

  

The Borrowers hereby waive presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

 

Time is of the essence for this Revolving Note.

 

THE OBLIGATIONS OF THE BORROWERS UNDER THIS Revolving NOTE SHALL BE JOINT AND
SEVERAL, AND ACCORDINGLY, EACH BORROWER CONFIRMS THAT IT IS LIABLE FOR THE FULL
AMOUNT OF THE OBLIGATIONS OF EACH OF THE OTHER BORROWERS HEREUNDER.

 

 E-2  

 

 

IN WITNESS WHEREOF, the undersigned have executed and delivered this Revolving
Note under seal as of the date first written above.

 

  Lexington REALTY Trust           By:       Name: Joseph Bonventre     Title:  

 

  Lepercq Corporate Income Fund L.P.       Each By:  LEX GP-1 Trust, its sole
general partner

 

  By:       Name: Joseph Bonventre     Title:  

 

 E-3  

 

 

SCHEDULE OF LOANS

 

This Revolving Note evidences Revolving Loans made under the within-described
Credit Agreement to the Borrowers, on the dates and in the principal amounts set
forth below, subject to the payments and prepayments of principal set forth
below:

 

Date of 
Loan   Principal
Amount of 
Loan    Amount 
Paid or 
Prepaid   Unpaid
Principal
Amount  
Notation 
Made By                  

 

 E-4  

 

 

EXHIBIT F

 

FORMS OF OPINION OF COUNSEL

 

[See attached]

 

 

 

 

EXHIBIT G

 

FORM OF COMPLIANCE CERTIFICATE

 

_____________ __, 20__

 

KeyBank National Association, as Agent

Attn: Tayven Hike

1200 Abernathy Rd NE, Suite 1550

Atlanta, GA 30328

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement dated as of September 1, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Lexington Realty Trust and Lepercq Corporate
Income Fund L.P. (collectively, the “Borrowers”), the financial institutions
party thereto and their assignees under Section 12.5. thereof (the “Lenders”),
KeyBank National Association, as Agent (the “Agent”), and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.

 

Pursuant to Section 8.3. of the Credit Agreement, the undersigned hereby
certifies, solely in his/her official capacity and not in any individual
capacity, to the Agent and the Lenders as follows:

 

(1)           The undersigned is the _____________________ of the Trust.

 

(2)           The undersigned has examined the books and records of the Trust
and has conducted such other examinations and investigations as are reasonably
necessary to provide this Compliance Certificate.

 

(3)           To the best of the undersigned’s knowledge, information and belief
after due inquiry, no Default or Event of Default exists [if such is not the
case, specify such Default or Event of Default and its nature, when it occurred
and whether it is continuing and the steps being taken by the Borrowers with
respect to such event, condition or failure].

 

(4)           The representations and warranties made or deemed made by the
Borrowers and the other Loan Parties in the Loan Documents to which any is a
party, are true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty is and shall be true and correct in all respects) on
and as of the date hereof except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty is and shall be true
and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances not prohibited under the Loan Documents.

 

 G-1  

 

  

(5)           Attached hereto as Schedule 1 are reasonably detailed calculations
establishing whether or not the Trust and its Subsidiaries were in compliance
with the covenants contained in Section 9.1. of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.

 

   

  Name:  

  Title:  

 

 G-2  

 

 

Schedule 1

 

[Calculations to be Attached]

 

 G-3  

 

 

EXHIBIT H

 

FORM OF GUARANTY

 

This GUARANTY dated as of _____________, 2015 (this “Guaranty”), executed and
delivered by each of the undersigned and the other Persons from time to time
party hereto pursuant to the execution and delivery of an Accession Agreement in
the form of Annex I hereto (all of the undersigned, together with such other
Persons each a “Guarantor” and collectively, the “Guarantors”) in favor of
KEYBANK NATIONAL ASSOCIATION, in its capacity as Administrative Agent (the
“Administrative Agent”) for the Lenders under that certain Credit Agreement
dated as of September 1, 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”), by and among Lexington Realty
Trust (the “Trust”) and LEPERCQ Corporate Income Fund L.P. (“LCIF”; and together
with the Trust, the “Borrowers” and each a “Borrower”), the financial
institutions party thereto and their assignees under Section 12.5. thereof (the
“Lenders”), the Administrative Agent, and the other parties thereto, for its
benefit and the benefit of the Lenders (the Administrative Agent and the
Lenders, each individually a “Guarantied Party” and collectively, the
“Guarantied Parties”).

 

WHEREAS, pursuant to the Loan Agreement, the Lenders have agreed to make
available to the Borrowers certain financial accommodations on the terms and
conditions set forth in the Loan Agreement;

 

WHEREAS, each Guarantor is owned or controlled by a Borrower, or is otherwise an
Affiliate of the Borrowers;

 

WHEREAS, the Borrowers, each Guarantor and the Subsidiaries of the Borrowers,
though separate legal entities, are mutually dependent on each other in the
conduct of their respective businesses as an integrated operation and have
determined it to be in their mutual best interests to obtain financing from the
Lenders through their collective efforts;

 

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Lenders making such financial accommodations available to the
Borrowers under the Loan Agreement, and, accordingly, each Guarantor is willing
to guarantee the Borrowers’ obligations to the Administrative Agent and the
Lenders on the terms and conditions contained herein; and

 

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Guarantied Parties’ making, and continuing to make, such financial
accommodations to the Borrowers.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

 

Section 1.  Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness and obligations owing by the Borrowers or any other Loan Party to
any Lender or the Administrative Agent under or in connection with the Loan
Agreement and any other Loan Document to which any Borrower or such other Loan
Party is a party, including, without limitation, the repayment of all principal
of the Loans and the payment of all interest, fees, charges, reasonable
attorneys’ fees and other amounts payable to any Lender or the Administrative
Agent thereunder or in connection therewith; (b) any and all extensions,
renewals, modifications, amendments or substitutions of the foregoing; (c) all
expenses, including, without limitation, reasonable attorneys’ fees and
disbursements, that are incurred by the Administrative Agent or any other
Guarantied Party in the enforcement of any of the foregoing or any obligation of
such Guarantor hereunder; and (d) all other Obligations.

 

 

H-1 

 

 

  

Section 2.  Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, the Guarantied Parties shall not be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy the Guarantied Parties may have against any Borrower, any other
Loan Party or any other Person or commence any suit or other proceeding against
any Borrower, any other Loan Party or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of any Borrower,
any other Loan Party or any other Person; or (c) to make demand of any Borrower,
any other Loan Party or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Guarantied Parties which may
secure any of the Guarantied Obligations.

 

Section 3.  Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Guarantied
Parties with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including, without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):

 

(a)           (i) any change in the amount, interest rate or due date or other
term of any of the Guarantied Obligations, (ii) any change in the time, place or
manner of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Loan Agreement, any other Loan Document, or any other
document or instrument evidencing or relating to any Guarantied Obligations, or
(iv) any waiver, renewal, extension, addition, or supplement to, or deletion
from, or any other action or inaction under or in respect of, the Loan
Agreement, any of the other Loan Documents, or any other documents, instruments
or agreements relating to the Guarantied Obligations or any other instrument or
agreement referred to therein or evidencing any Guarantied Obligations or any
assignment or transfer of any of the foregoing;

 

(b)           any lack of validity or enforceability of the Loan Agreement or
any of the other Loan Documents or any other document, instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;

 

(c)           any furnishing to the Guarantied Parties of any security for the
Guarantied Obligations, or any sale, exchange, release or surrender of, or
realization on, any collateral securing any of the Guarantied Obligations;

 

(d)           any settlement or compromise of any of the Guarantied Obligations,
any security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of any Borrower or any other
Loan Party;

 

(e)           any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding relating to such
Guarantor, any Borrower, any other Loan Party or any other Person, or any action
taken with respect to this Guaranty by any trustee or receiver, or by any court,
in any such proceeding;

 

 

H-2 

 

 

  

(f)            any act or failure to act by any Borrower, any other Loan Party
or any other Person which may adversely affect such Guarantor’s subrogation
rights, if any, against any Borrower to recover payments made under this
Guaranty;

 

(g)           any nonperfection or impairment of any security interest in or
other Lien on any collateral, if any, securing in any way any of the Guarantied
Obligations;

 

(h)           any application of sums paid by any Borrower, any Guarantor or any
other Person with respect to the liabilities of any Borrower to the Guarantied
Parties, regardless of what liabilities of the Borrowers remain unpaid;

 

(i)            any defect, limitation or insufficiency in the borrowing powers
of any Borrower or in the exercise thereof;

 

(j)            any defense, set off, claim or counterclaim (other than payment
and performance in full) which may at any time be available to or be asserted by
any Borrower, any other Loan Party or any other Person against the
Administrative Agent or any Lender;

 

(k)           any change in corporate existence, structure or ownership of any
Borrower or any other Loan Party;

 

(l)            any statement, representation or warranty made or deemed made by
or on behalf of any Borrower, any Guarantor or any other Loan Party under any
Loan Document, or any amendment hereto or thereto, proves to have been incorrect
or misleading in any respect; or

 

(m)          any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than payment and
performance in full), including, without limitation, suretyship defenses, all of
which are hereby expressly WAIVED by each Guarantor.

 

Section 4.   Action with Respect to Guarantied Obligations. The Guaranteed
Parties may, at any time and from time to time, without the consent of, or
notice to, any Guarantor, and without discharging any Guarantor from its
obligations hereunder, take any and all actions described in Section 3 of this
Guaranty and, in accordance with the terms of the Loan Agreement and this
Guaranty, may otherwise: (a) amend, modify, alter or supplement the terms of any
of the Guarantied Obligations, including, but not limited to, extending or
shortening the time of payment of any of the Guarantied Obligations or changing
the interest rate that may accrue on any of the Guarantied Obligations;
(b) amend, modify, alter or supplement the Loan Agreement or any other Loan
Document; (c) sell, exchange, release or otherwise deal with all, or any part,
of any collateral securing any of the Guarantied Obligations; (d) release any
Loan Party or other Person liable in any manner for the payment or collection of
any of the Guarantied Obligations; (e) exercise, or refrain from exercising, any
rights against any Borrower, any other Loan Party or any other Person; and (f)
apply any sum, by whomsoever paid or however realized, to the Guarantied
Obligations in such order as the Guarantied Parties shall elect.

 

Section 5.   Representations and Warranties. Each Guarantor hereby makes to the
Administrative Agent and the other Guarantied Parties all of the representations
and warranties made by the Borrowers with respect to or in any way relating to
such Guarantor in the Loan Agreement and the other Loan Documents, as if the
same were set forth herein in full.

 

Section 6.   Covenants. Each Guarantor will comply with all covenants with which
the Borrowers are to cause such Guarantor to comply under the terms of the Loan
Agreement or any of the other Loan Documents.

 

 

H-3 

 

 

  

Section 7.  Waiver. Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.

 

Section 8.   Inability to Accelerate. If the Guarantied Parties or any of them
are prevented under Applicable Law or otherwise from demanding or accelerating
payment of any of the Guarantied Obligations by reason of any automatic stay or
otherwise, the Administrative Agent and/or the other Guarantied Parties shall be
entitled to receive from each Guarantor, upon demand therefor, the sums which
otherwise would have been due had such demand or acceleration occurred.

 

Section 9.   Reinstatement of Guarantied Obligations. If claim is ever made on
the Administrative Agent or any other Guarantied Party for repayment or recovery
of any amount or amounts received in payment or on account of any of the
Guarantied Obligations, and the Administrative Agent or such other Guarantied
Party repays all or part of said amount by reason of (a) any judgment, decree or
order of any court or administrative body of competent jurisdiction, or (b) any
settlement or compromise of any such claim effected by the Administrative Agent
or such other Guarantied Party with any such claimant (including any Borrower or
a trustee in bankruptcy for any Borrower), then and in such event each Guarantor
agrees that any such judgment, decree, order, settlement or compromise shall be
binding on it, notwithstanding any revocation hereof or the cancellation of the
Loan Agreement, any of the other Loan Documents, or any other instrument
evidencing any liability of any Borrower, and such Guarantor shall be and remain
liable to the Administrative Agent or such other Guarantied Party for the
amounts so repaid or recovered to the same extent as if such amount had never
originally been paid to the Administrative Agent or such other Guarantied Party.

 

Section 10. Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of any Borrower, such Guarantor shall be subrogated to
the rights of the payee against such Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against such Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations (other than contingent indemnification
obligations for which no claims have been made, Letters of Credit that have been
Cash Collateralized in accordance with the terms of the Loan Agreement, and
other obligations permitted to survive the termination of the Loan Agreement)
have been paid and performed in full. If any amount shall be paid to such
Guarantor on account of or in respect of such subrogation rights or other claims
or causes of action, such Guarantor shall hold such amount in trust for the
benefit of the Guarantied Parties and shall forthwith pay such amount to the
Administrative Agent to be credited and applied against the Guarantied
Obligations, whether matured or unmatured, in accordance with the terms of the
Loan Agreement or to be held by the Administrative Agent as collateral security
for any Guarantied Obligations existing.

 

Section 11. Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if such Guarantor
is required by Applicable Law or by any Governmental Authority to make any such
deduction or withholding such Guarantor shall pay to the Administrative Agent
and the Lenders such additional amount as will result in the receipt by the
Administrative Agent and the Lenders of the full amount payable hereunder had
such deduction or withholding not occurred or been required.

 

 

H-4 

 

 

  

Section 12. Set-off. In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes each Guarantied Party and
each Participant, at any time while an Event of Default exists, without any
prior notice to such Guarantor or to any other Person, any such notice being
hereby expressly waived, but in the case of a Lender or a Participant subject to
receipt of the prior written consent of the Requisite Lenders, exercised in
their sole discretion, to set-off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, such
Lender, or such Participant to or for the credit or the account of such
Guarantor against and on account of any of the Guarantied Obligations, although
such obligations shall be contingent or unmatured. Each Guarantor agrees, to the
fullest extent permitted by Applicable Law, that any Participant may exercise
rights of setoff or counterclaim and other rights with respect to its
participation as fully as if such Participant were a direct creditor of such
Guarantor in the amount of such participation. Any amounts received by
Administrative Agent, a Lender or a Participant under this Section 12 shall be
subject to Section 3.3 of the Loan Agreement. Notwithstanding anything to the
contrary in this Section, if any Defaulting Lender shall exercise any such right
of setoff, all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 3.11. of the Loan Agreement and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders.

 

Section 13. Subordination. Each Guarantor hereby expressly covenants and agrees
for the benefit of the Guarantied Parties that all obligations and liabilities
of any Borrower to such Guarantor of whatever description, including, without
limitation, all intercompany receivables of such Guarantor from such Borrower
(collectively, the “Junior Claims”) shall be subordinate and junior in right of
payment to all Guarantied Obligations. If an Event of Default shall exist, then
no Guarantor shall accept any direct or indirect payment (in cash, property or
securities, by setoff or otherwise) from any Borrower on account of or in any
manner in respect of any Junior Claim until all of the Guarantied Obligations
(other than contingent indemnification obligations for which no claims have been
made, Letters of Credit that have been Cash Collateralized in accordance with
the terms of the Loan Agreement, and other obligations permitted to survive the
termination of the Loan Agreement) have been paid in full.

 

Section 14. Avoidance Provisions. It is the intent of each Guarantor, the
Administrative Agent and the other Guarantied Parties that in any Proceeding,
such Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Guarantied Parties)
to be avoidable or unenforceable against such Guarantor in such Proceeding as a
result of Applicable Law, including, without limitation, (a) Section 548 of the
Bankruptcy Code and (b) any state fraudulent transfer or fraudulent conveyance
act or statute applied in such Proceeding, whether by virtue of Section 544 of
the Bankruptcy Code or otherwise. The Applicable Laws under which the possible
avoidance or unenforceability of the obligations of such Guarantor hereunder (or
any other obligations of such Guarantor to the Guarantied Parties) shall be
determined in any such Proceeding are referred to as the “Avoidance Provisions”.
Accordingly, to the extent that the obligations of any Guarantor hereunder would
otherwise be subject to avoidance under the Avoidance Provisions, the maximum
Guarantied Obligations for which such Guarantor shall be liable hereunder shall
be reduced to that amount which, as of the time any of the Guarantied
Obligations are deemed to have been incurred under the Avoidance Provisions,
would not cause the obligations of any Guarantor hereunder (or any other
obligations of such Guarantor to the Guarantied Parties), to be subject to
avoidance under the Avoidance Provisions. This Section is intended solely to
preserve the rights of the Administrative Agent and the other Guarantied Parties
hereunder to the maximum extent that would not cause the obligations of any
Guarantor hereunder to be subject to avoidance under the Avoidance Provisions,
and no Guarantor or any other Person shall have any right or claim under this
Section as against the Guarantied Parties that would not otherwise be available
to such Person under the Avoidance Provisions.

 

 

H-5 

 

 

  

Section 15. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrowers and the
other Loan Parties, and of all other circumstances bearing upon the risk of
nonpayment of any of the Guarantied Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
neither of the Administrative Agent nor any other Guarantied Party shall have
any duty whatsoever to advise any Guarantor of information regarding such
circumstances or risks.

 

Section 16. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

SECTION 17. WAIVER OF JURY TRIAL; CONSENT TO JURISDICTION; VENUE.

 

(a)           EACH GUARANTOR, AND EACH OF THE Administrative Agent AND THE OTHER
GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN SUCH GUARANTOR, THE Administrative Agent OR ANY
OF THE OTHER GUARANTIED PARTIES WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES
OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.
ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE GUARANTORS,
AND THE Administrative Agent AND THE OTHER GUARANTIED PARTIES BY ACCEPTING THE
BENEFITS HEREOF HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY
BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS GUARANTY.

 

(b)           EACH OF THE GUARANTORS, THE ADMINISTRATIVE AGENT AND EACH LENDER
HEREBY AGREES THAT THE FEDERAL DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK AND ANY STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW
YORK, SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES
BETWEEN OR AMONG THE GUARANTORS, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS,
PERTAINING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT, THE LOANS AND LETTERS OF
CREDIT, THE NOTES OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM
OR THEREFROM. THE GUARANTORS AND EACH OF THE LENDERS EXPRESSLY SUBMIT AND
CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN
SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES. EACH PARTY FURTHER WAIVES
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION
OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN
AN INCONVENIENT FORUM, AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE
CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE
BRINGING OF ANY ACTION BY THE AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE
AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER
APPROPRIATE JURISDICTION.

 

 

H-6 

 

 

  

(c)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL OF ITS OWN SELECTION AND WITH A FULL UNDERSTANDING OF
THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND
ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE
TERMINATION OR EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS
GUARANTY.

 

Section 18. Loan Accounts. The Administrative Agent and each Lender may maintain
books and accounts setting forth the amounts of principal, interest and other
sums paid and payable with respect to the Guarantied Obligations arising under
or in connection with the Loan Agreement, and in the case of any dispute
relating to any of the outstanding amount, payment or receipt of any of such
Guarantied Obligations or otherwise, the entries in such books and accounts
shall constitute prima facie evidence of amounts and other matters set forth
therein. The failure of the Administrative Agent or any Lender to maintain such
books and accounts shall not in any way relieve or discharge any Guarantor of
any of its obligations hereunder.

 

Section 19. Waiver of Remedies. No delay or failure on the part of the
Administrative Agent or any other Guarantied Party in the exercise of any right
or remedy it may have against any Guarantor hereunder or otherwise shall operate
as a waiver thereof, and no single or partial exercise by the Administrative
Agent or any other Guarantied Party of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy.

 

Section 20. Termination. This Guaranty shall remain in full force and effect
with respect to each Guarantor until (i) termination of the Loan Agreement in
accordance with Section 12.10. thereof or (ii) following the release of a
Guarantor or Guarantors in accordance with Section 7.12.(b) of the Loan
Agreement, no Person is a Guarantor; provided that the provisions of Section 9
of this Guaranty shall continue in full force and effect after such termination.

 

Section 21. Successors and Assigns. Each reference herein to the Administrative
Agent or any other Guarantied Party shall be deemed to include such Person’s
respective successors and assigns (including, but not limited to, any holder of
the Guarantied Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to each Guarantor shall be deemed to
include such Guarantor’s successors and permitted assigns, upon whom this
Guaranty also shall be binding. In accordance with Section 12.5. of the Loan
Agreement, the Guarantied Parties may, in accordance with the applicable
provisions of the Loan Agreement, assign, transfer or sell any Guarantied
Obligation, or grant or sell participations in any Guarantied Obligations, to
any Person without the consent of, or notice to, any Guarantor and without
releasing, discharging or modifying any Guarantor’s obligations hereunder.
Subject to Section 12.8. of the Loan Agreement, each Guarantor hereby consents
to the delivery by the Administrative Agent and any other Guarantied Party to
any Assignee or Participant (or any prospective Assignee or Participant) of any
financial or other information regarding any Borrower or any Guarantor. No
Guarantor may assign or transfer its obligations hereunder to any Person without
the prior written consent of all Lenders, which consent may be withheld,
conditioned, or delayed in the Lenders’ sole and exclusive discretion, except as
permitted under Section 9.7. of the Loan Agreement, and any such assignment or
other transfer to which all of the Lenders have not so consented or which is not
permitted under Section 9.7. of the Loan Agreement shall be null and void. A
Guarantor may be released from its obligations hereunder only if expressly
permitted by Section 7.12.(b) of the Loan Agreement or with the consent of each
Lender pursuant to Section 12.6.(b)(xi) of the Loan Agreement.

 

Section 22. Joint and Several Obligations. the obligationS of the Guarantors
HEREUNDER SHALL BE joint and several, and ACCORDINGLY, each Guarantor CONFIRMS
THAT IT is liable for the full amount of the “GUARANTiED Obligations” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER gUARANTORS HEREUNDER.

 

 

H-7 

 

 



 

Section 23. Amendments. This Guaranty may not be amended except in writing
signed by the Administrative Agent and each Guarantor, subject to Section 12.6.
of the Loan Agreement.

 

Section 24. Payments. All payments to be made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at its Principal Office, not later than 2:00 p.m.
prevailing Eastern time, on the date one Business Day after demand therefor.

 

Section 25. Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any other Guarantied Party
at its address for notices provided for in the Loan Agreement, or (c) as to each
such party at such other address as such party shall designate in a written
notice to the other parties. All such notices, and other communications shall be
effective: (i) if mailed, when received; (ii) if telecopied, when transmitted;
(iii) if hand delivered or sent by overnight courier, when delivered; or (iv) if
delivered in accordance with Section 12.14. of the Loan Agreement to the extent
applicable; provided, however, that, in the case of the immediately preceding
clauses (i), (ii) and (iii), non-receipt of any communication as the result of
any change of address of which the sending party was not notified or as the
result of a refusal to accept delivery shall be deemed receipt of such
communication.

 

Section 26. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

Section 27. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.

 

Section 28. Limitation of Liability.        Neither the Administrative Agent nor
any other Guarantied Party, nor any affiliate, officer, director, employee,
attorney, agent, or representative of the Administrative Agent or any other
Guarantied Party, shall have any liability with respect to, and each Guarantor
hereby waives, releases, and agrees not to sue any of them upon, any claim for
any special, indirect, incidental, or consequential damages suffered or incurred
by a Guarantor in connection with, arising out of, or in any way related to,
this Guaranty or any of the other Loan Documents or any of the transactions
contemplated by this Guaranty, the Loan Agreement, any of the other Loan
Documents or any of the other documents, instruments and agreements evidencing
any of the Guarantied Obligations. Each Guarantor hereby waives, releases, and
agrees not to sue the Administrative Agent or any other Guarantied Party or any
of the Administrative Agent’s or any other Guarantied Party’s affiliates,
officers, directors, employees, attorneys, agents, or representatives for
punitive damages in respect of any claim in connection with, arising out of, or
in any way related to, this Guaranty, the Loan Agreement or any of the other
Loan Documents, or any of the transactions contemplated by thereby.

 

Section 29. Electronic Delivery of Certain Information. Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 12.14. of the Loan Agreement.

 

Section 30. Counterparts. To facilitate execution, this Guaranty and any
amendments, waivers, consents or supplements may be executed in any number of
counterparts as may be convenient or required (which may be effectively
delivered by facsimile, in portable document format (“PDF”) or other similar
electronic means). It shall not be necessary that the signature of, or on behalf
of, each party, or that the signature of all persons required to bind any party,
appear on each counterpart. All counterparts shall collectively constitute a
single document. It shall not be necessary in making proof of this document to
produce or account for more than a single counterpart containing the respective
signatures of, or on behalf of, each of the parties hereto.

 

 

H-8 

 

 

  

Section 31. Right of Contribution. The Guarantors hereby agree as among
themselves that, if any Guarantor shall make an Excess Payment, such Guarantor
shall have a right of contribution from each other Guarantor in an amount equal
to such other Guarantor’s Contribution Share of such Excess Payment. The payment
obligations of any Guarantor under this Section shall be subordinate and subject
in right of payment to the Obligations until such time as the Obligations have
been indefeasibly paid and performed in full and the Commitments have expired or
terminated, and none of the Guarantors shall exercise any right or remedy under
this Section against any other Guarantor until such Obligations have been
indefeasibly paid and performed in full and the Commitments have expired or
terminated. Subject to Section 10 of this Guaranty, this Section shall not be
deemed to affect any right of subrogation, indemnity, reimbursement or
contribution that any Guarantor may have under Applicable Law against any
Borrower in respect of any payment of Guarantied Obligations. Notwithstanding
the foregoing, all rights of contribution against any Guarantor shall terminate
from and after such time, if ever, that such Guarantor shall cease to be a
Guarantor in accordance with the applicable provisions of the Loan Documents.

 

Section 32. Definitions. (a) For the purposes of this Guaranty:

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.

 

“Contribution Share” means, for any Guarantor in respect of any Excess Payment
made by any other Guarantor, the ratio (expressed as a percentage) as of the
date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of the Loan Parties other than
the maker of such Excess Payment exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties) of the Loan
Parties other than the maker of such Excess Payment; provided, however, that,
for purposes of calculating the Contribution Shares of the Guarantors in respect
of any Excess Payment, any Guarantor that became a Guarantor subsequent to the
date of any such Excess Payment shall be deemed to have been a Guarantor on the
date of such Excess Payment and the financial information for such Guarantor as
of the date such Guarantor became a Guarantor shall be utilized for such
Guarantor in connection with such Excess Payment.

 

“Excess Payment” means the amount paid by any Guarantor in excess of its Ratable
Share of any Guarantied Obligations.

 

 

H-9 

 

 

 

 

“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in such Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by any
Guarantor for the purpose of effecting any of the foregoing.

 

“Ratable Share” means, for any Guarantor in respect of any payment of Guarantied
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guarantied Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Loan Parties exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Loan Parties hereunder) of the Loan
Parties; provided, however, that, for purposes of calculating the Ratable Shares
of the Guarantors in respect of any payment of Guarantied Obligations, any
Guarantor that became a Guarantor subsequent to the date of any such payment
shall be deemed to have been a Guarantor on the date of such payment and the
financial information for such Guarantor as of the date such Guarantor became a
Guarantor shall be utilized for such Guarantor in connection with such payment.

 

(b) Terms not otherwise defined herein are used herein with the respective
meanings given them in the Loan Agreement.

 

[Signatures on Following Page]

 

 H-10

 

 

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

  [GUARANTOR]             By:         Name:         Title:    

 

  Address for Notices for all Guarantors:       c/o Lexington Realty Trust   One
Penn Plaza, Suite 4015   New York, New York 10119   Attention:       Patrick
Carroll   Telecopier:     (212) 594-6600   Telephone:     (212) 692-7215

 

Accepted:

 

KEYBANK NATIONAL ASSOCIATION

 

By:     Name:     Title:    

 

 H-11

 

 

ANNEX I

 

FORM OF ACCESSION AGREEMENT

 

This ACCESSION AGREEMENT dated as of ____________, ____ (this “Agreement”),
executed and delivered by ______________________, a _____________ (the “New
Guarantor”) in favor of KEYBANK NATIONAL ASSOCIATION, in its capacity as
Administrative Agent (the “Administrative Agent”) for the Lenders under that
certain Credit Agreement dated as of September 1, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”), by
and among Lexington Realty Trust (the “Trust”) and LEPERCQ Corporate Income Fund
L.P. (“LCIF”; and collectively with the Trust, the “Borrowers” and each a
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.5. thereof (the “Lenders”), the Administrative Agent, and the other
parties thereto, for its benefit and the benefit of the Lenders (the
Administrative Agent and the Lenders, each individually a “Guarantied Party” and
collectively, the “Guarantied Parties”).

 

WHEREAS, pursuant to the Loan Agreement, the Lenders have agreed to make
available to the Borrowers certain financial accommodations on the terms and
conditions set forth in the Loan Agreement;

 

WHEREAS, the New Guarantor is owned or controlled by a Borrower, or is otherwise
an Affiliate of the Borrowers;

 

WHEREAS, the Borrowers, the New Guarantor and the other Subsidiaries of the
Borrowers, though separate legal entities, are mutually dependent on each other
in the conduct of their respective businesses as an integrated operation and
have determined it to be in their mutual best interests to obtain financing from
the Lenders through their collective efforts;

 

WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Lenders making such financial accommodations available to the
Borrowers under the Loan Agreement, and, accordingly, the New Guarantor is
willing to guarantee the Borrowers’ obligations to the Administrative Agent and
the Lenders on the terms and conditions contained herein; and

 

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Lenders continuing to make such financial accommodations to the
Borrowers.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

 

Section 1. Accession to Guaranty. The New Guarantor hereby agrees that it is a
“Guarantor” under the Guaranty dated as of [______________], 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty”),
made by the Guarantors party thereto in favor of the Administrative Agent, for
its benefit and the benefit of the other Guarantied Parties and assumes all
obligations of a “Guarantor” thereunder, all as if the New Guarantor had been an
original signatory to the Guaranty. Without limiting the generality of the
foregoing, the New Guarantor hereby:

 

(a)           irrevocably and unconditionally guarantees the due and punctual
payment and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty);

 

 H-12

 

 

(b)           makes to the Administrative Agent and the other Guarantied Parties
as of the date hereof each of the representations and warranties contained in
Section 5 of the Guaranty and agrees to be bound by each of the covenants
contained in Section 6 of the Guaranty; and

 

(c)           consents and agrees to each provision set forth in the Guaranty.

 

SECTION 2. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 3. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Loan
Agreement.

 

[Signatures on Next Page]

 

 H-13

 

 

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

  [NEW GUARANTOR]             By:         Name:         Title:                  
  (CORPORATE SEAL)  

 

  Address for Notices:       c/o Lexington Realty Trust   One Penn Plaza, Suite
4015   New York, New York 10119   Attention:      Patrick Carroll  
Telecopier:     (212) 594-6600   Telephone:     (212) 692-7215

 

Accepted:

 

KEYBANK NATIONAL ASSOCIATION,

as Administrative Agent

 

By:     Name:     Title:    

 

 H-14

 

 

EXHIBIT I

 

FORM OF BID RATE NOTE

 

____________, 20__

 

FOR VALUE RECEIVED, the undersigned, Lexington REALTY Trust, a real estate
investment trust formed under the laws of the State of Maryland, AND Lepercq
Corporate Income Fund L.P., a limited partnership formed under the laws of the
State of Delaware (together, the “Borrowers” and each a “Borrower”), hereby
promise to pay to ________________ or its registered assignees (the “Lender”),
in care of KeyBank National Association, as Administrative Agent (the
“Administrative Agent”) to KeyBank National Association, 225 Franklin Street,
Boston, Massachusetts 02110, or at such other address as may be specified in
writing by the Administrative Agent to the Borrowers, the aggregate unpaid
principal amount of Bid Rate Loans made by the Lender to the Borrowers under the
Credit Agreement (defined below), on the dates and in the principal amounts
provided in the Credit Agreement, and to pay interest on the unpaid principal
amount of each such Bid Rate Loan, at such office at the rates and on the dates
provided in the Credit Agreement.

 

The date, amount, interest rate and maturity date of each Bid Rate Loan made by
the Lender to the Borrowers, and each payment made on account of the principal
thereof, shall be recorded by the Lender on its books and, prior to any transfer
of this Bid Rate Note, endorsed by the Lender on the schedule attached hereto or
any continuation thereof, provided that the failure of the Lender to make any
such recordation or endorsement shall not affect the obligations of the
Borrowers to make a payment when due of any amount owing under the Credit
Agreement or hereunder.

 

This Bid Rate Note is one of the Bid Rate Notes referred to in the Credit
Agreement dated as of September 1, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrowers, the financial institutions party thereto and their assignees under
Section 12.5. thereof (the “Lenders”), the Administrative Agent, and the other
parties thereto, and evidences Bid Rate Loans made by the Lender thereunder.
Terms used but not otherwise defined in this Bid Rate Note have the respective
meanings assigned to them in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this Bid
Rate Note upon the occurrence of certain events and for prepayments of Bid Rate
Loans upon the terms and conditions specified therein.

 

Except as permitted by Section 12.5. of the Credit Agreement, this Bid Rate Note
may not be assigned by the Lender to any other Person.

 

This BID RATE Note shall be governed by, and construed in accordance with, the
laws of the State of new york APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

I-1

 

 

The Borrowers hereby waive presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

 

Time is of the essence for this Bid Rate Note.

 

IN WITNESS WHEREOF, the undersigned have executed and delivered this Bid Rate
Note under seal as of the date first written above.

 

  Lexington REALTY Trust           By:         Name: Joseph Bonventre      
Title: Executive Vice President           Lepercq Corporate Income Fund L.P.    
      Each By:  LEX GP-1 Trust, its sole general partner             By:        
Name: Joseph Bonventre       Title: Vice President              

 

I-2

 

 

SCHEDULE OF BID RATE LOANS

 

This Note evidences Bid Rate Loans made under the within-described Credit
Agreement to the Borrowers, on the dates, in the principal amounts, bearing
interest at the rates and maturing on the dates set forth below, subject to the
payments and prepayments of principal set forth below:

 


Date of
Loan   Principal
Amount of
Loan  
Interest
Rate   Maturity
Date of
Loan   Amount
Paid or
Prepaid   Unpaid
Principal
Amount  
Notation
Made By                                                                     
                                 

 

I-3

 

 

EXHIBIT J

 

FORM OF NOTICE OF SWINGLINE BORROWING

 

____________, 20__

 

KeyBank National Association, as Administrative Agent

Rosemarie M. Borrelli

4910 Tiedeman Road, 3rd Floor, Brooklyn OH 44144

Mail Code: OH-01-51-0311

Phone: 216-813-4787

Fax: 216-357-6383

Email: Rosemarie_Borrelli@KeyBank.com

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement dated as of September 1, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Lexington Realty Trust and Lepercq Corporate
Income Fund L.P. (collectively, the “Borrowers”), the financial institutions
party thereto and their assignees under Section 12.5. thereof (the “Lenders”),
KeyBank National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.

 

1.Pursuant to Section 2.4.(b) of the Credit Agreement, the Borrowers hereby
request that the Swingline Lender make a Swingline Loan to the Borrowers in an
amount equal to $___________________.

 

2.The Borrowers request that such Swingline Loan be made available to the
Borrowers on ____________, 20__.

 

3.The Borrowers request that the proceeds of such Swingline Loan be made
available to the Borrowers by wire transfer as follows
______________________________.

 

The Borrowers hereby certify to the Administrative Agent, the Swingline Lender
and the Lenders that as of the date hereof, as of the date of the making of the
requested Swingline Loan, and after making such Swingline Loan, (a) no Default
or Event of Default exists or will exist, and (b) the representations and
warranties made or deemed made by the Borrowers and each other Loan Party in the
Loan Documents to which any of them is a party are and shall be true and correct
in all material respects (except to the extent otherwise qualified by
materiality, in which case such representation or warranty are and shall be true
and correct in all respects), except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except to the extent otherwise qualified by materiality, in which case
such representation or warranty shall have been true and correct in all
respects) on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents. In addition, the
Borrowers certify to the Administrative Agent and the Lenders that all
conditions to the making of the requested Swingline Loan contained in Article V.
of the Credit Agreement will have been satisfied at the time such Swingline Loan
is made.

 

J-1

 

 

If notice of the requested borrowing of this Swingline Loan was previously given
by telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.4.(b) of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Swingline Borrowing as of the date first written above.

 

  Lexington REALTY Trust, as Borrower Representative on its own behalf and on
behalf of the other Borrower         By:         Name:         Title:    

 

J-2

 

 

EXHIBIT K

 

FORM OF SWINGLINE NOTE

 

$40,000,000 September 1, 2015

 

FOR VALUE RECEIVED, each of the undersigned, Lexington REALTY Trust, a real
estate investment trust formed under the laws of the State of Maryland, and
Lepercq Corporate Income Fund L.P., a limited partnership formed under the laws
of the State of Delaware (together, the “Borrowers” and each a “Borrower”),
hereby jointly and severally promises to pay to KeyBank National Association or
its registered assignees (the “Swingline Lender”), to its address at 225
Franklin Street, Boston, Massachusetts 02110, or at such other address as may be
specified in writing by the Swingline Lender to the Borrowers, the principal sum
of FORTY MILLION AND 00/100 DOLLARS ($40,000,000) (or such lesser amount as
shall equal the aggregate unpaid principal amount of Swingline Loans made by the
Swingline Lender to the Borrowers under the Credit Agreement (as defined
below)), on the dates and in the principal amounts provided in the Credit
Agreement, and to pay interest on the unpaid principal amount owing hereunder,
at the rates and on the dates provided in the Credit Agreement.

 

The date, amount of each Swingline Loan, and each payment made on account of the
principal thereof, shall be recorded by the Swingline Lender on its books and,
prior to any transfer of this Swingline Note, endorsed by the Swingline Lender
on the schedule attached hereto or any continuation thereof, provided that the
failure of the Swingline Lender to make any such recordation or endorsement
shall not affect the obligations of the Borrowers to make a payment when due of
any amount owing under the Credit Agreement or hereunder in respect of the
Swingline Loans.

 

This Swingline Note is the Swingline Note referred to in the Credit Agreement
dated as of September 1, 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrowers,
the financial institutions party thereto and their assignees under Section 12.5.
thereof, KeyBank National Association, as Administrative Agent, and the other
parties thereto, and evidences Swingline Loans made to the Borrowers thereunder.
Terms used but not otherwise defined in this Swingline Note have the respective
meanings assigned to them in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this
Swingline Note upon the occurrence of certain events and for prepayments of
Swingline Loans upon the terms and conditions specified therein.

 

This SWINGLINE Note shall be governed by, and construed in accordance with, the
laws of the State of NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

K-1

 

 

The Borrowers hereby waive presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

 

Time is of the essence for this Swingline Note.

 

IN WITNESS WHEREOF, the undersigned have executed and delivered this Swingline
Note under seal as of the date first written above.

 

  Lexington REALTY Trust         By:         Name: Joseph Bonventre       Title:
             

 

  Lepercq Corporate Income Fund L.P.       Each By:  LEX GP-1 Trust, its sole
general partner           By:         Name: Joseph Bonventre       Title:      
         

 

K-2

 

  

SCHEDULE OF Swingline LOANS

 

This Note evidences Swingline Loans made under the within-described Credit
Agreement to the Borrowers, on the dates and in the principal amounts set forth
below, subject to the payments and prepayments of principal set forth below:

 

Date of Loan   Principal
Amount of
Loan   Amount Paid
or Prepaid   Unpaid
Principal
Amount   Notation 
Made By                                                                         

 

K-3

 

 

EXHIBIT L

 

FORM OF 2020 TERM NOTE

 

$____________________ September 1, 2015

 

FOR VALUE RECEIVED, each of the undersigned, Lexington REALTY Trust, a real
estate investment trust formed under the laws of the State of Maryland, and
Lepercq Corporate Income Fund L.P., a limited partnership formed under the laws
of the State of Delaware (together, the “Borrowers” and each a “Borrower”),
hereby jointly and severally promises to pay to ____________________ or its
registered assignees (the “Lender”), in care of KeyBank National Association, as
Agent (the “Agent”) at KeyBank National Association, 225 Franklin Street,
Boston, Massachusetts 02110, or at such other address as may be specified in
writing by the Agent to the Borrowers, the principal sum of ________________ AND
____/100 DOLLARS ($____________) (or such lesser amount as shall equal the
aggregate unpaid principal amount of 2020 Term Loans made by the Lender to the
Borrowers under the Credit Agreement (as herein defined)), on the dates and in
the principal amounts provided in the Credit Agreement, and to pay interest on
the unpaid principal amount owing hereunder, at the rates and on the dates
provided in the Credit Agreement.

 

The date and amount of each 2020 Term Loan made by the Lender to the Borrowers,
and each payment made on account of the principal thereof, shall be recorded by
the Lender either on the schedule attached hereto or on its books and records,
and, prior to any transfer of this 2020 Term Note, endorsed by the Lender on the
schedule attached hereto or any continuation thereof, provided that the failure
of the Lender to make any such recordation or endorsement shall not affect the
obligations of the Borrowers to make a payment when due of any amount owing
under the Credit Agreement or hereunder.

 

This 2020 Term Note is one of the 2020 Term Notes referred to in the Credit
Agreement dated as of September 1, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrowers, the financial institutions party thereto and their assignees under
Section 12.5. thereof (the “Lenders”), the Agent, and the other parties thereto.
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this 2020
Term Note upon the occurrence of certain events and for prepayments of 2020 Term
Loans upon the terms and conditions specified therein.

 

Except as permitted by Section 12.5. of the Credit Agreement, this 2020 Term
Note may not be assigned by the Lender to any Person.

 

THIS 2020 TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

L-1

 

 

The Borrowers hereby waive presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

 

Time is of the essence for this 2020 Term Note.

 

THE OBLIGATIONS OF THE BORROWERS UNDER THIS 2020 TERM NOTE SHALL BE JOINT AND
SEVERAL, AND ACCORDINGLY, EACH BORROWER CONFIRMS THAT IT IS LIABLE FOR THE FULL
AMOUNT OF THE OBLIGATIONS OF EACH OF THE OTHER BORROWERS HEREUNDER.

 

L-2

 

 

IN WITNESS WHEREOF, the undersigned have executed and delivered this 2020 Term
Note under seal as of the date first written above.

 

  Lexington REALTY Trust         By:         Name: Joseph Bonventre       Title:
             

 

  Lepercq Corporate Income Fund L.P.       Each By:  LEX GP-1 Trust, its sole
general partner           By:         Name: Joseph Bonventre       Title:      
         

 

L-3

 

 

EXHIBIT M

 

FORM OF 2021 TERM NOTE

 

$____________________ September 1, 2015

 

FOR VALUE RECEIVED, each of the undersigned, Lexington REALTY Trust, a real
estate investment trust formed under the laws of the State of Maryland, AND
Lepercq Corporate Income Fund L.P., a limited partnership formed under the laws
of the State of Delaware (together, the “Borrowers” and each a “Borrower”),
hereby jointly and severally promises to pay to ____________________ or its
registered assignees (the “Lender”), in care of KeyBank National Association, as
Agent (the “Agent”) at KeyBank National Association, 225 Franklin Street,
Boston, Massachusetts 02110, or at such other address as may be specified in
writing by the Agent to the Borrowers, the principal sum of ________________ AND
____/100 DOLLARS ($____________) (or such lesser amount as shall equal the
aggregate unpaid principal amount of 2021 Term Loans made by the Lender to the
Borrowers under the Credit Agreement (as herein defined)), on the dates and in
the principal amounts provided in the Credit Agreement, and to pay interest on
the unpaid principal amount owing hereunder, at the rates and on the dates
provided in the Credit Agreement.

 

The date and amount of each 2021 Term Loan made by the Lender to the Borrowers,
and each payment made on account of the principal thereof, shall be recorded by
the Lender either on the schedule attached hereto or on its books and records,
and, prior to any transfer of this 2021 Term Note, endorsed by the Lender on the
schedule attached hereto or any continuation thereof, provided that the failure
of the Lender to make any such recordation or endorsement shall not affect the
obligations of the Borrowers to make a payment when due of any amount owing
under the Credit Agreement or hereunder.

 

This 2021 Term Note is one of the 2021 Term Notes referred to in the Credit
Agreement dated as of September 1, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrowers, the financial institutions party thereto and their assignees under
Section 12.5. thereof (the “Lenders”), the Agent, and the other parties thereto.
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this 2021
Term Note upon the occurrence of certain events and for prepayments of 2021 Term
Loans upon the terms and conditions specified therein.

 

Except as permitted by Section 12.5. of the Credit Agreement, this 2021 Term
Note may not be assigned by the Lender to any Person.

 

THIS 2021 TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

M-1

 

 

The Borrowers hereby waive presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

 

Time is of the essence for this 2021 Term Note.

 

THE OBLIGATIONS OF THE BORROWERS UNDER THIS 2021 TERM NOTE SHALL BE JOINT AND
SEVERAL, AND ACCORDINGLY, EACH BORROWER CONFIRMS THAT IT IS LIABLE FOR THE FULL
AMOUNT OF THE OBLIGATIONS OF EACH OF THE OTHER BORROWERS HEREUNDER.

 

M-2

 

 

IN WITNESS WHEREOF, the undersigned have executed and delivered this 2021 Term
Note under seal as of the date first written above.

 

  Lexington REALTY Trust         By:         Name: Joseph Bonventre       Title:
             

 

  Lepercq Corporate Income Fund L.P.       Each By:  LEX GP-1 Trust, its sole
general partner           By:         Name: Joseph Bonventre       Title:      
         

 

M-3

 

 

EXHIBIT N

 

FORM OF BID RATE QUOTE REQUEST

 

______________, 20__

 

KeyBank National Association, as Agent

Rosemarie M. Borrelli

4910 Tiedeman Road, 3rd Floor, Brooklyn OH 44144

Mail Code: OH-01-51-0311

Phone: 216-813-4787

Fax: 216-357-6383

Email: Rosemarie_Borrelli@KeyBank.com

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement dated as of September 1, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Lexington Realty Trust and Lepercq Corporate
Income Fund L.P. (collectively, the “Borrowers”), the financial institutions
party thereto and their assignees under Section 12.5. thereof (the “Lenders”),
KeyBank National Association, as Agent (the “Agent”), and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.

 

1.The Borrowers hereby request Bid Rate Quotes for the following proposed Bid
Rate Borrowings:

 

Borrowing Date   Amount1    Type2   Interest Period3                 
 ______________, 20__    $____________    ____________    ______ days 

 

2.The Trust’s Debt Rating, as applicable, as of the date hereof is:

 

  S&P       Moody’s       Fitch    

 

 





1Minimum amount of $10,000,000 and integral multiples of $1,000,000 in excess
thereof.

 

2Insert either Absolute Rate (for Absolute Rate Loan) or LIBOR Margin (for LIBOR
Margin Loan).

 

3No less than 7 days and up to 180 days after the borrowing date and must end on
a Business Day.

 

N-1

 

 

3.After giving effect to the Bid Rate Borrowing requested herein, the total
amount of Bid Rate Loans outstanding shall be $______________.4

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Bid
Rate Quote Request as of the date first written above.

 

  Lexington REALTY Trust, as Borrower Representative on its own behalf and on
behalf of the other Borrower         By:         Name:         Title:    

 

 



4Must not be in excess of one-half of the aggregate amount of all existing
Revolving Loan Commitments.

 

N-2

 

 

EXHIBIT O

 

FORM OF BID RATE QUOTE

 

________________, ____

 

KeyBank National Association, as Agent

Rosemarie M. Borrelli

4910 Tiedeman Road, 3rd Floor, Brooklyn OH 44144

Mail Code: OH-01-51-0311

Phone: 216-813-4787

Fax: 216-357-6383

Email: Rosemarie_Borrelli@KeyBank.com

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement dated as of September 1, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Lexington Realty Trust and Lepercq Corporate
Income Fund L.P. (collectively, the “Borrowers”), the financial institutions
party thereto and their assignees under Section 12.5. thereof (the “Lenders”),
KeyBank National Association, as Agent (the “Agent”), and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.

 

In response to Borrowers’ Bid Rate Quote Request dated _____________, 20__, the
undersigned hereby makes the following Bid Rate Quote(s) on the following terms:

 

1.Quoting Lender:____________________________

 

2.Person to contact at quoting Lender:____________________________

 

3.The undersigned offers to make Bid Rate Loan(s) in the following principal
amount(s), for the following Interest Period(s) and at the following Bid
Rate(s):

 

Borrowing Date   Amount1   Type2   Interest Period3   Bid Rate                  
__________, 20__   $_____________   __________        ______days       ______%  
                __________, 20__   $_____________   __________        ______days
      ______%                   __________, 20__   $_____________   __________  
     ______days       ______%

 

 





1Minimum amount of $5,000,000 and integral multiples of $1,000,000 in excess
thereof.

 

2Insert either Absolute Rate (for Absolute Rate Loan) or LIBOR Margin (for LIBOR
Margin Loan).

 

3No less than 7 days and up to 180 days after the borrowing date and must end on
a Business Day.

 

O-1

 

 

The undersigned understands and agrees that the offer(s) set forth above,
subject to satisfaction of the applicable conditions set forth in the Credit
Agreement, irrevocably obligate[s] the undersigned to make the Bid Rate Loan(s)
for which any offer(s) [is/are] accepted, in whole or in part.

 

        [Name of Quoting Lender]           By:         Name:         Title:    

 

O-2

 

 

EXHIBIT P

 

FORM OF BID RATE QUOTE ACCEPTANCE

 

__________________, 20__

 

KeyBank National Association, as Agent

Rosemarie M. Borrelli

4910 Tiedeman Road, 3rd Floor, Brooklyn OH 44144

Mail Code: OH-01-51-0311

Phone: 216-813-4787

Fax: 216-357-6383

Email: Rosemarie_Borrelli@KeyBank.com

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement dated as of September 1, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Lexington Realty Trust and Lepercq Corporate
Income Fund L.P. (collectively, the “Borrowers”), the financial institutions
party thereto and their assignees under Section 12.5. thereof (the “Lenders”),
KeyBank National Association, as Agent (the “Agent”), and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.

 

Borrowers hereby accept the following Bid Rate Quotes relating to Bid Rate Loans
to be made to the Borrowers on ____________, 20__:

 

Quote Date   Interest Period   Absolute
Rate/LIBOR
Margin   Quoting Lender   Amount
Accepted                   __________, 20__     ___________       _____%  
_______________   $___________                   __________, 20__  
  ___________       _____%   _______________   $___________                  
__________, 20__     ___________       _____%   _______________   $___________

 

The Borrowers hereby certify to the Administrative Agent and the Lenders that as
of the date hereof, as of the date of the making of the requested Bid Rate
Loans, and after making such Bid Rate Loans, (a) no Default or Event of Default
exists or will exist, and (b) the representations and warranties made or deemed
made by the Borrowers and each other Loan Party in the Loan Documents to which
any of them is a party are and shall be true and correct in all material
respects (except to the extent otherwise qualified by materiality, in which case
such representation or warranty are and shall be true and correct in all
respects), except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
to the extent otherwise qualified by materiality, in which case such
representation or warranty shall have been true and correct in all respects) on
and as of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents. In addition, the Borrowers certify to the
Administrative Agent and the Lenders that all conditions to the making of the
requested Bid Rate Loans contained in Article V. of the Credit Agreement will
have been satisfied at the time such Bid Rate Loans are made.

 

P-1

 

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Bid
Rate Quote Acceptance as of the date first written above.

 

  Lexington REALTY Trust, as Borrower Representative on its own behalf and on
behalf of the other Borrower         By:         Name:         Title:    

 

P-2

 

 

EXHIBIT Q

 

FORM OF designation AGREEMENT

 

THIS designation AGREEMENT dated as of ___________, _____ (the “Agreement”) by
and among _________________________ (the “Designating Lender”),
_________________________ (the “Designated Lender”) and KEYBANK NATIONAL
ASSOCIATION, as Administrative Agent (the “Administrative Agent”).

 

WHEREAS, the Designating Lender is a Lender under that certain Credit Agreement
dated as of September 1, 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among LEXINGTON
REALTY TRUST and LEPERCQ CORPORATE INCOME FUND L.P. (collectively, the
“Borrowers”), the financial institutions party thereto and their assignees under
Section 12.5. thereof (the “Lenders”), KeyBank National Association, as
Administrative Agent (the “Administrative Agent”), and the other parties
thereto;

 

WHEREAS, pursuant to Section 12.5.(h), the Designating Lender desires to
designate the Designated Lender as its “Designated Lender” under and as defined
in the Credit Agreement; and

 

WHEREAS, the Administrative Agent consents to such designation on the terms and
conditions set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

Section 1. Designation. Subject to the terms and conditions of this Agreement,
the Designating Lender hereby designates the Designated Lender, and the
Designated Lender hereby accepts such designation, to have a right to make Bid
Rate Loans on behalf of the Designating Lender pursuant to Section 2.3. of the
Credit Agreement. Any assignment by the Designating Lender to the Designated
Lender of rights to make a Bid Rate Loan shall only be effective at the time
such Bid Rate Loan is funded by the Designated Lender. The Designated Lender,
subject to the terms and conditions hereof, hereby agrees to make such accepted
Bid Rate Loans and to perform such other obligations as may be required of it as
a Designated Lender under the Credit Agreement.

 

Section 2. Designating Lender Not Discharged. Notwithstanding the designation of
the Designated Lender hereunder, the Designating Lender shall be and remain
obligated to the Borrowers, the Administrative Agent and the Lenders for each
and every obligation of the Designating Lender and its related Designated Lender
with respect to the Credit Agreement and the other Loan Documents, including,
without limitation, any indemnification obligations under Section 11.7. of the
Credit Agreement and any sums otherwise payable to the Borrowers by the
Designated Lender.

 

Section 3. No Representations by Designating Lender. The Designating Lender
makes no representation or warranty and, except as set forth in Section 8 below,
assumes no responsibility pursuant to this Agreement with respect to (a) any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of any Loan Document or any other instrument and document
furnished pursuant thereto and (b) the financial condition of the Borrowers, any
other Loan Party or any other Subsidiary of the Borrowers or the performance or
observance by the Borrowers or any other Loan Party of any of its obligations
under any Loan Document to which it is a party or any other instrument or
document furnished pursuant thereto.

 

Q-1

 

 

Section 4. Representations and Covenants of Designated Lender. The Designated
Lender makes and confirms to the Administrative Agent, the Designating Lender,
and the other Lenders all of the representations, warranties and covenants of a
Lender under Article XI of the Credit Agreement. Not in limitation of the
foregoing, the Designated Lender (a) represents and warrants that it (i) is
legally authorized to enter into this Agreement; (ii) is an “accredited
investor” (as such term is used in Regulation D of the Securities Act) and
(iii) meets the requirements of a “Designated Lender” contained in the
definition of such term contained in the Credit Agreement; (b) confirms that it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant thereto and such other documents
and information (including without limitation the Loan Documents) as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Agreement; (c)  confirms that it has, independently and without reliance
upon the Administrative Agent, any other Lender or counsel to the Administrative
Agent, or any of their respective officers, directors, employees, agents or
counsel, and based on such financial statements and such other documents and
information, made its own credit analysis and decision to become a Designated
Lender under the Credit Agreement; (d) appoints and authorizes the
Administrative Agent to take such action as contractual representative on its
behalf and to exercise such powers under the Loan Documents as are delegated to
the Administrative Agent by the terms thereof together with such powers as are
reasonably incidental thereto; and (e) agrees that it will become a party to and
shall be bound by the Credit Agreement, the other Loan Documents to which the
other Lenders are a party on the Effective Date (as defined below) and will
perform in accordance therewith all of the obligations which are required to be
performed by it as a Designated Lender. The Designated Lender also acknowledges
that it will, independently and without reliance upon the Administrative Agent,
any other Lender or counsel to the Administrative Agent or any of their
respective officers, directors, employees and agents, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement or any Note or pursuant to any other obligation. The Designated Lender
acknowledges and agrees that except as expressly required under the Credit
Agreement, the Administrative Agent shall have no duty or responsibility
whatsoever, either initially or on a continuing basis, to provide the Designated
Lender with any credit or other information with respect to the Borrowers, any
other Loan Party or any other Subsidiary or to notify the Designated Lender of
any Default or Event of Default.

 

Section 5. Appointment of Designating Lender as Attorney-In-Fact. The Designated
Lender hereby appoints the Designating Lender as the Designated Lender’s agent
and attorney-in-fact, and grants to the Designating Lender an irrevocable power
of attorney, to receive any and all payments to be made for the benefit of the
Designated Lender under the Credit Agreement, to deliver and receive all notices
and other communications under the Credit Agreement and other Loan Documents and
to exercise on the Designated Lender’s behalf all rights to vote and to grant
and make approvals, waivers, consents of amendments to or under the Credit
Agreement or other Loan Documents. Any document executed by the Designating
Lender on the Designated Lender’s behalf in connection with the Credit Agreement
or other Loan Documents shall be binding on the Designated Lender. The
Borrowers, the Administrative Agent and each of the Lenders may rely on and are
beneficiaries of the preceding provisions.

 

Section 6. Acceptance by the Administrative Agent. Following the execution of
this Agreement by the Designating Lender and the Designated Lender, the
Designating Lender will (i) deliver to the Administrative Agent a duly executed
original of this Agreement for acceptance by the Administrative Agent and
(ii) pay to the Administrative Agent the fee, if any, payable under the
applicable provisions of the Credit Agreement whereupon this Agreement shall
become effective as of the date of such acceptance or such other date as may be
specified on the signature page hereof (the “Effective Date”).

 

Q-2

 

 

Section 7. Effect of Designation. Upon such acceptance and recording by the
Administrative Agent, as of the Effective Date, the Designated Lender shall be a
party to the Credit Agreement with a right to make Bid Rate Loans as a Lender
pursuant to Section 2.3. of the Credit Agreement and the rights and obligations
of a Lender related thereto; provided, however, that the Designated Lender shall
not be required to make payments with respect to such obligations except to the
extent of excess cash flow of the Designated Lender which is not otherwise
required to repay obligations of the Designated Lender which are then due and
payable. Notwithstanding the foregoing, the Designating Lender, as agent for the
Designated Lender, shall be and remain obligated to the Borrowers, the
Administrative Agent and the Lenders for each and every of the obligations of
the Designated Lender and the Designating Lender with respect to the Credit
Agreement.

 

Section 8. Indemnification of Designated Lender. The Designating Lender
unconditionally agrees to pay or reimburse the Designated Lender and save the
Designated Lender harmless against all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed or asserted by any of the
parties to the Loan Documents against the Designated Lender, in its capacity as
such, in any way relating to or arising out of this Agreement or any other Loan
Documents or any action taken or omitted by the Designated Lender hereunder or
thereunder, provided that the Designating Lender shall not be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements if the same results from the
Designated Lender’s gross negligence or willful misconduct.

 

Section 9. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 10. Counterparts. This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.

 

Section 11. Headings. Section headings have been inserted herein for convenience
only and shall not be construed to be a part hereof.

 

Section 12. Amendments; Waivers. This Agreement may not be amended, changed,
waived or modified except by a writing executed by all parties hereto.

 

Section 13. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

 

Section 14. Definitions. Terms not otherwise defined herein are used herein with
the respective meanings given them in the Credit Agreement.

 

[Signatures on Following Page]

 

Q-3

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Designation
Agreement as of the date and year first written above.

 

 



  Effective Date:             DESIGNATING LENDER:           [Name of Designating
Lender]  

  

  By:         Name:         Title:             Designated Lender:          
[Name of Designated Lender]           By:         Name:         Title:    

 

Accepted as of the date first written above.

 

Administrative Agent:       KEYBANK NATIONAL ASSOCIATION, as   Administrative
Agent       By:       Name:       Title:    

 

Q-4

 

 